

Exhibit 10.1


EXECUTION VERSION





--------------------------------------------------------------------------------

ACTIVE 254010616
ugiesthirdamendedandr_image1.gif [ugiesthirdamendedandr_image1.gif]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
March 6, 2020
among
UGI ENERGY SERVICES, LLC,
The Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

PNC BANK, NATIONAL ASSOCIATION,
as Syndication Agent

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agent
JPMORGAN CHASE BANK, N.A., PNC CAPITAL MARKETS LLC and WELLS FARGO SECURITIES,
LLC
as Joint Bookrunners and Joint Lead Arrangers



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page


ARTICLE I DEFINITIONS
1


SECTION 1.01.
Defined Terms
1


SECTION 1.02.
Classification of Loans and Borrowings
32


SECTION 1.03.
Terms Generally
32


SECTION 1.04.
Accounting Terms; GAAP; Pro Forma Calculations
32


SECTION 1.05.
Status of Obligations
33


SECTION 1.06.
Amendment and Restatement of Existing Credit Agreement
33


SECTION 1.07.
Interest Rates; LIBOR Notification
34


ARTICLE II THE CREDITS
35


SECTION 2.01.
Commitments
35


SECTION 2.02.
Loans and Borrowings
35


SECTION 2.03.
Requests for Revolving Borrowings
36


SECTION 2.04.
Intentionally Omitted
36


SECTION 2.05.
Intentionally Omitted
36


SECTION 2.06.
Letters of Credit
36


SECTION 2.07.
Funding of Borrowings
41


SECTION 2.08.
Interest Elections
41


SECTION 2.09.
Termination and Reduction of Commitments
42


SECTION 2.10.
Repayment of Loans; Evidence of Debt
43


SECTION 2.11.
Prepayment of Loans
43


SECTION 2.12.
Fees
44


SECTION 2.13.
Interest
45


SECTION 2.14.
Alternate Rate of Interest
45


SECTION 2.15.
Increased Costs
47


SECTION 2.16.
Break Funding Payments
48


SECTION 2.17.
Taxes
48


SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
52


SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
53


SECTION 2.20.
Expansion Option
54


SECTION 2.21.
Defaulting Lenders
55


ARTICLE III REPRESENTATIONS AND WARRANTIES
57


SECTION 3.01.
Organization; Powers; Subsidiaries
57


SECTION 3.02.
Authorization; Enforceability
58


SECTION 3.03.
Governmental Approvals; No Conflicts
58


SECTION 3.04.
Financial Condition; No Material Adverse Change
58


SECTION 3.05.
Properties
58





-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
Page


SECTION 3.06.
Litigation, Environmental and Labor Matters
59


SECTION 3.07.
Compliance with Laws and Agreements
59


SECTION 3.08.
Investment Company Status
59


SECTION 3.09.
Taxes
59


SECTION 3.10.
ERISA
60


SECTION 3.11.
Disclosure
60


SECTION 3.12.
Federal Reserve Regulations
60


SECTION 3.13.
Liens
60


SECTION 3.14.
No Default
60


SECTION 3.15.
No Burdensome Restrictions
60


SECTION 3.16.
Solvency
61


SECTION 3.17.
Anti-Corruption Laws and Sanctions
61


SECTION 3.18.
Affected Financial Institutions
61


SECTION 3.19.
Plan Assets; Prohibited Transactions
61


SECTION 3.20.
Collateral Documents
61


SECTION 3.21.
Material Property
62


SECTION 3.22.
Patriot Act
62


SECTION 3.23.
Beneficial Ownership Certification
62


SECTION 3.24.
Designation as Senior Debt
62


ARTICLE IV CONDITIONS
 
62


SECTION 4.01.
Restatement Effective Date
62


SECTION 4.02.
Each Credit Event
63


ARTICLE V AFFIRMATIVE COVENANTS
64


SECTION 5.01.
Financial Statements and Other Information
64


SECTION 5.02.
Notices of Material Events
66


SECTION 5.03.
Existence; Conduct of Business
66


SECTION 5.04.
Payment of Obligations
66


SECTION 5.05.
Maintenance of Properties; Insurance
66


SECTION 5.06.
Books and Records; Inspection Rights
67


SECTION 5.07.
Compliance with Laws and Material Contractual Obligations
67


SECTION 5.08.
Use of Proceeds
68


SECTION 5.09.
Subsidiary Guaranty
68


SECTION 5.10.
[Reserved].
70


SECTION 5.11.
Further Assurances
70


ARTICLE VI NEGATIVE COVENANTS
70


SECTION 6.01.
Indebtedness
70


SECTION 6.02.
Liens
71


SECTION 6.03.
Fundamental Changes and Asset Sales
72


SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
74


SECTION 6.05.
Swap Agreements
75





-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
Page


SECTION 6.06.
Transactions with Affiliates
75


SECTION 6.07.
Restricted Payments
76


SECTION 6.08.
Restrictive Agreements
76


SECTION 6.09.
[Intentionally Omitted]
76


SECTION 6.10.
Sale and Leaseback Transactions
77


SECTION 6.11.
Financial Covenants.
77


ARTICLE VII EVENTS OF DEFAULT
77


SECTION 7.01.
Events of Default.
77


SECTION 7.02.
Application of Payments
80


ARTICLE VIII THE ADMINISTRATIVE AGENT
81


SECTION 8.01.
Authorization and Action.
81


SECTION 8.02.
Administrative Agent's Reliance, Indemnification, Etc..
83


SECTION 8.03.
Posting of Communications.
84


SECTION 8.04.
The Administrative Agent Individually..
85


SECTION 8.05.
Successor Administrative Agent..
86


SECTION 8.06.
Acknowledgments of Lenders and Issuing Banks..
87


SECTION 8.07.
Certain ERISA Matters.
87


SECTION 8.08.
Collateral Matters
88


SECTION 8.09.
Credit Bidding
88


ARTICLE IX MISCELLANEOUS
89


SECTION 9.01.
Notices
89


SECTION 9.02.
Waivers; Amendments
91


SECTION 9.03.
Expenses; Indemnity; Damage Waiver
93


SECTION 9.04.
Successors and Assigns
94


SECTION 9.05.
Survival
97


SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution
97


SECTION 9.07.
Severability
98


SECTION 9.08.
Right of Setoff
98


SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
98


SECTION 9.10.
WAIVER OF JURY TRIAL
99


SECTION 9.11.
Headings
99


SECTION 9.12.
Confidentiality
99


SECTION 9.13.
USA PATRIOT Act
100


SECTION 9.14.
Releases of Subsidiary Guarantors and Collateral
101


SECTION 9.15.
Interest Rate Limitation
102


SECTION 9.16.
No Advisory or Fiduciary Responsibility
102


SECTION 9.17.
Acknowledgement and Consent to Bail-In of Affected Financial Institutions
103


SECTION 9.18.
Acknowledgement Regarding Any Support QFCs
103





-iii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
Page


SECTION 9.19.
Intercreditor Agreement
104


SECTION 9.20.
Appointment for Perfection
104


SECTION 9.21.
MIRE Events
105


 
 
 





-iv-

--------------------------------------------------------------------------------






TABLE OF CONTENTS
(Continued)
SCHEDULES:
Schedule 2.01A
–    Commitments

Schedule 2.01B
–    Letter of Credit Commitments

Schedule 3.01
–    Subsidiaries

Schedule 5.09
–    Certain Mortgaged Properties

Schedule 6.01
–    Existing Indebtedness

Schedule 6.02
–    Existing Liens

Schedule 6.06
–    Existing Affiliate Transactions



EXHIBITS:
Exhibit A
–    Form of Assignment and Assumption

Exhibit B
–    Subordination Terms

Exhibit C
–    Forms of Tax Certificates

Exhibit D
–    Form of Increasing Lender Supplement

Exhibit E
–    Form of Augmenting Lender Supplement

Exhibit F
–    Form of Subsidiary Guaranty

Exhibit G
–    List of Closing Documents

Exhibit H
–    Form of Borrowing Request

Exhibit I
–    Form of Interest Election Request

Exhibit J
–    Form of Security Agreement

Exhibit K
–    Form of Perfection Certificate

Exhibit L
–    Form of Perfection Certificate Supplement

Exhibit N
–    Form of Deed of Trust











-v-

--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of March
6, 2020 among UGI ENERGY SERVICES, LLC, the LENDERS from time to time party
hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, PNC BANK, NATIONAL
ASSOCIATION, as Syndication Agent and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Documentation Agent.
WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
are currently party to that certain Second Amended and Restated Credit
Agreement, dated as of February 29, 2016 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”);
WHEREAS, the Borrower, the Lenders and the Administrative Agent have agreed to
enter into this Agreement in order to (i) amend and restate the Existing Credit
Agreement in its entirety; (ii) re-evidence the “Obligations” under, and as
defined in, the Existing Credit Agreement, which shall be repayable in
accordance with the terms of this Agreement; and (iii) set forth the terms and
conditions under which the Lenders will, from time to time, make loans and
extend other financial accommodations to or for the benefit of the Borrower;
WHEREAS, it is the intent of the parties hereto that this Agreement shall not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement shall
amend and restate in its entirety the Existing Credit Agreement and re-evidence
the obligations and liabilities of the Borrower outstanding thereunder, which
shall be payable in accordance with the terms hereof; and
WHEREAS, it is also the intent of the Borrower and the Guarantors to confirm
that all obligations under the applicable “Loan Documents” (as referred to and
defined in the Existing Credit Agreement, and including the Existing Credit
Agreement, the “Existing Loan Documents”) shall continue in full force and
effect as modified or restated by the Loan Documents (as referred to and defined
herein) and that, from and after the Restatement Effective Date, all references
to the “Credit Agreement” contained in any such Existing Loan Documents shall be
deemed to refer to this Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree that the Existing Credit
Agreement is hereby amended and restated as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“A/R Purchase Programs” has the meaning assigned to such term in the definition
of the term “Permitted Encumbrances”.
“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
“Acknowledgment of Grantors” has the meaning assigned to such term in the
Intercreditor Agreement.


1

--------------------------------------------------------------------------------





“Acquisition Period” means any period, to the extent elected by the Borrower
with prior written notice to the Administrative Agent, commencing on the date
that any Material Acquisition is consummated through and including the last day
of the second full fiscal quarter following the date on which such Material
Acquisition is consummated; provided that (i) no Acquisition Period shall
commence at any time a Default or Event of Default shall have occurred and be
continuing and (ii) there shall be at least two full fiscal quarters between any
two Acquisition Periods; provided further that for up to three times during the
term of this Agreement, only one full fiscal quarter between any two Acquisition
Periods shall be required.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Restatement Effective Date, the Aggregate
Commitment is $260,000,000.
“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14, then the Alternate Base
Rate shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above. For the avoidance of doubt, if the
Alternate Base Rate as determined pursuant to the foregoing would be less than
1.00%, such rate shall be deemed to be 1.00% for purposes of this Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.21 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s


2

--------------------------------------------------------------------------------





Commitment. If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of such determination.
“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or any
ABR Loan or with respect to the commitment fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may be,
based upon the Total Leverage Ratio applicable on such date:
Pricing Level
Total Leverage Ratio
Eurodollar Spread
ABR Spread
Commitment Fee Rate
I
< 2.00 to 1.00
1.75
%
0.75
%
0.30
%
II
> 2.00 to 1.00 but < 2.50 to 1.00
2.00
%
1.00
%
0.35
%
III
> 2.50 to 1.00 but < 3.00 to 1.00
2.25
%
1.25
%
0.40
%
IV
> 3.00 to 1.00 but < 3.75 to 1.00
2.50
%
1.50
%
0.45
%
V
> 3.75 to 1.00
2.75
%
1.75
%
0.50
%



For purposes of the foregoing:
(i)     if at any time the Borrower fails to deliver the quarterly or annual
financial statements or certificates on or before the date such statements or
certificates are due pursuant to Section 5.01(a), (b) and (c) (as applicable),
Pricing Level V shall be deemed applicable for the period commencing three
(3) Business Days after the required date of delivery and ending on the date
which is three (3) Business Days after such statements or certificates are
actually delivered, after which the Pricing Level shall be determined in
accordance with the table above as applicable;
(ii)     except as otherwise provided in clause (iii) below, adjustments, if
any, to the Pricing Level then in effect shall be effective three (3) Business
Days after the Administrative Agent has received the applicable financial
statements and certificates (it being understood and agreed that each change in
Pricing Level shall apply during the period commencing on the effective date of
such change and ending on the date immediately preceding the effective date of
the next such change); and
(iii)     notwithstanding the foregoing, the Pricing Level on the Restatement
Effective Date shall be determined based on the applicable financial statements
for the Borrower’s fiscal quarter ending immediately prior to the Restatement
Effective Date, and, subject to the provisions of clause (i) above, such Pricing
Level shall be deemed to be applicable until the Administrative Agent’s receipt
of the applicable financial statements for the Borrower’s first fiscal quarter
ending after the Restatement Effective Date and adjustments to the Pricing Level
then in effect shall thereafter be effected in accordance with the preceding
paragraphs.
Notwithstanding anything herein to the contrary, if at any time prior to the
payment in full of the Obligations, any financial statement or certificate
delivered pursuant to Section 5.01(a), (b) or (c) is shown to be inaccurate (for
any reason, including because of a restatement of earnings by the Borrower), and
such inaccuracy, if corrected, would have led to the application of a higher
Applicable Rate (the “Correct Applicable Rate”) for any period that such
financial statement or certificate, as


3

--------------------------------------------------------------------------------





applicable, covered, then (i) the Borrower shall promptly deliver to the
Administrative Agent a corrected financial statement or certificate, as the case
may be, for such period, (ii) the Applicable Rate shall be automatically reset
to the Correct Applicable Rate for such period, and (iii) the Borrower shall
promptly (and in any event within five (5) Business Days) pay to the
Administrative Agent, for the account of each of the Lenders, the accrued
additional interest and fees owing as a result of such higher Correct Applicable
Rate for such period; it being understood that any recalculation of interest or
fees required by this provision shall survive the termination of this Agreement,
and this provision shall not in any way limit any of the Administrative Agent’s,
the Issuing Bank’s or any Lender’s other rights under this Agreement.
“Approved Electronic Platform” has the meaning assigned to it in Section
8.03(a).
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic records generated by the use
of an electronic platform) approved by the Administrative Agent.
“Attributable Receivables Indebtedness” means, at any time, the principal amount
of Indebtedness which (i) if a Permitted Receivables Facility is structured as a
lending agreement or other similar agreement, constitutes the principal amount
of such Indebtedness or (ii) if a Permitted Receivables Facility is structured
as a purchase agreement or other similar agreement, would be outstanding at such
time under the Permitted Receivables Facility if the same were structured as a
lending agreement rather than a purchase agreement or such other similar
agreement (whether such amount is described as “capital” or otherwise).
“Augmenting Lender” has the meaning assigned to such term in Section 2.20.
“Availability Period” means the period from and including the Restatement
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
“Available Commitment” means, at any time with respect to any Lender, the
Commitment of such Lender then in effect minus the Revolving Credit Exposure of
such Lender at such time.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).


4

--------------------------------------------------------------------------------





“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards,
(c) merchant processing services and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).
“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.
“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Rate).
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark


5

--------------------------------------------------------------------------------





Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:


(1)     in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the LIBO Screen Rate permanently or indefinitely ceases to
provide the LIBO Screen Rate; or


(2)     in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.


“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:


(1)     a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;


(2)     a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or


(3)     a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.


“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.


6

--------------------------------------------------------------------------------





“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.14 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.14.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code, or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Borrower” means UGI Energy Services, LLC, a Pennsylvania limited liability
company.
“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be substantially in the form attached
hereto as Exhibit H or any other form approved by the Administrative Agent.
“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP; provided, however, that no power purchase agreement with
an independent power producer or a power producer which is not an Affiliate of
the Borrower shall constitute a Capital Lease Obligation.
“Change in Control” means (a) any Person or two or more Persons acting in
concert (other than UGI Corporation or its direct or indirect wholly-owned
Subsidiaries) shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 of the SEC under the Securities Exchange Act of 1934), directly or
indirectly, of Equity Interests of the Borrower (or other securities convertible
into such Equity Interests) representing 30% or more of the combined voting
power of all Equity Interests of the Borrower; or (b) during any period of up to
12 consecutive months, commencing after the Restatement Effective Date, a
majority of the members of the board of directors of the Borrower cease to be
composed of individuals (x) who were members of that board on the first day of
such period, (y) whose election or nomination to that board was


7

--------------------------------------------------------------------------------





approved by individuals referred to in clause (x) above constituting at the time
of such election or nomination at least a majority of that board or (z) whose
election or nomination to that board was approved by individuals referred to in
clauses (x) and (y) above constituting at the time of such election or
nomination at least a majority of that board; or (c) the Borrower shall cease
for any reason to be directly or indirectly wholly-owned by UGI Corporation.
“Change in Law” means the occurrence, after the Restatement Effective Date (or
with respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) compliance by any Lender or
Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of such
Lender or by such Lender’s or Issuing Bank’s holding company, if any) with any
request, rules, guideline, requirement or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the Restatement
Effective Date; provided that, notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements or directives thereunder, or issued in
connection therewith or in the implementation thereof, and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means (i) the “Collateral” as defined in the Security Agreement,
(ii) all “Collateral” or “Mortgaged Property” as defined in any other Collateral
Document and (iii) any other assets pledged or in which a Lien is granted, in
each case, pursuant to any Collateral Document; provided that at no time shall
this definition or any of the foregoing include any Excluded Property.
“Collateral Agent” means JPMorgan Chase Bank, N.A. , in its capacity as
collateral agent for the Secured Parties under the Collateral Documents.
“Collateral Documents” means, collectively, the Security Agreement, any Security
Agreement Supplements, any Intellectual Property Security Agreements and the
Mortgages delivered to the Collateral Agent on the First Amendment Effective
Date or pursuant to Section 5.09 or 5.11, in each case, together with any
reaffirmations thereof.
“Columbia Acquisition” means the acquisition, indirectly, by the Borrower of all
of the issued and outstanding Equity Interests of Columbia Midstream Group, LLC,
a Delaware limited liability company (“Target”) pursuant to the Columbia
Acquisition Agreement, which acquisition will be effected through the sale by
the Columbia Seller of all of the outstanding equity interests of the Target to
the Borrower.
“Columbia Acquisition Agreement” means that certain Purchase and Sale Agreement,
dated as of July 2, 2019, by and among Columbia Midstream & Minerals Group, LLC,
a Delaware limited liability company (“Columbia Seller”), the Borrower, and
solely for the purposes set forth therein, each of UGI Corporation and
TransCanada PipeLine USA Ltd., a Nevada corporation, as amended from time to
time in accordance with the terms of this Agreement.
“Columbia Seller” has the meaning assigned to such term in the definition of
“Columbia Acquisition Agreement”.


8

--------------------------------------------------------------------------------





“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, as such commitment may be (a) reduced or terminated from time to time
pursuant to Section 2.09, (b) increased from time to time pursuant to
Section 2.20 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01A, or in the Assignment
and Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in Section 8.03(c).
“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:


(1)the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:


(2)if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;


provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Capital Expenditures” means, without duplication, any expenditures
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP (as modified by Section 1.04).
“Consolidated EBITDA” means Consolidated Net Income plus, (a) to the extent
deducted from revenues in determining Consolidated Net Income, and, without
duplication, (i) Consolidated Interest Expense, (ii) expense for taxes paid or
accrued, (iii) depreciation, (iv) amortization, (v) net after-tax extraordinary,
unusual or non-recurring expenses or losses incurred other than in the ordinary
course of business, (vi) non-cash expenses related to stock based compensation,
(vii) transaction costs and expenses incurred in connection with the
consummation of this Agreement, the Columbia Acquisition, acquisitions,


9

--------------------------------------------------------------------------------





Dispositions, investments, issuances of equity, issuance, repayment,
refinancing, amendment or modification of any Indebtedness, in each case,
whether or not successful, (viii) net after-tax losses attributable to
Dispositions, and (ix) net after-tax losses attributable to the early
extinguishment of Indebtedness, minus, (b) to the extent included in
Consolidated Net Income, (i) interest income, (ii) income tax credits and
refunds (to the extent not netted from tax expense), (iii) any cash payments
made during such period in respect of items described in clauses (a)(v), (vii),
(viii) or (ix) above subsequent to the fiscal quarter in which the relevant
non-cash expenses or losses were incurred, (iv) net after-tax gains attributable
to Dispositions, (v) net after-tax gains attributable to the early
extinguishment of Indebtedness, and (vi) extraordinary, unusual or non-recurring
income or gains realized other than in the ordinary course of business, all
calculated for the Borrower and its Subsidiaries in accordance with GAAP on a
consolidated basis (as modified by Section 1.04). For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”), (i) any unrealized gains or losses on
commodity derivative instruments and realized gains or losses on commodity
derivative instruments not associated with transactions occurring in the
Reference Period which are included in Consolidated Net Income (other than any
realized gains or losses on commodity derivative instruments which are settled
and associated with transactions occurring in such Reference Period) shall be
excluded, (ii) if at any time during such Reference Period the Borrower or any
Subsidiary shall have made any Material Disposition, the Consolidated EBITDA for
such Reference Period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, and (iii) if during such Reference Period the Borrower or any Subsidiary
shall have made a Material Acquisition, Consolidated EBITDA for such Reference
Period shall be calculated after giving effect thereto on a pro forma basis as
if such Material Acquisition occurred on the first day of such Reference Period.
“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP (as
modified by Section 1.04)) of the Borrower and its Subsidiaries calculated on a
consolidated basis (as modified by Section 1.04) for such period with respect to
(a) all outstanding Indebtedness of the Borrower and its Subsidiaries allocable
to such period in accordance with GAAP (as modified by Section 1.04) (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing and net
costs under interest rate Swap Agreements to the extent such net costs are
allocable to such period in accordance with GAAP) and (b) the interest component
of all Attributable Receivable Indebtedness of the Borrower and its
Subsidiaries. In the event that the Borrower or any Subsidiary shall have
completed a Material Acquisition or a Material Disposition since the beginning
of the relevant period, Consolidated Interest Expense shall be determined for
such period on a pro forma basis as if such acquisition or Disposition, and any
related incurrence or repayment of Indebtedness, had occurred at the beginning
of such period.
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) attributable to the Borrower and its Subsidiaries calculated in
accordance with GAAP on a consolidated basis (as modified by Section 1.04)
(without duplication) for such period; provided that there shall be excluded any
income (or loss) of any Person other than the Borrower or a Subsidiary, but any
such income so excluded may be included in such period or any later period to
the extent of any cash dividends or distributions actually paid in the relevant
period to the Borrower or any wholly-owned Subsidiary of the Borrower.
“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (as modified by Section 1.04) as of such date.


10

--------------------------------------------------------------------------------





“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Borrower and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP (as modified by Section 1.04), (b) the aggregate amount of
Indebtedness of the Borrower and its Subsidiaries relating to the maximum
drawing amount of all letters of credit outstanding and bankers’ acceptances and
(c) Indebtedness of the type referred to in clauses (a) or (b) hereof of another
Person guaranteed by the Borrower or any of its Subsidiaries; provided that
Consolidated Total Indebtedness shall be calculated exclusive of contingent
Indebtedness attributable to letters of credit, bankers’ acceptances and surety
bonds at such time in an aggregate amount up to $50,000,000. For the avoidance
of doubt, Consolidated Total Indebtedness includes all Attributable Receivables
Indebtedness.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.
“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.
“Credit Party” means the Administrative Agent, the Issuing Banks or any other
Lender.
“Default” means any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has, or has a direct or indirect Parent that has, become the
subject of (A) a Bankruptcy Event or (B) a Bail-In Action.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction and any issuance of Equity
Interests by a Subsidiary of such Person), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.


11

--------------------------------------------------------------------------------





“Dividing Person” has the meaning assigned to it in the definition of
“Division”.
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.
“Documentation Agent” means Wells Fargo Bank, National Association, in its
capacity as documentation agent for the credit facility evidenced by this
Agreement.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
“Early Opt-in Election” means the occurrence of:
 
(1)     (i) a determination by the Administrative Agent or (ii) a notification
by the Required Lenders to the Administrative Agent (with a copy to the
Borrower) that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.14 are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate, and


(2)     (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


12

--------------------------------------------------------------------------------





“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of or relating to the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) any violation of
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of a failure to satisfy the “minimum funding standard” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal of the Borrower
or any of its ERISA Affiliates from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon the Borrower or any of its ERISA Affiliates of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent (within the meaning of Section 4245 of ERISA) or in
endangered or critical status, within the meaning of Section 432 of the Code or
Section 305 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


13

--------------------------------------------------------------------------------





“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Excluded Property” means (exclusive of any proceeds of the following to the
extent such proceeds do not otherwise constitute Excluded Property) (a) (i) all
owned real property other than Material Real Property, (ii) all leasehold
interests in real property other than to the extent the leasehold interest is
part of a pipeline system constituting a Material Real Property and (iii) the
real property owned by UGI Texas Creek, LLC as of the First Amendment Effective
Date (including the Texas Creek gathering system); (b) (i) motor vehicles and
other assets subject to certificates of title and (ii) letter of credit rights
in an amount less than $50,000,000 (except, in the case of each of clauses (i)
and (ii), to the extent perfection can be achieved by filing a UCC-1 financing
statement), (c) commercial tort claims in an amount less than $25,000,000; (d)
pledges and security interests prohibited by applicable law, rule or regulation
(in each case, except to the extent such prohibition is unenforceable after
giving effect to the applicable anti-assignment provisions of the UCC or other
applicable laws) or which could require governmental (including regulatory)
consent, approval, license or authorization to be pledged (unless such consent,
approval, license or authorization has been received); (e) all (A) Equity
Interests in each non-wholly-owned entity to the extent such pledge is
prohibited by the organizational documents of such entity (except to the extent
such prohibition is unenforceable after giving effect to the applicable
anti-assignment provisions of the UCC or other applicable laws) and (B) voting
Equity Interests in each Foreign Subsidiary or FSHCO in excess of 65% of the
total combined voting power of the Equity Interests of such Subsidiary directly
owned by Loan Parties; (f) rights arising under any contract, instrument, lease,
license or other agreement, or any property subject to a purchase money security
interest, Capital Lease Obligation or other arrangement, to the extent that a
grant of a security interest therein would violate or invalidate such contract,
instrument, lease, license or agreement, or any documents governing such
purchase money security interest, Capital Lease Obligation or other arrangement,
or create a right of termination in favor of any other party thereto (other than
the Borrower and its Subsidiaries), in each case after giving effect to the
applicable anti-assignment provisions of the UCC or other applicable laws;
(g) those assets as to which the cost of obtaining a security interest therein
or perfection thereof would be excessive in relation to the value afforded to
the Lenders thereby, as reasonably agreed by the Borrower and the Administrative
Agent; (h) any governmental licenses or state or local franchises, charters and
authorizations, to the extent security interests in such licenses, franchises,
charters or authorizations are prohibited or restricted thereby after giving
effect to the applicable anti assignment provisions of the UCC or other
applicable laws; (i) “intent-to-use” trademark applications to the extent that,
and solely during the period in which, a grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law; (j) any property acquired after the
First Amendment Effective Date that is subject to a pre-existing security
interest permitted hereunder (provided that such security interest was not
incurred in anticipation of the acquisition of such property) for so long as the
contract or other agreement governing such security interest prohibits the
creation of any other security interest on such property, except to the extent
such prohibition is rendered ineffective after giving effect to applicable
anti-assignment provisions of the UCC or other applicable laws; (k) property to
the extent the granting of a security interest in such property could reasonably
be expected to result in material adverse tax consequences to the Borrower and
its Subsidiaries taken as a whole, as reasonably determined in good faith by the
Borrower and subject to the reasonable consent of the Administrative Agent; (l)
tax, payroll, healthcare, employee wage or benefit, fiduciary, escrow,
defeasance, redemption and trust accounts and all accounts that are swept to a
zero balance on a daily basis; (m) Margin Stock; (n) Equity Interests of any
captive insurance companies; and (o) accounts receivable, “Related


14

--------------------------------------------------------------------------------





Security” and “Collections” (each as defined in the Permitted Receivables
Facility Documents) (but not the proceeds thereof).
“Excluded Subsidiary” means Energy Services Funding Corporation, a Delaware
corporation.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.
“Existing Permitted Receivables Facility Documents” has the meaning assigned to
such term in the definition of the term “Permitted Receivables Facility
Documents”.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on the Federal Reserve
Bank of New York’s Website from time to time, and published on the next
succeeding Business Day by the NYFRB as the effective federal funds rate,
provided that, if the Federal Funds Effective Rate as so determined would be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.


15

--------------------------------------------------------------------------------





“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.
“FERC” means the Federal Energy Regulatory Commission.
“Financial Officer” means the president, chief financial officer, principal
accounting officer, treasurer, controller or vice president – financial strategy
of the Borrower or the director, treasury of UGI Corporation.
“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.
“First Amendment Effective Date” means August 13, 2019.
“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968, (b) the Flood Disaster Protection Act of 1973, (c) the National Flood
Insurance Reform Act of 1994, (d) the Flood Insurance Reform Act of 2004 and (e)
the Biggert-Waters Flood Insurance Reform Act of 2012, in each case, as now or
hereafter in effect or any successor statute thereto, and in each case, together
with all statutory and regulatory provisions consolidating, amending, replacing,
supplementing, implementing or interpreting any of the foregoing, as amended or
modified from time to time.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to the Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to the Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.
“Foreign Plan” means each employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) that is not subject to U.S. law
and is maintained or contributed to by any Loan Party or any ERISA Affiliate.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FSHCO” means a Domestic Subsidiary substantially all of the assets of which
constitute Equity Interests of Foreign Subsidiaries.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance


16

--------------------------------------------------------------------------------





or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation; provided, that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business, but shall include performance guaranties and guaranties with respect
to surety bonds and similar bonding obligations incurred in the ordinary course
of business and guaranties of Swap Agreements incurred in the ordinary course of
business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law
due to their hazardous or deleterious properties.
“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.
“IBA” has the meaning assigned to such term in Section 1.06.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Increasing Lender” has the meaning assigned to such term in Section 2.20.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to advances of any kind (other
than advances in the form of customary deposits in the ordinary course of
business), (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) all
Attributable Receivables Indebtedness of such Person and (l) all obligations of
such Person under Sale and Leaseback Transactions. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. For the avoidance
of doubt, Indebtedness shall not include performance guarantees of obligations
not constituting Indebtedness.


17

--------------------------------------------------------------------------------





“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.
“Information Memorandum” means the Confidential Information Memorandum dated
January 2016 relating to the Borrower and the Transactions.
“Intellectual Property” means any and all intellectual property and proprietary
rights, including any and all (i) patents and patent applications (including all
reissues, divisionals, continuations, continuations-in-part, extensions and
reexaminations thereof), (ii) trademarks, service marks, trade dress, logos,
domain names, rights of publicity, trade names and corporate names (whether or
not registered), including all registrations and applications for registration
of the foregoing and all goodwill associated therewith, (iii) copyrights
(whether or not registered) and registrations and applications for registration
thereof and (iv) trade secrets and know-how.
“Intellectual Property Security Agreements” has the meaning assigned to such
term in the Security Agreement.
“Intercreditor Agreement” means a First Lien/First Lien Intercreditor Agreement
dated as of the First Amendment Effective Date, or other form reasonably
satisfactory to the Borrower and the Administrative Agent, by and among the
Borrower, the Subsidiary Guarantors, the Administrative Agent, the Collateral
Agent and each other authorized representative and agent from time to time party
thereto. For the avoidance of doubt, this Agreement shall be deemed, and the
Borrower hereby designates this Agreement, to be the “Initial Revolving Credit
Agreement” under (and as defined in) the Intercreditor Agreement.
“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.11(b).
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and the Maturity Date
and (b) with respect to any Eurodollar Loan, the last day of each Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest


18

--------------------------------------------------------------------------------





Period. For purposes hereof, the date of a Borrowing initially shall be the date
on which such Borrowing is made and, in the case of a Revolving Borrowing,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means each of (i) JPMorgan Chase Bank, N.A., (ii) PNC Bank,
National Association, (iii) Wells Fargo Bank, National Association and (iv) any
other Lender designated pursuant to Section 2.06(l), each in its capacity as an
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(i). Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate. Each reference
herein to the “Issuing Bank” in connection with a Letter of Credit or other
matter shall be deemed to be a reference to the relevant Issuing Bank with
respect thereto.
“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Agreement” has the meaning assigned to it in Section 2.06(b).
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01B, or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent; each Issuing
Bank’s Letter of Credit Commitment may be decreased or increased from time to
time with the written consent of the Borrower, the Administrative Agent and the
Issuing Banks (provided that any increase in the Letter of Credit Commitment
with respect to any Issuing Bank, or any decrease in the Letter of Credit
Commitment to an amount not less than any Issuing Bank’s


19

--------------------------------------------------------------------------------





Letter of Credit Commitment as of the Restatement Effective Date, shall only
require the consent of the Borrower and such Issuing Bank.
“Leverage Ratio” has the meaning assigned to such term in Section 6.11(a).
“LIBO Rate” means, with respect to any Eurodollar Borrowing and for any
applicable Interest Period, the LIBO Screen Rate at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that, if the LIBO Screen Rate shall not be available at such
time for such Interest Period (the “Impacted Interest Period”), then the LIBO
Rate for such Interest Period shall be the Interpolated Rate. It is understood
and agreed that all of the terms and conditions of this definition of “LIBO
Rate” shall be subject to Section 2.14.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing and for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications, the
Subsidiary Guaranty, the Collateral Documents, the Intercreditor Agreement, any
fee letter agreements executed by or on behalf of any Loan Party in connection
with this Agreement, each Borrowing Request delivered pursuant to Section 2.03,
each notice of continuation or conversion delivered pursuant to Section 2.08 and
each certificate delivered pursuant to Section 5.01(c), and all amendments,
supplements and modifications of each of the foregoing. Any reference in the
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.
“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Material Acquisition” means any acquisition (whether by direct purchase, merger
or otherwise and whether in a single transaction or series of related
transactions) of property (a) for purposes of the definition of “Acquisition
Period”, in which the value of the assets acquired is greater than or equal to
$250,000,000, and (b) for all other purposes in this Agreement, that
(i) constitutes (x) assets comprising all or substantially all or any
significant portion of a business or operating unit of a business, or (y) all or
substantially all of the common stock or other Equity Interests of a Person, and
(ii) involves the payment of consideration by the Borrower and its Subsidiaries
in excess of $30,000,000.


20

--------------------------------------------------------------------------------





“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Borrower and the
Subsidiaries taken as a whole, (b) the validity or enforceability of this
Agreement or any and all other Loan Documents, (c) the ability of the Borrower
or any Subsidiary Guarantor to perform its obligations hereunder or under any
other Loan Documents or (d) the rights or remedies of the Administrative Agent
and the Lenders hereunder or under any other Loan Document.
“Material Disposition” means any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Borrower or any of
its Subsidiaries in excess of $30,000,000.
“Material Domestic Subsidiary” means each Receivables Seller and each Domestic
Subsidiary (i) which, as of the most recent fiscal quarter of the Borrower, for
the period of four consecutive fiscal quarters then ended, for which financial
statements have been delivered pursuant to Section 5.01, contributed greater
than ten percent (10.0%) of the Borrower’s Consolidated EBITDA for such period
or (ii) which contributed greater than ten percent (10.0%) of the Borrower’s
Consolidated Total Assets as of such date; provided that, if at any time the
aggregate amount of the EBITDA or consolidated total assets of all Domestic
Subsidiaries that are not Material Domestic Subsidiaries exceeds fifteen percent
(15.0%) of the Borrower’s Consolidated EBITDA for any such period or fifteen
percent (15.0%) of the Borrower’s Consolidated Total Assets as of the end of any
such fiscal quarter, the Borrower (or, in the event the Borrower has failed to
do so within ten (10) days, the Administrative Agent) shall designate sufficient
Domestic Subsidiaries as “Material Domestic Subsidiaries” to eliminate such
excess, and such designated Subsidiaries shall for all purposes of this
Agreement constitute Material Domestic Subsidiaries.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $50,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Material Real Property” means each pipeline system (including any fee-owned or
leasehold interest that is a part thereof) and each fee-owned real property of
the Loan Parties, in each case with a book value in excess of $75,000,000 (i) as
of the Restatement Effective Date (with respect to each such real property owned
on the Restatement Effective Date) or (ii) as of the date of acquisition of such
real property (with respect to any such real property acquired after the
Restatement Effective Date), including each real property listed on Schedule
5.09.
“Maturity Date” means March 6, 2025.
“MIRE Event” shall mean if there are any Mortgaged Properties at such time, any
increase, extension or renewal of any of the Aggregate Commitments or Loans
(including any increase of Aggregate Commitments under Section 2.20 of this
Agreement, but excluding (i) any continuation or conversion of Revolving
Borrowings, (ii) the making of any Loan or (iii) the issuance, renewal or
extension of any Letter of Credit).
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage Policy” has the meaning assigned to such term in Section 5.09.


21

--------------------------------------------------------------------------------





“Mortgaged Property” means each Material Real Property that is required to be
subject to a Mortgage pursuant to Section 5.09 or 5.11.
“Mortgages” means, collectively, the mortgages, deeds of trust, trust deeds, and
deeds to secure debt, as applicable, that are required to be executed and
delivered pursuant to Sections 5.09 and 5.11 in each case substantially in the
form of Exhibit N attached hereto or any other form reasonably approved by the
Administrative Agent and the Borrower, in each case creating and evidencing a
Lien on a Mortgaged Property, with such terms and provisions as may be required
by the applicable laws of the relevant jurisdiction.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
the Issuing Banks or any indemnified party, individually or collectively,
existing on the Restatement Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or to the Lenders or any of their Affiliates under any Swap
Agreement or any Banking Services Agreement or in respect of any of the Loans
made or reimbursement or other obligations incurred or any of the Letters of
Credit or other instruments at any time evidencing any thereof; provided that
the definition of “Obligations” shall not create or include any guarantee by any
Loan Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


22

--------------------------------------------------------------------------------





“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Patriot Act” has the meaning assigned to such term in Section 9.14.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Perfection Certificate” means a certificate in the form of Exhibit K hereto, as
the same shall be supplemented from time to time.
“Perfection Certificate Supplement” means a supplement to the Perfection
Certificate substantially in the form of Exhibit L.
“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related acquisitions by the Borrower or any Subsidiary of (i) all or
substantially all the assets of or (ii) all or substantially all the Equity
Interests in, a Person or division or line of business of a Person, if, at the
time of and immediately after giving effect thereto, (a) no Default or Event of
Default has occurred and is continuing or would arise after giving effect
(including giving effect on a pro forma basis) thereto, (b) such Person or
division or line of business is engaged in the same or a similar line of
business as the Borrower and the Subsidiaries or a business reasonably related
thereto, (c) all actions required to be taken with respect to such acquired or
newly formed Subsidiary under Section 5.09 shall have been taken, (d) the
Borrower and the Subsidiaries are in compliance, on a pro forma basis after
giving effect to such acquisition, with the covenants contained in Section 6.11
recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements are available (or, if earlier, were
required to be delivered pursuant to Section 5.01), as if such acquisition (and
any related incurrence or repayment of Indebtedness, with any new Indebtedness
being deemed to be amortized over the applicable testing period in accordance
with its terms) had occurred on the first day of each relevant period for
testing such compliance and, if the aggregate consideration paid in respect of
such acquisition exceeds $50,000,000, the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer of the Borrower to
such effect, together with all relevant financial information, statements and
projections requested by the Administrative Agent and (e) in the case of an
acquisition or merger involving the Borrower or a Subsidiary, the Borrower or
such Subsidiary is the surviving entity of such merger and/or consolidation in
accordance with Section 6.03(a).


23

--------------------------------------------------------------------------------





“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
lessor’s, landlord’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than sixty (60) days or are being contested in compliance with
Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k);
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
(g)    other deposits made to secure liability to insurance carriers under
insurance or self-insurance arrangements, in each case entered into in the
ordinary course of business;
(h)    Liens securing reimbursement obligations under commercial letters of
credit, in each case entered into in the ordinary course of business, provided
in each case that such Liens cover only the title documents and related goods
(and any proceeds thereof) covered by the related commercial letter of credit;
(i)    Liens arising by virtue of any statutory or common law or customary
contractual provision relating to banker’s liens, rights of setoff or similar
rights as to deposit accounts or other funds maintained with a depository
institution, in each case entered into in the ordinary course of business;
(j)    customary protective Liens granted in the ordinary course of business by
the Borrower or any Subsidiary to the extent required pursuant to applicable law
or contract for the management or storage of inventory associated with storage
capacity in relation to utilities or any entity subject to FERC regulations;
(k)    customary Liens granted in the ordinary course of business to utilities
or any entity subject to FERC regulations in relation to receivables purchase
programs (“A/R Purchase Programs”);
(l)    purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to personal property leased pursuant to operating
leases entered into in the ordinary course of business of the Borrower and its
Subsidiaries; and


24

--------------------------------------------------------------------------------





(m)    any interest or title of a licensor, licensee, sublicensor, lessor,
lessee, sublessor, or sublessee with respect to any assets under any license or
lease agreement entered into in the ordinary course of business; provided that
the same do not interfere in any material respect with the business of the
Borrower or its Subsidiaries or materially detract from the value of the
relevant assets of the Borrower or its Subsidiaries;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;
(e)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940 and (ii) are rated AAA by S&P
and Aaa by Moody’s; and
(f)    short-term, highly liquid investments that are readily convertible into
cash, whose original maturity is three (3) months or less and which qualifies
for classification as cash equivalents on the balance sheet or cash flow
statement in accordance with GAAP.
“Permitted Receivables Facility” means the receivables facility or facilities
created under the Permitted Receivables Facility Documents, providing for the
sale or pledge by the Borrower and/or one or more other Receivables Sellers of
Permitted Receivables Facility Assets (thereby providing financing to the
Borrower and the Receivables Sellers) to the Receivables Entity (either directly
or through another Receivables Seller), which in turn shall sell or pledge
interests in the respective Permitted Receivables Facility Assets to third-party
investors pursuant to the Permitted Receivables Facility Documents (with the
Receivables Entity permitted to issue investor certificates, purchased interest
certificates or other similar documentation evidencing interests in the
Permitted Receivables Facility Assets) in return for the cash used by the
Receivables Entity to purchase the Permitted Receivables Facility Assets from
the Borrower and/or the respective Receivables Sellers, in each case as more
fully set forth in the Permitted Receivables Facility Documents.
“Permitted Receivables Facility Assets” means (i) Receivables (whether now
existing or arising in the future) of the Borrower and its Subsidiaries which
are transferred or pledged to the Receivables Entity pursuant to the Permitted
Receivables Facility and any related Permitted Receivables Related Assets


25

--------------------------------------------------------------------------------





which are also so transferred or pledged to the Receivables Entity and all
proceeds thereof and (ii) loans to the Borrower and its Subsidiaries secured by
Receivables (whether now existing or arising in the future) and any Permitted
Receivables Related Assets of the Borrower and its Subsidiaries which are made
pursuant to the Permitted Receivables Facility.
“Permitted Receivables Facility Documents” means (a) each of the documents and
agreements relating to the receivables facility for the Excluded Subsidiary, and
all amendments thereto, in effect as of the Restatement Effective Date (the
“Existing Permitted Receivables Facility Documents”), as any of the Existing
Permitted Receivables Facility Documents may be further amended, restated,
supplemented, extended or otherwise modified from time to time so long as any
such further amendments, restatements, supplements, extensions or modifications
(i) do not impose any conditions or requirements the result of which would cause
the Excluded Subsidiary to fail to satisfy the requirements of clause (y) of the
definition of “Receivables Entity” (it being understood that the Excluded
Subsidiary satisfies clause (y) of the definition of “Receivables Entity” as of
the Restatement Effective Date) and (ii) do not eliminate or materially modify
any right of the Excluded Subsidiary to voluntarily terminate the Permitted
Receivables Facility evidenced thereby; and (b) each of the documents and
agreements entered into in connection with any other Permitted Receivables
Facility, including all documents and agreements relating to the issuance,
funding and/or purchase of certificates and purchased interests, all of which
documents and agreements under this clause (b) shall be in form and substance
reasonably satisfactory to the Administrative Agent, in each case as such
documents and agreements described in this clause (b) may be amended, modified,
supplemented, refinanced or replaced from time to time so long as any such
amendments, modifications, supplements, refinancings or replacements (i) do not
impose any conditions or requirements the result of which would cause the
Excluded Subsidiary or other Receivables Entity to fail to satisfy the
requirements of clause (y) of the definition of “Receivables Entity”, (ii) do
not impose any conditions or requirements on the Borrower or any of its
Subsidiaries (other than the applicable Receivables Entity) that, taken as a
whole, are more restrictive in any material respect than those in existence
immediately prior to any such amendment, modification, supplement, refinancing
or replacement, (iii) could not reasonably be expected to impair the Borrower’s
ability to repay the Obligations as and when due (for the avoidance of doubt,
the sale of Receivables and Permitted Receivables Related Assets shall not in
and of itself be deemed in violation of this subclause (iii)), (iv) do not
eliminate or materially modify any right of the Borrower or the applicable
Receivables Entity to voluntarily terminate the Permitted Receivables Facility
evidenced thereby; and (v) are not material and adverse in any way to the
interests of the Lenders; provided, that with respect to any such documents and
agreements described in this clause (b), (x) any extension of maturity, (y) any
change in commitments (subject to the limitations set forth in Section 6.01(c))
or (z) any modification of the advance rates thereunder shall be deemed not to
be in violation of subclauses (i) through (v) above.
“Permitted Receivables Related Assets” means any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to Receivables and any collections or proceeds of
any of the foregoing; provided, that the other assets included within the
defined term “Pool Assets” as defined in the Existing Permitted Receivables
Facility Documents as of the Restatement Effective Date are deemed to be “
Permitted Receivables Related Assets”.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect


26

--------------------------------------------------------------------------------





of which the Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Receivables” means all accounts receivable (including, without limitation, all
rights to payment created by or arising from time to time from sales of goods,
leases of goods or the rendition of services rendered no matter how evidenced
whether or not earned by performance).
“Receivables Entity” means (x) the Excluded Subsidiary and (y) each other
wholly-owned Subsidiary of the Borrower which engages in no activities other
than in connection with the financing of accounts receivable of the Receivables
Sellers and which is designated (as provided below) as the “Receivables Entity”
(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is guaranteed by the Borrower or any other Subsidiary of
the Borrower (excluding guarantees of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates the Borrower or any other
Subsidiary of the Borrower in any way (other than pursuant to Standard
Securitization Undertakings) or (iii) subjects any property or asset of the
Borrower or any other Subsidiary of the Borrower, directly or indirectly,
contingently or otherwise, to the satisfaction thereof (other than pursuant to
Standard Securitization Undertakings), (b) with which neither the Borrower nor
any of its Subsidiaries has any contract, agreement, arrangement or
understanding (other than pursuant to the Permitted Receivables Facility
Documents (including with respect to fees payable in the ordinary course of
business in connection with the servicing of accounts receivable and related
assets)) on terms less favorable to the Borrower or such Subsidiary than those
that might be obtained at the time from persons that are not Affiliates of the
Borrower, and (c) to which neither the Borrower nor any other Subsidiary of the
Borrower has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results.
Any such designation shall be evidenced to the Administrative Agent by filing
with the Administrative Agent an officer’s certificate of the Borrower
certifying that, to the best of such officer’s knowledge and belief after
consultation with counsel, such designation complied with the foregoing
conditions.
“Receivables Sellers” means the Borrower and those Subsidiaries that are from
time to time party to the Permitted Receivables Facility Documents.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Register” has the meaning assigned to such term in Section 9.04(b)(iv).


27

--------------------------------------------------------------------------------





“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than fifty percent (50%) of the sum of
the total Revolving Credit Exposures and unused Commitments at such time.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means the President, a Financial Officer, other executive
officer or senior or executive vice president of the Borrower.
“Restatement Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).


28

--------------------------------------------------------------------------------





“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the
U.S. Department of State, the United Nations Security Council, the European
Union, any European Union member state, Her Majesty’s Treasury of the United
Kingdom, or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country, (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b), or (d) any Person otherwise the subject of any Sanctions.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.
“SEC” means the Securities and Exchange Commission of the United States of
America.
“Secured Parties” means, collectively, (i) the Administrative Agent, the
Collateral Agent, the Lenders, any of their respective Affiliates under any Swap
Agreement or any Banking Services Agreement, and each sub-agent appointed by the
Administrative Agent from time to time pursuant to Article VIII with matters
relating to any Collateral Document, (ii) each indemnified party under Section
9.03 in respect of the obligations and liabilities of the Borrower to such
Person hereunder and under the other Loan Documents, and (iii) their respective
successors and (in the case of a Lender, permitted) transferees and assigns.
“Security Agreement” means the Security Agreement substantially in the form of
Exhibit J attached hereto, dated as of the First Amendment Effective Date, among
the Borrower, the Subsidiary Guarantors from time to time party thereto and the
Collateral Agent.
“Security Agreement Supplement” has the meaning assigned to such term in the
Security Agreement.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.


“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.
“Solvent” means, with respect to the Borrower and its Subsidiaries, (i) the fair
value of the assets of the Borrower and its Subsidiaries taken as a whole as a
going concern, at a fair valuation, exceed and will exceed their debts and
liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the property of the Borrower and its Subsidiaries taken as a
whole as a going concern will be greater than the amount that will be required
to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Borrower and its Subsidiaries will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Borrower
and its Subsidiaries do not and will not have unreasonably small capital with
which to conduct the business in which they are engaged as such business is
presently conducted and is proposed to be conducted in the future.
“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.


29

--------------------------------------------------------------------------------





“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary thereof
in connection with the Permitted Receivables Facility which are reasonably
customary in an accounts receivable financing transaction; provided, that the
representations, warranties, covenants and indemnities set forth in the Existing
Permitted Receivables Facility Documents are deemed to be “Standard
Securitization Undertakings”.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject, with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Subsidiary Guarantor” means each of the Subsidiaries of the Borrower party to
the Subsidiary Guaranty as of the Restatement Effective Date and each Material
Domestic Subsidiary other than a Receivables Entity. The Subsidiary Guarantors
on the Restatement Effective Date are identified as such in Schedule 3.01
hereto.
“Subsidiary Guaranty” means that certain Third Amended and Restated Guaranty
dated as of the Restatement Effective Date in the form of Exhibit F (including
any and all supplements thereto) and executed by each Subsidiary Guarantor, as
amended, restated, supplemented or otherwise modified from time to time.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.


30

--------------------------------------------------------------------------------





“Syndication Agent” means PNC Bank, National Association, in its capacity as
syndication agent for the credit facility evidenced by this Agreement.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan Agreement” means that certain Credit Agreement, dated as of August
13, 2019, and as further amended, restated, amended and restated, supplemented
or otherwise modified from time to time, among the Borrower, the lenders party
thereto, Credit Suisse AG, Cayman Islands Branch, as the administrative agent
and collateral agent, and the other parties thereto.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the grant by any Loan Party of
the Liens granted by it pursuant to the Collateral Documents, the perfection of
the Liens created under the Collateral Documents, the borrowing of Loans and
other credit extensions, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.
“Unliquidated Obligations” means, at any time, any Obligations (or portion
thereof) that are contingent in nature or unliquidated at such time, including
any Secured Obligation that is: (i) an obligation to reimburse a bank for
drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time)


31

--------------------------------------------------------------------------------





promulgated by the United Kingdom Financial Conduct Authority, which includes
certain credit institutions and investment firms, and certain affiliates of such
credit institutions or investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Administrative Agent and the Loan Parties.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.


32

--------------------------------------------------------------------------------





SECTION 1.04.    Accounting Terms; GAAP; Pro Forma Calculations.
(a)    Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that, (i) if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Restatement
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith and (ii) notwithstanding anything to
the contrary contained in Section 1.04(a), only those leases (assuming for
purposes hereof that such leases were in existence on the Restatement Effective
Date) that would constitute capital leases in conformity with GAAP prior to the
effectiveness of Accounting Standard Codification 842 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect (and related interpretations) shall be considered capital leases, and
all calculations and deliverables under this Agreement or any other Loan
Document shall be made or delivered, as applicable, in accordance therewith.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
(x) any accumulated other comprehensive income or loss, (y) any election under
Accounting Standards Codification 825 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein or (z) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.
(b)    All pro forma computations required to be made hereunder giving effect to
any acquisition or Disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or Disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the financial statements referred to in Section 3.04(a)), and, to
the extent applicable, to the historical earnings and cash flows associated with
the assets acquired or disposed of (but without giving effect to any synergies
or cost savings) and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act of 1933.
If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of determination had been the applicable rate for the
entire period (taking into account any Swap Agreement applicable to such
Indebtedness).
SECTION 1.05.    Status of Obligations. In the event that the Borrower or any
other Loan Party shall at any time issue or have outstanding Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be reasonably necessary to cause the Obligations to


33

--------------------------------------------------------------------------------





constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such other Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.
SECTION 1.06.    Amendment and Restatement of Existing Credit Agreement.
(a)    No Novation of Existing Credit Agreement. It is the intent of the parties
hereto that, from and after the Restatement Effective Date, this Agreement
(i) shall re-evidence the Borrower’s obligations and indebtedness under the
Existing Credit Agreement, (ii) is entered into in substitution for, and not in
payment of, the obligations and indebtedness of the Borrower under the Existing
Credit Agreement, (iii) is in no way intended to constitute a novation of any of
the Borrower’s obligations and indebtedness which were evidenced by the Existing
Credit Agreement or any of the other Loan Documents (including any fee letters
or Notes delivered in connection therewith); and (iv) the Administrative Agent
shall make such reallocations, sales, assignments or other relevant actions in
respect of each Lender’s credit exposure under the Existing Credit Agreement as
are necessary in order that each such Lender’s Revolving Credit Exposure
hereunder reflects such Lender’s Applicable Percentage of the outstanding
aggregate Revolving Credit Exposures on the Restatement Effective Date (and the
Borrower hereby agrees to compensate each Lender for any and all losses, costs
and expenses incurred by such Lender in connection with the sale and assignment
of any Eurodollar Loans and such reallocation described in this Section 1.06 and
in Section 2.01, in each case on the terms and in the manner set forth in
Section 2.16 hereof). All Revolving Loans made and Obligations incurred under
the Existing Credit Agreement which are outstanding on the Restatement Effective
Date shall continue as Revolving Loans and Obligations under (and shall be
governed by the terms of) this Agreement.
(b)    References to This Agreement In Loan Documents. All references herein to
“hereunder,” “hereof,” or words of like import and all references in any other
Loan Document to the “Credit Agreement” or words of like import shall mean and
be a reference to the Existing Credit Agreement as amended and restated hereby
(and any section references in such Loan Documents to the Existing Credit
Agreement shall refer to the applicable equivalent provision set forth herein
although the section number thereof may have changed).
SECTION 1.07.    Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London


34

--------------------------------------------------------------------------------





interbank offered rate. Upon the occurrence of a Benchmark Transition Event or
an Early Opt-In Election, Section 2.14(b) provides a mechanism for determining
an alternative rate of interest. The Administrative Agent will notify the
Borrower, pursuant to Section 2.14, in advance of any change to the reference
rate upon which the interest rate on Eurodollar Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof (including, without limitation, (i)
any such alternative, successor or replacement rate implemented pursuant to
Section 2.14(b), whether upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, and (ii) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 2.14(c)), including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate, as it may or may not be adjusted
pursuant to Section 2.14(b), will be similar to, or produce the same value or
economic equivalence of, the LIBO Rate or have the same volume or liquidity as
did the London interbank offered rate prior to its discontinuance or
unavailability.

ARTICLE II
THE CREDITS
SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower in Dollars
from time to time during the Availability Period in an aggregate principal
amount that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment or (b) the sum of the total Revolving Credit
Exposures exceeding the Aggregate Commitment; provided that it is understood and
agreed that, (x) prior to the Restatement Effective Date, certain revolving
loans were previously made to the Borrower under the Existing Credit Agreement
which remain outstanding as of the Restatement Effective Date (such outstanding
loans being hereinafter referred to as the “Existing Loans”), (y) subject to the
terms and conditions set forth in this Agreement, Borrower and each of the
Lenders agree that on the Restatement Effective Date but subject to the
satisfaction of the reallocation and other transactions described in
Section 1.06, the Existing Loans shall be reevidenced as Revolving Loans under
this Agreement, the terms of the Existing Loans shall be restated in their
entirety and shall be evidenced by this Agreement, and (z) subject to the terms
and conditions set forth herein, each Lender severally and not jointly agrees to
the reallocation and other transactions described in Section 1.06 and (other
than any Lender holding Existing Loans in an amount not less than its Commitment
under this Agreement, which Existing Loans shall constitute Revolving Loans
hereunder) agrees to purchase, on the Restatement Effective Date, from any
Lender under the Existing Credit Agreement such Existing Loans (which, following
such purchase, shall be Revolving Loans hereunder) and to make additional
Revolving Loans to Borrower as is necessary to cause each such Lender’s
outstanding Revolving Loans hereunder to reflect such Lender’s Applicable
Percentage of the aggregate Revolving Loans on the Restatement Effective Date.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans.
SECTION 2.02.    Loans and Borrowings.
(a)    Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.


35

--------------------------------------------------------------------------------





(b)    Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan (and in the case of an Affiliate, the provisions of Sections 2.14, 2.15,
2.16 and 2.17 shall apply to such Affiliate to the same extent as to, with no
greater benefit to, such Lender); provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $500,000 and not less than $500,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Aggregate Commitment or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of seven (7) Eurodollar
Revolving Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03.    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
submitting a Borrowing Request (a) in the case of a Eurodollar Borrowing, not
later than 1:00 p.m., New York City time, three (3) Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 1:00 p.m., New York City time, on the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 1:00 p.m., New York City time, on the date of the proposed
Borrowing. Each such Borrowing Request shall be irrevocable and shall be signed
by a Responsible Officer of the Borrower. Each such written Borrowing Request
shall specify the following information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month


36

--------------------------------------------------------------------------------





duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Revolving Loan to be made as part of
the requested Borrowing.
SECTION 2.04.    Intentionally Omitted.
SECTION 2.05.    Intentionally Omitted.
SECTION 2.06.    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit denominated in Dollars
for its own account, in a form reasonably acceptable to the Administrative Agent
and the applicable Issuing Bank, at any time and from time to time during the
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the applicable Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.
Notwithstanding anything herein to the contrary, no Issuing Bank shall have an
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions, (ii) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement or (iii) in any manner that would result in a violation of one or more
policies of any Issuing Bank applicable to letters of credit generally.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the applicable Issuing Bank, the
Borrower shall enter into a continuing agreement (or other letter of credit
agreement) for the issuance of letters of credit and/or shall submit a letter of
credit application, in each case, as required by the applicable Issuing Bank and
using such Issuing Bank’s standard form (each, a “Letter of Credit Agreement”).
A Letter of Credit shall be issued, amended, renewed or extended only if (and
upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the amount of the LC Exposure
shall not exceed $50,000,000, (ii) (x) the aggregate undrawn amount of all
outstanding Letters of Credit issued by any Issuing Bank at such time plus (y)
the aggregate amount of all LC Disbursements made by such Issuing Bank that have
not yet been reimbursed by or on behalf of the Borrower at such time shall not
exceed such Issuing Bank’s Letter of Credit Commitment, (iii) no Lender’s
Revolving Credit Exposure shall exceed its Commitment and (iv) the sum of the
total Revolving Credit Exposures shall not exceed the Aggregate Commitment. The
Borrower may, at any time and from time to time, reduce the Letter of Credit
Commitment of any Issuing Bank with the consent of such Issuing Bank; provided
that the Borrower shall not reduce the Letter of Credit Commitment of any
Issuing Bank if, after giving effect of such reduction, the conditions set forth
in clauses (i) through (iv) above shall not be satisfied.


37

--------------------------------------------------------------------------------





(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five (5) Business Days prior to the Maturity Date.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Banks or the Lenders, each Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of each Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or Event of Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent in Dollars the amount equal to such LC
Disbursement, calculated as of the date the applicable Issuing Bank made such LC
Disbursement not later than 2:00 p.m., New York City time, on the date that such
LC Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 2:00 p.m., New York City time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $1,000,000, the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Revolving Borrowing in an
equivalent amount of such LC Disbursement and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse any Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.


38

--------------------------------------------------------------------------------





(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any Letter of Credit Agreement or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Banks, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Banks;
provided that the foregoing shall not be construed to excuse the Issuing Banks
from liability to the Borrower to the extent of any direct damages (as opposed
to special, indirect, consequential or punitive damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of any Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, such Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(g)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy or
electronic mail) of such demand for payment and whether such Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.
(h)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the reimbursement is due and payable, at the rate
per annum then applicable to ABR Revolving Loans and such interest shall be due
and payable on the date when such reimbursement is payable; provided that, if
the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.


39

--------------------------------------------------------------------------------





(i)    Replacement of Issuing Bank.
(i)    Any Issuing Bank may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of such Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
(ii)    Subject to the appointment and acceptance of a successor Issuing Bank,
an Issuing Bank may resign as an Issuing Bank at any time upon thirty days’
prior written notice to the Administrative Agent, the Borrower and the Lenders,
in which case, such resigning Issuing Bank shall be replaced in accordance with
Section 2.06(i)(i) above.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, within one (1) Business Day after receipt by the Borrower of notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders and the applicable Issuing Bank (the “LC Collateral
Account”), an amount in cash equal to 105% of the amount of the LC Exposure as
of such date plus any accrued and unpaid interest with respect to LC
Disbursements and the Borrower hereby grants to the Administrative Agent, for
itself and on behalf of the Lenders and such Issuing Bank, a first-priority lien
and security interest in such account and the balances from time to time
therein; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in Section 7.01(h) or
7.01(i). Such deposit shall be held by the Administrative Agent as collateral
for the payment and performance of the Obligations. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the applicable Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other Obligations. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within one (1) Business Day after all Events of Default have been cured
or waived and the lien and security interest of the Administrative Agent therein
shall be deemed released upon such return.


40

--------------------------------------------------------------------------------





(k)    Issuing Bank Agreements. Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent
(i) promptly following the end of each calendar month, the aggregate amount of
Letters of Credit issued by it and outstanding at the end of such month, (ii) on
or prior to each Business Day on which such Issuing Bank expects to issue,
amend, renew or extend any Letter of Credit, the date of such issuance,
amendment, renewal or extension, and the aggregate face amount of the Letter of
Credit to be issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension occurred (and
whether the amount thereof changed), it being understood that such Issuing Bank
shall not permit any issuance, renewal, extension or amendment resulting in an
increase in the amount of any Letter of Credit to occur without first obtaining
written confirmation from the Administrative Agent that it is then permitted
under this Agreement, (iii) on each Business Day on which such Issuing Bank
makes any payment under any Letter of Credit, the date of such payment under
such Letter of Credit and the amount of such payment, (iv) on any Business Day
on which the Borrower fails to reimburse any payment under any Letter of Credit
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount of such payment and (v) on any other Business Day, such
other information as the Administrative Agent shall reasonably request.
(l)    Additional Issuing Banks. From time to time, the Borrower may, by notice
to the Administrative Agent, designate additional Lenders that agree (in their
sole discretion) to act in such capacity and are reasonably satisfactory to the
Administrative Agent as Issuing Banks. Each such additional Issuing Bank shall
execute a counterpart of this Agreement upon approval of the Administrative
Agent and the other Issuing Banks (which approval shall not be unreasonably
withheld or delayed) and shall thereafter be an Issuing Bank hereunder for all
purposes, with a Letter of Credit Commitment as agreed between such Issuing Bank
and the Borrower and set forth on the counterpart signature page to this
Agreement executed by such Issuing Bank.
SECTION 2.07.    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, (or, in the case of ABR Revolving
Loans in respect of which notice of such Borrowing shall have been received
after 10:00 a.m., New York City Time, on the date of such requested Borrowing,
3:00 p.m.) New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender’s Applicable Percentage. Except in respect of the
provisions of this Agreement covering the reimbursement of Letters of Credit,
the Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in the aforesaid account of the
Administrative Agent on account of the Borrower; provided that ABR Revolving
Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the


41

--------------------------------------------------------------------------------





interest rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
SECTION 2.08.    Interest Elections.
(a)    Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such Interest Election Request shall be irrevocable
and shall be signed by a Responsible Officer of the Borrower. Notwithstanding
any contrary provision herein, this Section shall not be construed to permit the
Borrower to elect an Interest Period for Eurodollar Loans that does not comply
with Section 2.02(d).
(c)    Each Interest Election Request shall specify the following information in
compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred


42

--------------------------------------------------------------------------------





and is continuing and the Administrative Agent, at the request of the Required
Lenders, so notifies the Borrower, then, so long as an Event of Default is
continuing (i) no outstanding Revolving Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Revolving Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.
SECTION 2.09.    Termination and Reduction of Commitments.
(a)    Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Revolving Credit Exposures would exceed the
Aggregate Commitment.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.
SECTION 2.10.    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.


43

--------------------------------------------------------------------------------





(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form.
SECTION 2.11.    Prepayment of Loans. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with the provisions of this Section 2.11. The
Borrower shall notify the Administrative Agent by telephone (confirmed by
electronic mail) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 1:00 p.m., New York City time,
three (3) Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 1:00 p.m., New York
City time, on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by (i) accrued interest to the extent required by
Section 2.13 and (ii) break funding payments pursuant to Section 2.16. If at any
time the sum of the aggregate principal amount of all of the Revolving Credit
Exposures exceeds the Aggregate Commitment, the Borrower shall immediately repay
Borrowings or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause the aggregate principal amount of all
Revolving Credit Exposures to be less than or equal to the Aggregate Commitment.
SECTION 2.12.    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee, which shall accrue at a rate per annum
equal to the applicable Commitment Fee Rate on the average daily amount of the
Available Commitment of such Lender during the period from and including the
Restatement Effective Date to but excluding the date on which such Commitment
terminates. Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the
Restatement Effective Date. All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Restatement Effective Date to but excluding the later of the date
on which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure and (ii) to each Issuing Bank for its own account
a fronting fee, which shall accrue at the rate of 0.175% per annum on the
average daily amount of the LC Exposure


44

--------------------------------------------------------------------------------





(excluding any portion thereof attributable to unreimbursed LC Disbursements)
attributable to Letters of Credit issued by such Issuing Bank during the period
from and including the Restatement Effective Date to but excluding the later of
the date of termination of the Commitments and the date on which there ceases to
be any LC Exposure, as well as such Issuing Bank’s standard fees and commissions
with respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Unless otherwise specified above, participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third (3rd) Business
Day following such last day, commencing on the first such date to occur after
the Restatement Effective Date; provided that all such fees shall be payable on
the date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Banks pursuant to this paragraph shall be payable
within ten (10) days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.
SECTION 2.13.    Interest.
(a)    The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)    Notwithstanding the foregoing clauses (a) and (b), if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% per annum plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% per annum plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section. Notwithstanding the foregoing, during the
occurrence and continuance of an Event of Default, the Administrative Agent or
the Required Lenders may, at their option, by notice to the Borrower (which
notice may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 9.02 requiring the consent of “each Lender directly
affected thereby” for reductions in interest rates), declare that (i) all Loans
shall bear interest at 2% per annum plus the rate otherwise applicable to such
Loans as provided in the preceding paragraphs of this Section or (ii) in the
case of any other amount outstanding hereunder, such amount shall accrue at 2%
per annum plus the rate applicable to such fee or other obligation as provided
hereunder.
(d)    Accrued interest on each Revolving Loan shall be payable in arrears on
each Interest Payment Date for such Revolving Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any


45

--------------------------------------------------------------------------------





repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
SECTION 2.14.    Alternate Rate of Interest.
(a)    Subject to clauses (b), (c), (d) and (e) of this Section 2.14, if prior
to the commencement of any Interest Period for a Eurodollar Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable (including, without limitation, because the LIBO Screen Rate is not
available or published on a current basis), for such Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective and any such Eurodollar Borrowing shall be repaid
or converted into an ABR Borrowing on the last day of the then current Interest
Period applicable thereto and (ii) if any Borrowing Request requests a
Eurodollar Revolving Borrowing, such Borrowing shall be made as an ABR
Borrowing.
(b)    Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Required Lenders;
provided that, with respect to any such proposed amendment containing any
SOFR-Based Rate, the Lenders shall be entitled to object only to the Benchmark
Replacement Adjustment contained therein. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Required Lenders have delivered to the Administrative Agent written notice
that such


46

--------------------------------------------------------------------------------





Required Lenders accept such amendment. No replacement of LIBO Rate with a
Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.
(c)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
(d)    The Administrative Agent will promptly notify the Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and (iv)
the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.14, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.14.
(e)    Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.
SECTION 2.15.    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or any Issuing Bank;
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then the Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be,


47

--------------------------------------------------------------------------------





such additional amount or amounts as will compensate such Lender, such Issuing
Bank or such other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within fifteen
(15) days after receipt thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11 and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in Dollars
of a comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this


48

--------------------------------------------------------------------------------





Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within fifteen (15) days after receipt thereof.
SECTION 2.17.    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of a Withholding
Agent) requires the deduction or withholding of any Tax from any such payment by
a Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at


49

--------------------------------------------------------------------------------





any time owing to such Lender under any Loan Document or otherwise payable by
the Administrative Agent to the Lender from any other source against any amount
due to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed
copy of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN-E or IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E or IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)    in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, an executed copy of IRS Form
W-8ECI;


50

--------------------------------------------------------------------------------





(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed copy of IRS Form W-8BEN-E or IRS Form W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, an executed
copy of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E or
IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
C-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant


51

--------------------------------------------------------------------------------





to this Section 2.17 (including by the payment of additional amounts pursuant to
this Section 2.17), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 2.17 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Restatement Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
(j)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes the Issuing Banks and the term “applicable law” includes FATCA.
SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment or prepayment required to be made by
it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., New York City time on the date when due or the
date fixed for any prepayment hereunder, in immediately available funds, without
set-off, recoupment or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn Street, 7th Floor, Chicago, Illinois 60603,
except payments to be made directly to the Issuing Banks as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in Dollars.


52

--------------------------------------------------------------------------------





(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    During the continuance of an Event of Default, at the election of the
Administrative Agent, all payments of principal, interest, LC Disbursements,
fees, premiums, reimbursable expenses (including, without limitation, all
reimbursement for fees and expenses pursuant to Section 9.03), and other sums
payable under the Loan Documents, may be deducted from any deposit account of
the Borrower maintained with the Administrative Agent; provided, that in the
case of reimbursement for fees and expenses, the Administrative Agent shall have
previously provided the Borrower with an invoice setting forth any such amounts
as provided for under Section 9.03. The Borrower hereby irrevocably authorizes,
during the continuance of an Event of Default, the Administrative Agent to
charge any deposit account of the Borrower maintained with the Administrative
Agent for each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents.
(d)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
(e)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Banks, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative


53

--------------------------------------------------------------------------------





Agent, at the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
(f)    If any Lender shall fail to make any payment required to be made by it
pursuant to 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent or such
Issuing Bank to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid and/or (ii) hold any such amounts in
a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
SECTION 2.19.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or the Borrower is required to
pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)    If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, the Issuing Banks), which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply. Each party hereto agrees that (i)
an assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee (or, to the extent applicable, an agreement incorporating an
Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and (ii) the Lender required to make such assignment need not be
a party thereto in order for such assignment to be effective and shall be deemed
to have consented to and be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute


54

--------------------------------------------------------------------------------





and deliver such documents necessary to evidence such assignment as reasonably
requested by the applicable Lender, provided that any such documents shall be
without recourse to or warranty by the parties thereto.
SECTION 2.20.    Expansion Option. The Borrower may from time to time elect to
increase the Commitments in minimum increments of $10,000,000 (or, if less than
$10,000,000, equal to the total remaining amount available for such increase) so
long as, after giving effect thereto, the aggregate amount of such increases
does not exceed $65,000,000. The Borrower may arrange for any such increase to
be provided by one or more Lenders (each Lender so agreeing to an increase in
its Commitment, an “Increasing Lender”; it being understood that no Lender shall
be obligated to agree to an increase in its Commitment), or by one or more new
banks, financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Lender”), to increase their existing
Commitments or extend Commitments, as the case may be; provided that (i) each
Augmenting Lender, shall be subject to the approval of the Borrower and, to the
extent such consent would be required with regard to an assignment to such
Person pursuant to Section 9.04, the Administrative Agent and the Issuing Banks
and (ii) (x) in the case of an Increasing Lender, the Borrower and such
Increasing Lender execute an agreement substantially in the form of Exhibit D
hereto, and (y) in the case of an Augmenting Lender, the Borrower and such
Augmenting Lender execute an agreement substantially in the form of Exhibit E
hereto. No consent of any Lender (other than the Lenders participating in the
increase) shall be required for any increase in Commitments to this
Section 2.20. Increases and new Commitments created pursuant to this
Section 2.20 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Commitments (or in the Commitment of any
Lender) shall become effective under this Section 2.20 unless, (i) on the
proposed date of the effectiveness of such increase, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Borrower and (B) the Borrower shall be in compliance (on a pro forma
basis reasonably acceptable to the Administrative Agent) with the covenants
contained in Section 6.11 and (ii) the Administrative Agent shall have received
opinion letters consistent with those delivered on the Restatement Effective
Date as to the limited liability company power and authority of the Borrower to
borrow hereunder after giving effect to such increase. On the effective date of
any increase in the Commitments, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders, as being required in order to cause, after
giving effect to such increase and the use of such amounts to make payments to
such other Lenders, each Lender’s portion of the outstanding Revolving Loans of
all the Lenders to equal its Applicable Percentage of such outstanding Revolving
Loans, and (ii) the Borrower shall be deemed to have repaid and reborrowed all
outstanding Revolving Loans as of the date of any increase in the Commitments
(with such reborrowing to consist of the Types of Revolving Loans, with related
Interest Periods if applicable, specified in a notice delivered by the Borrower,
in accordance with the requirements of Section 2.03). The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurodollar Loan, shall be subject to indemnification by the
Borrower pursuant to the provisions of Section 2.16 if the deemed payment occurs
other than on the last day of the related Interest Periods.
SECTION 2.21.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);


55

--------------------------------------------------------------------------------





(b)    any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 7.02 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Banks hereunder; third, to cash collateralize the Issuing Banks’ LC
Exposure with respect to such Defaulting Lender in accordance with this Section;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
cash collateralize the Issuing Banks’ future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with this Section; sixth, to the payment of any amounts
owing to the Lenders or the Issuing Banks as a result of any judgment of a court
of competent jurisdiction obtained by any Lender or any Issuing Bank against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Loan Document; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender's breach of its obligations under this Agreement or
under any other Loan Document; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.05 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure are held by the Lenders pro rata in accordance with the
Commitments without giving effect to clause (d) below. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this Section shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto;
(c)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that, except as
otherwise provided in Section 9.02, this clause (b) shall not apply to the vote
of a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;
(d)    if any LC Exposure exists at the time a Lender becomes a Defaulting
Lender then:
(i)    all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that (x) such reallocation does
not, as to any


56

--------------------------------------------------------------------------------





non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving Credit
Exposure to exceed its Commitment and (y) no Default or Event of Default has
occurred and is continuing;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three (3) Business Days
following notice by the Administrative Agent, cash collateralize for the benefit
of the Issuing Banks only the Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all commitment fees that would otherwise have been payable to
such Defaulting Lender (solely with respect to that portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and all letter of
credit fees payable under Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Banks until such LC
Exposure is cash collateralized and/or reallocated;
(e)    so long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless such Issuing
Bank is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.21(c), and participating interests in any such
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.21(c)(i) (and
Defaulting Lenders shall not participate therein);
(f)    upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent may, in its sole discretion and in lieu of distributing
such amounts to such Defaulting Lender, apply amounts which would otherwise be
payable to a Defaulting Lender to satisfy in full or in part the Obligations
owing to the Administrative Agent, the Issuing Banks and the non-Defaulting
Lenders in accordance with the other provisions of this Agreement with the
balance, if any, being applied to satisfy in full or in part to the Obligations
owing to such Defaulting Lender;
(g)    neither the provisions of this Section 2.21, nor the provisions of any
other Section of this Agreement relating to a Defaulting Lender, are intended by
the parties hereto to constitute liquidated damages and, subject to the
limitations contained in Section 9.03 regarding special, indirect, consequential
and punitive damages, each of the Administrative Agent, each Issuing Bank,


57

--------------------------------------------------------------------------------





each non-Defaulting Lender and each Loan Party hereby reserves its respective
rights to proceed against any Defaulting Lender for any damages incurred as a
result of it becoming a Defaulting Lender hereunder; and
(h)    for the avoidance of doubt, the Borrower shall not be liable to any
Defaulting Lender as a result of any action taken by the Administrative Agent in
accordance with the terms of this Section 2.21.
If (i) a Bankruptcy Event or a Bail-In Action with respect to a Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii)  the applicable Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, such Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
such Issuing Bank shall have entered into arrangements with the Borrower or such
Lender, satisfactory to such Issuing Bank to defease any risk to it in respect
of such Lender hereunder.
In the event that the Administrative Agent, the Borrower and the Issuing Banks
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage and any amounts required to be on deposit pursuant to Section 2.21(c)
shall be immediately remitted to the Borrower or as otherwise required pursuant
to applicable law, rule or order.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
SECTION 3.01.    Organization; Powers; Subsidiaries. Each of the Borrower and
its Subsidiaries is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required. As of the Restatement Effective Date, Schedule 3.01 hereto identifies
each Subsidiary, noting whether such Subsidiary is a Material Domestic
Subsidiary, the jurisdiction of its incorporation or organization, as the case
may be, the percentage of issued and outstanding shares of each class of its
capital stock or other equity interests owned by the Borrower and the other
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class issued and
outstanding. As of the Restatement Effective Date, all of the outstanding shares
of capital stock and other equity interests of each Subsidiary are validly
issued and outstanding and fully paid and nonassessable and all such shares and
other equity interests indicated on Schedule 3.01 as owned by the Borrower or
another Subsidiary that are Collateral are owned, beneficially and of record, by
the Borrower or any Subsidiary free and clear of all Liens (except for Liens
permitted by Sections 6.02(a), (h) and (i)). As of the Restatement Effective
Date, there are no outstanding commitments or other obligations of the Borrower
or any Subsidiary to issue, and no options, warrants or other rights of any
Person to acquire, any shares of any class of capital stock or other equity
interests of the Borrower or any Subsidiary.
SECTION 3.02.    Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if


58

--------------------------------------------------------------------------------





required, actions by equity holders. The Loan Documents to which each Loan Party
is a party have been duly executed and delivered by such Loan Party and
constitute a legal, valid and binding obligation of such Loan Party, enforceable
in accordance with its terms, subject to (x) applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law and (y) the need for filings and registrations
necessary to perfect the Liens on the Collateral, if any, granted by the Loan
Parties in favor of the Secured Parties.
SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) filings and
registrations necessary to perfect the Liens on the Collateral, if any, granted
by the Loan Parties in favor of the Administrative Agent for the benefit of the
Secured Parties and (ii) such as have been obtained or made and are in full
force and effect, (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, material agreement or other material
instrument binding upon the Borrower or any of its Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries,
other than Liens securing the Obligations and the “Obligations” under (and as
defined in) the Term Loan Agreement.
SECTION 3.04.    Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows as of and for the
fiscal year ended September 30, 2019, reported on by PricewaterhouseCoopers LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP.
(a)    Since September 30, 2019, there has been no material adverse change in
the business, assets, operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole.
SECTION 3.05.    Properties. (a) Each of the Borrower and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere in any material respect with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
(a)    Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all Intellectual Property used or held for use in or necessary for the conduct
of their respective business, and to the knowledge of the Borrower, neither the
use thereof by the Borrower and its Subsidiaries, nor the conduct of the
Borrower’s or any of its Subsidiaries’ respective business, infringe upon,
misappropriate or violate the rights of any other Person, except for any such
infringements, misappropriations or violations that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.06.    Litigation, Environmental and Labor Matters. (a) There are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined,


59

--------------------------------------------------------------------------------





could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.
(a)    Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability or (iii) has received notice of
any claim with respect to any Environmental Liability.
(b)    There are no strikes, lockouts or slowdowns against the Borrower or any
of its Subsidiaries pending or, to their knowledge, threatened that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. The hours worked by and payments made to employees of
the Borrower and its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
relating to such matters that could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect. All material payments due
from the Borrower or any of its Subsidiaries, or for which any claim may be made
against the Borrower or any of its Subsidiaries, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as liabilities on the books of the Borrower or such Subsidiary. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement under which the Borrower or any of its Subsidiaries is
bound.
SECTION 3.07.    Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 3.08.    Investment Company Status. Neither the Borrower nor any
Subsidiary Guarantor is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
SECTION 3.09.    Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves to the extent required by GAAP or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.10.    ERISA. No ERISA Event, or similar event with respect to a
Foreign Plan, has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events or similar events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $250,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $250,000,000 the fair
market value of the assets of all such underfunded Plans.


60

--------------------------------------------------------------------------------





SECTION 3.11.    Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other written information
furnished by or on behalf of the Borrower or any Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, the foregoing is hereby qualified to the
extent of any projections or other “forward looking statements”, which include
statements that are predictive in nature, depend upon or refer to future events
or conditions, and usually include words such as “expects”, “anticipates”,
“intends”, “plans”, “believes”, “projects”, “estimates”, or similar expressions;
and provided, further, that any statements concerning future financial
performance, ongoing business strategies or prospects or possible future actions
are also future looking statements; it being expressly understood and agreed
that (i) forward looking statements are based on current expectations and
projections about future events and are subject to risks, uncertainties and the
accuracy of assumptions concerning the Borrower and its Subsidiaries, the
performance of the industries in which they do business and economic and market
factors, among other things, and (ii) such forward looking statements are not
guarantees of future performance. As of the Restatement Effective Date, to the
best knowledge of the Borrower, the information included in the Beneficial
Ownership Certification provided on or prior to the Restatement Effective Date
to any Lender in connection with this Agreement is true and correct in all
material respects.
SECTION 3.12.    Federal Reserve Regulations. No part of the proceeds of any
Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Federal
Reserve Board, including Regulations T, U and X.
SECTION 3.13.    Liens. There are no Liens on any of the real or personal
properties of the Borrower or any Subsidiary except for Liens permitted by
Section 6.02.
SECTION 3.14.    No Default. No Default or Event of Default has occurred and is
continuing.
SECTION 3.15.    No Burdensome Restrictions. The Borrower is not subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.08.
SECTION 3.16.    Solvency.
(a)     Immediately after giving effect to any Borrowing, the Borrower and its
Subsidiaries, taken as a whole, are and will be Solvent as of the date of such
Borrowing.
(b)    The Borrower does not intend to, nor does it intend to permit any of its
Subsidiaries to, and the Borrower does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Subsidiary and the timing of the amounts of cash to be payable on
or in respect of its Indebtedness or the Indebtedness of any such Subsidiary.
SECTION 3.17.    Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and


61

--------------------------------------------------------------------------------





applicable Sanctions, and the Borrower, its Subsidiaries and their respective
officers and employees and to the knowledge of the Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) the Borrower, any Subsidiary or, to the
knowledge of the Borrower or such Subsidiary, any of their respective directors,
officers or employees, or (b) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds or other Transactions will
violate any Anti-Corruption Law or applicable Sanctions.
SECTION 3.18.    Affected Financial Institutions. The Borrower is not an
Affected Financial Institution.
SECTION 3.19.    Plan Assets; Prohibited Transactions. None of the Borrower or
any of its Subsidiaries is an entity deemed to hold “plan assets” (within the
meaning of the Plan Asset Regulations), and neither the execution, delivery nor
performance of the Transactions, including the making of any Loan and the
issuance of any Letter of Credit hereunder, will give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code.
SECTION 3.20.    Collateral Documents. (%3) Subject to Sections 5.09 and 5.11
and the other limitations, exceptions and filing requirements otherwise set
forth in this Agreement and the other Loan Documents, the Collateral Documents
are effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Collateral described therein to the extent required thereby, subject to
Liens permitted under the Loan Documents.
(a)    Subject to Sections 5.09 and 5.11, upon recording thereof in the
appropriate recording office, each Mortgage shall be effective to create, in
favor of the Collateral Agent, for its benefit and the benefit of the Secured
Parties, legal, valid and enforceable perfected Liens on, and security interest
in, all of the Loan Parties’ right, title and interest in and to the Mortgaged
Properties thereunder, subject only to Liens permitted under the Loan Documents,
and when the Mortgages are filed in the offices specified on Schedule 5(a) to
the Perfection Certificate (or, in the case of any Mortgage executed and
delivered after the date thereof in accordance with the provisions of Sections
5.09 and 5.11, when such Mortgage is filed in the offices specified in the local
counsel opinion delivered with respect thereto in accordance with the provisions
of Sections 5.09 and 5.11), the Mortgages shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the Loan Parties
in the Mortgaged Properties, in each case prior in right to any other Person,
other than Liens permitted under the Loan Documents.
SECTION 3.21.    Material Property. As of the Restatement Effective Date,
Schedule 5.09 sets forth all the real property of the Loan Parties described in
clause (i) of the definition of “Material Real Property” as of such date.
SECTION 3.22.    Patriot Act. The Borrower is in compliance in all material
respects with applicable provisions of the Patriot Act.
SECTION 3.23.    Beneficial Ownership Certification. To the best knowledge of
the Borrower, the information included in the Beneficial Ownership Certification
(if any) is true and correct in all material respects.
SECTION 3.24.    Designation as Senior Debt. The Obligations constitute
“Designated Senior Debt”, or any similar term under and as defined in the
agreements relating to any Indebtedness of the


62

--------------------------------------------------------------------------------





Borrower or any Subsidiary Guarantor, including any subordinated Indebtedness,
which contains such designation.
ARTICLE IV
CONDITIONS
SECTION 4.01.    Restatement Effective Date. Notwithstanding the execution and
delivery of this Agreement on the date hereof, this Agreement shall not become
effective, the Existing Credit Agreement shall not be superseded as provided in
Section 1.06, no commitment to make Credit Extensions shall arise and no Lender
shall be required to make the initial Credit Extension hereunder each of the
following conditions has been satisfied (or waived in accordance with
Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received from
(i) each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement, (ii) each initial Subsidiary Guarantor either (A) a counterpart
of the Subsidiary Guaranty signed on behalf of such Subsidiary Guarantor or
(B) written evidence satisfactory to the Administrative Agent (which may include
telecopy or electronic transmission of a signed signature page of the Subsidiary
Guaranty) that such Subsidiary Guarantor has signed a counterpart of the
Subsidiary Guaranty and (iii) each Loan Party either (A) a counterpart of a
reaffirmation of the Collateral Documents signed on behalf of such Loan Party or
(B) written evidence satisfactory to the Administrative Agent (which may include
telecopy or electronic transmission of a signed signature page of such
reaffirmation of the Collateral Documents) that such Loan Party has signed a
counterpart of such reaffirmation of the Collateral Documents.
(b)    The Administrative Agent shall have received a written opinion (addressed
to the Administrative Agent and the Lenders and dated the Restatement Effective
Date) of in-house counsel to the Borrower, of Latham & Watkins LLP, counsel for
the Loan Parties and of McGuireWoods LLP, counsel for the Loan Parties, in form
and substance reasonably satisfactory to the Administrative Agent and covering
such other matters relating to the Loan Parties, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinion.
(c)    The Lenders shall have received satisfactory financial statement
projections through and including the Borrower’s 2023 fiscal year, together with
such information as the Administrative Agent and the Lenders shall reasonably
request (including, without limitation, a detailed description of the
assumptions used in preparing such projections).
(d)    The Administrative Agent shall have received (i) such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel and as further described in the list of closing documents attached as
Exhibit G, (ii) at least five days prior to the Restatement Effective Date, all
documentation and other information regarding the Borrower requested in
connection with applicable “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act, to the extent requested in writing
of the Borrower at least 10 Business Days prior to the Restatement Effective
Date and (iii) to the extent the Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, at least five days prior to the
Restatement Effective Date, any Lender that has requested, in a written notice
to the Borrower at least 10 Business Days prior to the Restatement Effective
Date, a Beneficial


63

--------------------------------------------------------------------------------





Ownership Certification in relation to the Borrower shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Agreement, the condition
set forth in this clause (iii) shall be deemed to be satisfied).
(e)    The Administrative Agent shall have received a certificate, dated the
Restatement Effective Date and signed by the President, a Vice President or a
Financial Officer of the Borrower, confirming compliance with the conditions set
forth in paragraphs (a) and (b) of Section 4.02.
(f)    The Administrative Agent shall have received evidence satisfactory to it
of the payment, prior to or simultaneously with the initial Loans hereunder, of
all interest, fees and premiums, if any, on all loans and other extensions of
credit outstanding under the Existing Credit Agreement (other than contingent
indemnity obligations).
(g)    The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Administrative Agent, on behalf of the Secured
Parties, holds a perfected Lien upon the Collateral having the priority required
by the Collateral Documents and that is perfected to the extent required by the
Collateral Documents, or that arrangements reasonably satisfactory to the
Administrative Agent for so perfecting such Liens are in place.
(h)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Restatement Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.
The Administrative Agent shall notify the Borrower and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (other than the continuation or conversion of
Eurodollar Loans), and of each Issuing Bank to issue, amend, renew or extend any
Letter of Credit, is subject to the satisfaction of the following conditions:
(a)    The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (except that any
representation or warranty which is already qualified as to materiality or by
reference to Material Adverse Effect shall be true and correct in all respects)
on and as of the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, except to the
extent such representations and warranties expressly relate to any earlier date,
in which case such representations and warranties were true and correct in all
material respects (except that any representation or warranty which is already
qualified as to materiality or by reference to Material Adverse Effect shall be
true and correct in all respects) as of such earlier date.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
(c)    Each Borrowing and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.
ARTICLE V
AFFIRMATIVE COVENANTS


64

--------------------------------------------------------------------------------





Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:
SECTION 5.01.    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent (and the Administrative Agent shall promptly
provide the same to the Lenders):
(a)    within one hundred five (105) days after the end of each fiscal year of
the Borrower (or, if earlier, by the date that the Annual Report on Form 10-K of
the Borrower for such fiscal year would be required to be filed under the rules
and regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Ernst & Young LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception (other than a “going concern”
qualification resulting solely from (i) an upcoming maturity date under any
Indebtedness occurring within one year from the time such opinion is delivered
or (ii) a breach or anticipated breach of financial covenants) and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied except for inconsistencies resulting from changes in
accounting principles and methods agreed to by the Borrower’s independent public
accountants, together with a customary management discussion and analysis;
(b)    within fifty (50) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (or, if earlier, by the date that
the Quarterly Report on Form 10-Q of the Borrower for such fiscal quarter would
be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form), its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for the then elapsed
portion of the fiscal year and, with respect to the statement of operations
only, for such fiscal quarter, setting forth in each case in comparative form
the figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes except for inconsistencies resulting from changes in
accounting principles and methods agreed to by the Borrower’s independent public
accountants, together with a customary management discussion and analysis;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default or Event of Default has occurred and, if
a Default or Event of Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with
Section 6.11 and (iii) stating whether any material change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;


65

--------------------------------------------------------------------------------





(d)    [reserved];
(e)    as soon as available, but in no event later than November 15th  of each
fiscal year of the Borrower, a copy of the plan and forecast (including a
projected consolidated balance sheet, income statement and funds flow statement)
of the Borrower for the upcoming fiscal year in form previously delivered to the
Administrative Agent;
(f)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, if any, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, if any,
as the case may be;
(g)    concurrently with any delivery of financial statements under clause (a)
above, a Perfection Certificate Supplement; and
(h)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to Section 5.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which such materials are publicly
available as posted on the Electronic Data Gathering, Analysis and Retrieval
system (EDGAR); or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether made available by the Administrative Agent); provided that: (A) upon
written request by the Administrative Agent (or any Lender through the
Administrative Agent) to the Borrower, the Borrower shall deliver paper copies
of such documents to the Administrative Agent or such Lender until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (B) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such document to it
and maintaining its copies of such documents.
SECTION 5.02.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender as soon as reasonably practicable, and in
any event no later than five (5) Business Days, after a Financial Officer
obtains knowledge thereof written notice of the following:
(a)    the occurrence of any Default or Event of Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;


66

--------------------------------------------------------------------------------





(c)    the occurrence of any ERISA Event, or similar event with respect to a
Foreign Plan, that, alone or together with any other such ERISA Events or
similar events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and
(e)    any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03.    Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to (i) preserve, renew and keep in full force and effect its legal existence,
(ii) preserve, renew and keep in full force and effect the rights,
qualifications, licenses, permits, privileges, franchises, governmental
authorizations and Intellectual Property rights material to the conduct of its
business, and (iii) maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, except where the failure
to do so under clause (ii) or (iii) could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation, Division or dissolution permitted under Section 6.03.
SECTION 5.04.    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with and as required by GAAP and (c) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.
SECTION 5.05.    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to:
(a)    keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted; provided,
however, that nothing shall prevent the Borrower or any Subsidiary from
discontinuing the operation or maintenance of any property if such
discontinuance is, in the reasonable business judgment of the Borrower or such
Subsidiary, desirable in the conduct of the business of the Borrower or such
Subsidiary and such discontinuance could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect;
(b)    maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses;
(c)    subject to Section 5.11, following the Restatement Effective Date, ensure
that any third-party liability (other than directors and officers liability
insurance; insurance policies relating to employment practices liability or
workers’ compensation; crime; fiduciary duties; kidnap and ransom; flood


67

--------------------------------------------------------------------------------





(except as required by clause (d) below); fraud, errors and omissions; marine
and aircraft liability and excess liability; and construction programs) and
property insurance policies of the Loan Parties described in Section 5.05(b)
with respect to the Collateral shall name the Collateral Agent as an additional
insured (solely in the case of liability insurance) or loss payee (solely in the
case of property insurance with respect to the Collateral), as applicable; and
(d)    subject to Sections 5.09 and 5.11, so long as a Mortgage in respect of
Mortgaged Property with improvements that are located in a special flood hazard
area is then in effect, with respect to each Mortgaged Property located in a
special flood hazard area:
(i)    obtain flood insurance in compliance with the Flood Insurance Laws and
the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as amended from time to time, as reasonably determined
by the Administrative Agent; and
(ii)    deliver to the Administrative Agent annual renewals of each flood
insurance policy or annual renewals of each force-placed flood insurance policy,
as applicable.
SECTION 5.06.    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its financial
officers and, during the continuance of an Event of Default, its independent
accountants, all at such reasonable times and as often as reasonably requested.
The Borrower acknowledges that the Administrative Agent, after exercising its
rights of inspection, may prepare and distribute to the Lenders certain reports
pertaining to the Borrower and its Subsidiaries’ assets for internal use by the
Administrative Agent and the Lenders.
SECTION 5.07.    Compliance with Laws and Material Contractual Obligations. The
Borrower will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation Environmental Laws),
(ii) perform in all material respects its obligations under agreements to which
it is a party and (iii) to the extent required by Environmental Laws, conduct
any investigation, remedial or other corrective action necessary to address the
presence of Hazardous Materials at any property or facility in accordance with
Environmental Laws, in each case except where the failure to do so under
clause (i), (ii) and (iii), individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.
SECTION 5.08.    Use of Proceeds. The proceeds of the Loans will be used only
(i) to pay the fees and expenses of the Borrower and its Subsidiaries incurred
in connection with the Transactions, (ii) to fund Permitted Acquisitions and
other investments (other than Hostile Acquisitions) permitted hereunder, (iii)
to finance the working capital needs, and for general corporate purposes, of the
Borrower and its Subsidiaries in the ordinary course of business and (iv) to
fund Restricted Payments by the Borrower to the extent permitted hereunder. No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the
Federal Reserve Board, including Regulations T, U and X. The Borrower will not
request any Borrowing or Letter of Credit, and the Borrower shall not use, and
shall ensure that its Subsidiaries and its or their respective directors,
officers,


68

--------------------------------------------------------------------------------





employees and agents shall not use, the proceeds of any Borrowing or Letter of
Credit (i) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state or (iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.
SECTION 5.09.    Subsidiary Guaranty.
(a)    As promptly as possible but in any event within thirty (30) days (or such
later date as may be agreed upon by the Administrative Agent) after any Person
becomes a Subsidiary or any Subsidiary qualifies independently as, or is
designated by the Borrower or the Administrative Agent as, a Subsidiary
Guarantor pursuant to the definition of “Material Domestic Subsidiary”, the
Borrower shall provide the Administrative Agent with written notice thereof
setting forth information in reasonable detail describing the material assets of
such Person and shall cause each such Subsidiary which also qualifies as a
Material Domestic Subsidiary to deliver to the Administrative Agent a joinder to
the Subsidiary Guaranty (in the form contemplated thereby) pursuant to which
such Subsidiary agrees to be bound by the terms and provisions thereof, such
Subsidiary Guaranty to be accompanied by appropriate corporate or limited
liability company resolutions, other corporate or limited liability company
documentation and legal opinions (if requested) in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
(b)    Subject to Section 5.11, with respect to any Subsidiary required to
become a Subsidiary Guarantor hereunder pursuant to Section 5.09(a), the
Borrower shall, no later than the date on which such Domestic Subsidiary becomes
a Subsidiary Guarantor hereunder pursuant to Section 5.09(a) (or such longer
time period if agreed to by the Collateral Agent in its reasonable discretion),
cause such Subsidiary to execute and deliver a Security Agreement Supplement, an
Acknowledgment of Grantors with respect to each Intercreditor Agreement in
effect and a Perfection Certificate and take such additional actions (including
the filing of UCC financing statements and, if applicable and required pursuant
to the terms of the Loan Documents, delivering executed Intellectual Property
Security Agreements and certificates, instruments of transfer and stock powers
in respect of certificated Equity Interests), in each case as the Collateral
Agent shall reasonably request for purposes of granting and perfecting a Lien on
the assets of such Subsidiary (other than Excluded Property) in favor of the
Collateral Agent under the Collateral Documents, subject to Liens permitted
under the Loan Documents and otherwise subject to the limitations and exceptions
of this Agreement and the other Loan Documents. If requested by the Collateral
Agent, the Collateral Agent shall receive an opinion or opinions of counsel for
the applicable Loan Parties in form and substance reasonably satisfactory to the
Collateral Agent in respect of matters reasonably requested by the Collateral
Agent relating to any Security Agreement Supplement, Intellectual Property
Security Agreement or other Collateral Document delivered pursuant to this
Section 5.09(b), dated as of the date of such Security Agreement Supplement,
Intellectual Property Security Agreement or other Collateral Document, as
applicable.
(c)    Subject to Section 5.11, with respect to each Loan Party that owns
Material Real Property, such Loan Party shall:
(i)    no later than thirty (30) days (or such longer period as the Collateral
Agent may agree in its sole discretion) after the later of (x) the date such
Person becomes a Loan Party and (y) the date that any Material Real Property is
acquired by such Loan Party, deliver to the Collateral Agent a legal description
with respect any fee-owned real property that constitutes Material Real
Property, information identifying any pipeline system that constitutes


69

--------------------------------------------------------------------------------





Material Real Property, and the relevant recording offices for Mortgages with
respect to such Material Real Property; and
(ii)    no later than one hundred and twenty (120) days (or such longer period
as the Administrative Agent may agree in its sole discretion) after the later of
(x) the date such Person becomes a Loan Party and (y) the date that any Material
Real Property is acquired by such Loan Party, execute and deliver
(A) counterparts of a Mortgage, duly executed and delivered by the record owner
of such property, together with evidence such Mortgage has been duly executed
and delivered by a duly authorized officer of each party thereto, in form
suitable for filing or recording in the jurisdiction where such Material Real
Property is located subject only to Liens permitted pursuant to Section 6.02 and
other Liens reasonably acceptable to the Collateral Agent on the property and/or
rights described therein in favor of the Collateral Agent for the benefit of the
Secured Parties, and evidence that all filing and recording taxes and fees have
been paid or will be paid in connection with such recording or filing or
otherwise provided for in a manner reasonably satisfactory to the Collateral
Agent, (B) for any Material Real Property other than a pipeline system, a marked
commitment for a standard policy of title insurance on such Mortgaged Property
naming the Collateral Agent as the insured for its benefit and that of the
Secured Parties and their respective successors and assigns subject to the terms
of the policy jacket with the final title policy to be delivered after recording
of the Mortgage (a “Mortgage Policy”) issued by a nationally recognized title
insurance company reasonably acceptable to the Collateral Agent in form and
substance and in an amount reasonably acceptable to the Collateral Agent,
insuring the Mortgages to be valid Liens on the property described therein, free
and clear of all Liens other than Liens permitted pursuant to Section 6.02 and
other Liens reasonably acceptable to the Collateral Agent, each of which shall
(A) contain a “tie-in” or “cluster” endorsement, if available in the applicable
jurisdiction at commercially reasonable rates (i.e., policies which insure
against losses regardless of location or allocated value of the insured property
up to a stated maximum coverage amount) and (B) have been supplemented by such
endorsements as shall be reasonably requested by the Collateral Agent
(including, if requested, endorsements on matters relating to usury, first loss,
last dollar, zoning, contiguity, doing business, public road access, variable
rate, environmental lien, subdivision, mortgage recording tax, separate tax lot,
revolving credit, same as survey and so-called comprehensive coverage over
covenants and restrictions, to the extent such endorsements are available in the
applicable jurisdiction at commercially reasonable rates), together with
evidence of payment of all premiums, (C) for any Material Real Property other
than a pipeline system, a survey (which may take the form of an ALTA survey,
aerial survey, ExpressMap or equivalent photographic depiction) in form and
substance sufficient to obtain the Mortgage Policy without the standard survey
exception and otherwise reasonably satisfactory to the Collateral Agent, (D) an
opinion of local counsel to the Loan Parties in the state in which such
Mortgaged Property is located, with respect to the enforceability of such
Mortgage and any related fixture filings, in form and substance reasonably
satisfactory to the Collateral Agent and (E) to the extent not previously
delivered, a completed “life of the loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to such Mortgaged Property on
which any “building” (as defined in the Flood Insurance Laws) is located, and if
such property is in a special flood hazard area, duly executed and acknowledged
by the appropriate Loan Party, together with evidence of flood insurance as and
to the extent required under Section 5.05 hereof.
Notwithstanding anything herein or in any other Loan Document to the contrary,
with respect to any Material Real Property on which any “building” (as defined
in the Flood Insurance Laws) is located,


70

--------------------------------------------------------------------------------





the Loan Parties shall not be required to comply with Section 5.09(c)(ii) or
5.11, unless and until (i) the Administrative Agent and Collateral Agent shall
have provided at least forty-five (45) days’ prior notice to the Lenders that a
Mortgage is expected to be entered into with respect to such Material Real
Property (which notice requirement may, in the case of any Mortgage required to
be entered into pursuant to Section 5.11, be satisfied by the posting by the
Administrative Agent of Schedule 5.09 to the Platform), (ii) each Lender shall
have advised the Administrative Agent in writing that it has completed its due
diligence with respect to any applicable flood insurance requirements relating
to such Material Real Property and (iii) the Administrative Agent shall have
provided the Borrower with written notice of the satisfaction of the
requirements in the foregoing clause (ii) and shall have requested, in a writing
delivered to the Borrower, that such Loan Parties comply with the applicable
requirements of Section 5.09(c)(ii) or 5.11, which compliance shall not be
required until the later of (x) the dates provided for in Section 5.09(c) or
5.11, as applicable, and (y) the date that is ten (10) Business Days (or such
longer period as the Administrative Agent may agree in its sole discretion)
after such written notice is delivered to the Borrower pursuant to this
clause (iii).
SECTION 5.10.    [Reserved].
SECTION 5.11.    Further Assurances. The Borrower shall, or shall cause each
applicable Loan Party to, promptly upon reasonable request by the Administrative
Agent or the Collateral Agent, (i) correct any material defect or error that may
be discovered in the execution, acknowledgment, filing or recordation of any
Collateral Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent or the Collateral
Agent may reasonably request from time to time in order to carry out more
effectively the purposes of the Intercreditor Agreement (if in effect) or the
Collateral Documents, to the extent required pursuant to the Collateral
Documents. If the Collateral Agent reasonably determines that it is required by
applicable law to have appraisals prepared in respect of the Mortgaged Property
of any Loan Party, the Borrower shall cooperate with the Administrative Agent to
obtain appraisals that satisfy the applicable requirements of the Real Estate
Appraisal Reform Amendments of FIRREA.
ARTICLE VI
NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case without any
pending draw, and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:
SECTION 6.01.    Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
(a)    the Obligations;
(b)    Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within
ninety (90) days after such acquisition or the


71

--------------------------------------------------------------------------------





completion of such construction or improvement and (ii) the aggregate principal
amount of Indebtedness permitted by this clause (b) shall not exceed
$100,000,000 at any time outstanding;
(c)    Indebtedness of the Borrower or any Subsidiary incurred pursuant to
Permitted Receivables Facilities; provided that the Attributable Receivables
Indebtedness thereunder shall not exceed an aggregate amount of $400,000,000 at
any time outstanding;
(d)    unsecured Indebtedness so long as upon the creation, incurrence or
assumption thereof (i) no Default or Event of Default shall be continuing and
(ii) the Borrower shall be in compliance on a pro forma basis with each of the
financial covenants set forth in Section 6.11;
(e)    Indebtedness of the Borrower and its Subsidiaries incurred pursuant to
the Term Loan Agreement; provided that the aggregate outstanding principal
amount thereunder shall not exceed $700,000,000;
(f)    unsecured Indebtedness of the Borrower or any Subsidiary owing to any
Affiliate which is subordinated to the payment of the Obligations in accordance
with the terms set forth on Exhibit B hereto or on terms and conditions
otherwise acceptable to the Administrative Agent;
(g)    Indebtedness existing on the date hereof and set forth on Schedule 6.01
and extensions, renewals, refinancings and replacements of any such
Indebtedness, provided that any such extended, renewed, refinanced or replaced
Indebtedness (the “Refinancing Indebtedness”) shall not increase the principal
amount (or accreted value, if applicable) (and, in the case of Indebtedness
consisting, in whole or in part, of unused revolving commitments, the applicable
amount thereof) except by an amount equal to unpaid accrued interest, breakage
and premium thereon plus other reasonable amounts paid, and customary fees and
expenses incurred, in connection with such extension, renewal, refinancing and
replacement and by an amount equal to any existing commitments unutilized
thereunder, if the original Indebtedness is secured by any collateral, the
Refinancing Indebtedness may be secured by such collateral on terms no less
favorable to the Administrative Agent and the Lenders than those contained in
the documentation governing the original Indebtedness, no Refinancing
Indebtedness shall have different obligors, or greater or additional guarantees
or security, than the original Indebtedness, such Refinancing Indebtedness shall
not shorten the weighted average life to maturity of the original Indebtedness
and if the original Indebtedness was subordinated in right of payment to the
Obligations, then the terms and conditions of such Refinancing Indebtedness must
include subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to the
original Indebtedness; and
(h)    Indebtedness of the Borrower or any Subsidiary in respect of letters of
credit, letters of guaranty, bankers’ acceptances, surety bonds and other
similar bond obligations, in each case incurred in the ordinary course of
business.
SECTION 6.02.    Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
(a)    Permitted Encumbrances;


72

--------------------------------------------------------------------------------





(b)    any Lien on any property or asset of the Borrower or any Subsidiary
existing on the Restatement Effective Date and set forth in Schedule 6.02;
provided that (i) such Lien shall not apply to any other property or asset of
the Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the Restatement Effective Date and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
(c)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the Restatement Effective Date
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Borrower or any Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be, and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;
(d)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (b) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed the cost
of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Borrower or any Subsidiary;
(e)    Liens arising under Permitted Receivables Facilities;
(f)    Liens on assets of the Borrower and its Subsidiaries not otherwise
permitted hereunder which secure obligations not constituting Indebtedness so
long as the aggregate amount of the obligations secured thereby does not at any
time exceed $30,000,000;
(g)    any Lien on deposits made on account of Swap Agreements from time to time
in the ordinary course of the business of the Borrower and its Subsidiaries
consistent with past practice;
(h)    Liens securing the Obligations; and
(i)    Liens on the Collateral securing the Indebtedness incurred pursuant to
Section 6.01(e) (and subject to the term thereof) and the other “Obligations”
(as defined in the Term Loan Agreement as in effect on the date hereof);
provided that such Liens shall be subject to the Intercreditor Agreement.
SECTION 6.03.    Fundamental Changes and Asset Sales.
(a)     The Borrower will not, and will not permit any Subsidiary to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, consummate a Division as the Dividing Person, or
otherwise Dispose of any of its assets (including pursuant to a Sale and
Leaseback Transaction), or any of the Equity Interests of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, (x) the Borrower or any Subsidiary may sell
Receivables under (i) Permitted Receivables Facilities (subject to the
limitation set forth in Section 6.01(c)) and (ii) A/R Purchase Programs; and
(y) if at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing:


73

--------------------------------------------------------------------------------





(i)    any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation;
(ii)    any Subsidiary may merge into a Loan Party in a transaction in which the
surviving entity is such Loan Party (provided that any such merger involving the
Borrower must result in the Borrower as the surviving entity);
(iii)    any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to a Loan Party;
(iv)    the Borrower and its Subsidiaries may (A) sell inventory in the ordinary
course of business, (B) sell or lease storage or pipeline capacity in the
ordinary course of business, (C) effect sales, trade-ins or dispositions of used
equipment for value in the ordinary course of business consistent with past
practice, (D) enter into licenses of technology in the ordinary course of
business, and (E) in addition to clauses (A) through (D) above, make any other
sales, transfers, leases or dispositions that, together with all other property
of the Borrower and its Subsidiaries previously leased, sold or disposed of as
permitted by this clause (E) at any time after the Restatement Effective Date,
does not exceed $150,000,000;
(v)    any Subsidiary that is not a Loan Party may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders;
(vi)    any Subsidiary that is not a Loan Party may merge into any Subsidiary
(provided that any such merger involving a Subsidiary that is a Loan Party must
result in such Loan Party being the surviving entity);
(vii)    the Borrower and the Subsidiaries may engage in any transactions
constituting Restricted Payments to the extent permitted under Section 6.07 and
Investments to the extent permitted under Section 6.04; and
(viii)    any Subsidiary may (A) Dispose of investments in cash and Permitted
Investments in the ordinary course of business, (B) effect Dispositions in
connection with any theft, loss, physical destruction or damage, taking or
similar event with respect to any of their respective properties; and (C) effect
the write-off of good will or other intangibles in the ordinary course of
business.
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent, at the request of the Required Lenders, shall by notice to
the Borrower direct the Borrower to cause any Receivables Entity to exercise any
voluntary option available to such Receivables Entity under the applicable
Permitted Receivables Facility to terminate such Permitted Receivables Facility
and the Borrower shall, upon receipt of such direction, cause such Receivables
Entity to exercise such option and cause the Receivables Entity to, to the
extent required thereunder in connection with the exercise of such option,
repurchase all purchase interests in any Receivables or take such other actions,
in each case, in accordance with the terms of the Permitted Receivables Facility
Document. The Administrative Agent shall provide concurrent notice to the
administrative agent under the applicable Permitted Receivables Facility of any
direction delivered to the Borrower pursuant to the foregoing sentence (provided
that the Administrative Agent shall not be liable to such administrative agent
or any securitization lender or purchaser for failure to provide such notice).


74

--------------------------------------------------------------------------------





(b)    The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.
(c)    The Borrower will not, nor will it permit any of its Subsidiaries to,
change its fiscal year from the basis in effect on the Restatement Effective
Date.
SECTION 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger or consolidation with, or as a
Division Successor pursuant to the Division of, any Person that was not a wholly
owned Subsidiary prior to such merger or consolidation or Division) any capital
stock, evidences of indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any Person
or any assets of any other Person constituting a business unit, except:
(a)    Permitted Investments;
(b)    Permitted Acquisitions;
(c)    investments by the Borrower and its Subsidiaries existing on the
Restatement Effective Date in the capital stock of its Subsidiaries;
(d)    investments, loans or advances made by the Borrower in or to any
Subsidiary and made by any Subsidiary in or to the Borrower or any other
Subsidiary (provided that not more than an aggregate amount of $10,000,000 in
investments, loans or advances or capital contributions may be made and remain
outstanding pursuant to this Section 6.04(d), at any time, by Loan Parties to
Subsidiaries which are not Loan Parties);
(e)    Guarantees constituting Indebtedness permitted by Section 6.01;
(f)    investments acquired by reason of the exercise of customary creditor’s
rights upon default or pursuant to the bankruptcy, insolvency or reorganization
of an account debtor of the Borrower or any Subsidiary;
(g)    investments by the Borrower or any Subsidiary pursuant to any Swap
Agreements to the extent permitted under Section 6.05;
(h)    investments by the Borrower or any Subsidiary in equity interests of
Persons (other than Subsidiaries) engaged in lines of business of the type
conducted by the Borrower and its Subsidiaries as of the Restatement Effective
Date and businesses reasonably related thereto; provided that no investment
shall be made under this clause (h) if, together with all other investments
under this clause (h) (calculated as of the date made and without giving effect
to any increase or decrease in the value thereof), the aggregate amount of all
investments under this clause (h) shall exceed 10% of Consolidated Total Assets
(calculated as of the last day of the most recent fiscal year);
(i)    investments by UGI PennEast, LLC, a Delaware limited liability company,
pursuant to that certain Amended and Restated Limited Liability Company
Agreement of PennEast Pipeline Company, LLC, dated as of October 13, 2014, as
amended by that certain Amendment Number 1


75

--------------------------------------------------------------------------------





to Amended and Restated Limited Liability Company Agreement, dated as of
November 24, 2014 and as further amended by that certain Amendment Number 2 to
Amended and Restated Limited Liability Company Agreement, dated as of July 29,
2015, in an aggregate amount not to exceed $250,000,000 during the term of this
Agreement;
(j)    investments by UGI Pennant, LLC, a Delaware limited liability company,
pursuant to that certain Amended and Restated Limited Liability Company
Agreement of Pennant Midstream, LLC, dated as of September 30, 2015, as amended
prior to the date hereof, in an aggregate amount not to exceed $100,000,000
during the term of this Agreement;
(k)    other investments by the Borrower or any Subsidiary not in excess of
7.50% of Consolidated Total Assets (calculated as of the last day of the most
recent fiscal year); and
(l)    payment or performance Guarantees of Affiliates (other than any
Subsidiaries of the Borrower) not constituting Indebtedness in an aggregate
amount not to exceed $20,000,000 at any time outstanding.
SECTION 6.05.    Swap Agreements. The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Borrower or any of its Subsidiaries), and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.
SECTION 6.06.    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its wholly owned Subsidiaries
not involving any other Affiliate, (c) in the ordinary course of business
consistent with past practices for the provision of general and customary
corporate services, (d) any Restricted Payment permitted by Section 6.07, (e)
transactions pursuant to agreements, instruments or arrangements in existence on
Restatement Effective Date and set forth in Schedule 6.06 or any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect or could otherwise reasonably be expected to have a Material
Adverse Effect, (f) any Investment permitted under Section 6.04, (g) payments to
or from, and transactions with, joint ventures (to the extent any such joint
venture is an Affiliate solely as a result of Investments by the Borrower or any
Subsidiary in such joint venture) in the ordinary course of business to the
extent otherwise permitted under Section 6.04, (h) Permitted Receivables
Facilities with Receivables Entities, (i) employment and severance arrangements
(including stock option plans, restricted stock agreements and employee benefit
plans and arrangements) with their respective officers and employees in the
ordinary course of business, (j) payment of customary fees and reasonable out of
pocket costs to, and indemnities for the benefit of, directors, officers and
employees of the Borrower and its Subsidiaries in the ordinary course of
business to the extent attributable to the ownership or operation of the
Borrower and its Subsidiaries, (k) any transaction that is approved by a
majority of the disinterested directors of the board of directors of the
Borrower or such Subsidiary, as applicable, and (l) transactions in the ordinary
course of business in connection with reinsuring the self-insurance programs or
other similar forms of retained insurable risks of the business operated by the
Borrower, its Subsidiaries and its Affiliates.


76

--------------------------------------------------------------------------------





SECTION 6.07.    Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower may declare and
pay dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) (i) wholly-owned Subsidiaries may declare and
pay dividends ratably with respect to their Equity Interests and
(ii) Subsidiaries which are not wholly-owned may declare and pay dividends
ratably with respect to their Equity Interests so long as no Default or Event of
Default has occurred and is continuing prior to making such Restricted Payment
or would arise after giving effect (including giving effect on a pro forma
basis) thereto, (c) the Borrower may make Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of the Borrower and its Subsidiaries, (d) the Borrower may declare and
pay dividends with respect to taxes ratably allocated by UGI Corporation to the
business of the Borrower and its Subsidiaries, (e) distributions of property by
a Subsidiary to the Borrower in connection with a transaction permitted by
Section 6.04(h), (f) the Borrower and its Subsidiaries may make any other
Restricted Payment so long as (i) no Default or Event of Default has occurred
and is continuing prior to making such Restricted Payment or would arise after
giving effect (including giving effect on a pro forma basis) thereto and
(ii) the aggregate amount of Restricted Payments under this clause and  (f)
shall not exceed, during any four (4) consecutive fiscal quarters, $25,000,000
plus 50% of the Consolidated Net Income for such four (4) consecutive fiscal
quarters unless (x) the Leverage Ratio as of the last day of the most recently
ended fiscal quarter of the Borrower immediately prior to the date such
Restricted Payment is made was no greater than 3.50 to 1.0 and (y) the Leverage
Ratio is no greater than 3.50 to 1.0 calculated on a pro forma basis giving
effect to such Restricted Payment.
SECTION 6.08.    Restrictive Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to holders of its Equity Interests or to make or repay loans or advances
to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law, regulation or any
regulatory body or by any Loan Document, (ii) the foregoing shall not apply to
restrictions or conditions contained in the Permitted Receivables Facility
Documents or in agreements relating to the sale of a Subsidiary pending such
sale, provided such restrictions and conditions apply only to the Subsidiary
that is to be sold in a sale permitted hereunder, and (iii) clause (a) of the
foregoing shall not apply to (A) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (B) customary provisions in leases and other contracts restricting
the assignment thereof, (C) customary security requirements imposed by any
agreement related to Indebtedness permitted by this Agreement, (D) restrictions
and conditions contained in any agreements previously disclosed to the Lenders
as of, and existing on, the Restatement Effective Date and (E) customary
provisions in joint venture agreements and other similar agreements applicable
to Equity Interests in joint ventures constituting Investments permitted under
Section 6.04 and applicable solely to Equity Interests in such joint ventures.
SECTION 6.09.    [Intentionally Omitted].
SECTION 6.10.    Sale and Leaseback Transactions. The Borrower shall not, nor
shall it permit any Subsidiary to, enter into any Sale and Leaseback
Transaction, other than Sale and Leaseback Transactions in respect of which the
net cash proceeds received in connection therewith does not exceed $25,000,000
in the aggregate during any fiscal year of the Borrower, determined on a
consolidated basis for the Borrower and its Subsidiaries.


77

--------------------------------------------------------------------------------





SECTION 6.11.    Financial Covenants.
(a)    Maximum Leverage Ratio. The Borrower will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after December 31, 2015, of (i) Consolidated Total Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Borrower and
its Subsidiaries on a consolidated basis, to be greater than 4.00 to 1.00 or,
during an Acquisition Period, to be greater than 4.50 to 1.00.
(b)    Minimum Interest Coverage Ratio. The Borrower will not permit the ratio
(the “Interest Coverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after December 31, 2015, of (i) Consolidated EBITDA to
(ii) Consolidated Interest Expense, in each case for the period of four
(4) consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Borrower and its Subsidiaries on a consolidated basis, to be
less than 3.50 to 1.00.
ARTICLE VII
EVENTS OF DEFAULT
SECTION 7.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur:
(a)    any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    any Loan Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect (or any
representation or warranty which is already qualified as to materiality or by
reference to Material Adverse Effect shall prove to have been incorrect in any
respect) when made or deemed made;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08 or 5.09 or in Article VI;
(e)    the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of any Lender);


78

--------------------------------------------------------------------------------





(f)    the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable and such failure
to pay shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Material Indebtedness;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits after
the expiration of any applicable grace or cure period (with or without the
giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (x) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness or (y) Indebtedness constituting obligations
in respect of a Swap Agreement;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;
(i)    the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
(j)    the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (net of any amount covered by insurance by an insurance
company that has not disclaimed coverage therefor) shall be rendered against the
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of sixty (60) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment;
(l)    an ERISA Event or similar event with regard to a Foreign Plan shall have
occurred that, when taken together with all other such ERISA Events or similar
events that have occurred, could reasonably be expected to result in a Material
Adverse Effect;
(m)    a Change in Control shall occur;


79

--------------------------------------------------------------------------------





(n)    any material provision of any Loan Document for any reason (other than as
a result of an act or failure to act by any Credit Party) ceases to be valid,
binding and enforceable in accordance with its terms (or the Borrower or any
Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
or
(o)    subject to Sections 5.09 and 5.11, and except as released in accordance
with Section 9.15, any Collateral Document after the delivery and effectiveness
thereof shall cease to create a valid and perfected Lien, to the extent and in
the manner required under such Collateral Document and, with the priority
required by such Collateral Document, on and security interest in any material
portion of the Collateral taken as a whole, subject to Liens permitted under
Section 6.02 (except to the extent that any such loss of perfection or priority
results from the failure of the Administrative Agent to maintain possession of
certificates actually delivered to it representing Equity Interests or
promissory notes pledged under the Collateral Documents or to file UCC financing
statements or continuation statements);
then, and in every such event (other than an event with respect to the Borrower
described in Sections 7.01(h) or 7.01(i)), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times, and any other remedies
available to the Administrative Agent under this Agreement: (i) terminate the
Commitments (including the Letter of Credit Commitments), and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
Obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
Section 7.01(h) or 7.01(i), the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other Obligations accrued hereunder and under the other
Loan Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.
In addition to any other rights and remedies granted to the Administrative
Agent, the Collateral Agent and the Lenders in the Loan Documents, the
Collateral Agent on behalf of the Secured Parties may exercise all rights and
remedies of a secured party under the UCC or any other applicable law. Without
limiting the generality of the foregoing, the Collateral Agent, without demand
of performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Loan Party or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived by the Borrower on behalf of itself
and its Subsidiaries), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, or consent to
the use by any Loan Party of any cash collateral arising in respect of the
Collateral on such terms as the Collateral Agent deems reasonable, and/or may
forthwith sell, lease, assign give an option or options to purchase or otherwise
dispose of and deliver, or acquire by credit bid on behalf of the Lenders, the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Administrative Agent, the Collateral Agent or any Lender
or elsewhere, upon such terms and conditions as it may deem advisable and at
such prices as it may deem best, for cash or on credit or for future delivery,
all without assumption of any credit


80

--------------------------------------------------------------------------------





risk. The Administrative Agent, the Collateral Agent or any Lender shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in any Loan
Party, which right or equity is hereby waived and released by the Borrower on
behalf of itself and its Subsidiaries. The Borrower further agrees on behalf of
itself and its Subsidiaries, at the Collateral Agent’s request, to assemble the
Collateral and make it available to the Collateral Agent at places which the
Collateral Agent shall reasonably select, whether at the premises of the
Borrower, another Loan Party or elsewhere. The Administrative Agent shall apply
the net proceeds of any action taken by it pursuant to this Article VII, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any other way relating to the Collateral or the rights of the Collateral
Agent and the Lenders hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the obligations of the Loan
Parties under the Loan Documents, in such order as the Administrative Agent may
elect, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including Section 9-615(a)(3) of the UCC, need the Collateral Agent account for
the surplus, if any, to any Loan Party. To the extent permitted by applicable
law, the Borrower on behalf of itself and its Subsidiaries waives all claims,
damages and demands it may acquire against the Administrative Agent, the
Collateral Agent or any Lender arising out of the exercise by them of any rights
hereunder. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition.
SECTION 7.02.    Application of Payments. Notwithstanding anything herein to the
contrary, following the occurrence and during the continuance of an Event of
Default, and notice thereof to the Administrative Agent by the Borrower or the
Required Lenders:all payments received on account of the Obligations shall,
subject to Section 2.21, be applied by the Administrative Agent as follows.
(i)    first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent
(including fees and disbursements and other charges of counsel to the
Administrative Agent payable under Section 9.03 and amounts pursuant to Section
2.12(c) payable to the Administrative Agent in its capacity as such);
(ii)    second, to payment of that portion of the Obligations constituting fees,
expenses, indemnities and other amounts (other than principal, reimbursement
obligations in respect of LC Disbursements, interest and Letter of Credit fees)
payable to the Lenders and the Issuing Bank (including fees and disbursements
and other charges of counsel to the Lenders and the Issuing Bank payable under
Section 9.03) arising under the Loan Documents, ratably among them in proportion
to the respective amounts described in this clause (ii) payable to them;
(iii)    third, to payment of that portion of the Obligations constituting
accrued and unpaid Letter of Credit fees and charges and interest on the Loans
and unreimbursed LC Disbursements, ratably among the Lenders and the Issuing
Bank in proportion to the respective amounts described in this clause (iii)
payable to them;
(iv)    fourth, (A) to payment of that portion of the Obligations constituting
unpaid principal of the Loans and unreimbursed LC Disbursements and (B) to cash
collateralize that portion of LC Exposure comprising the undrawn amount of
Letters of Credit to the extent not otherwise cash collateralized by the
Borrower pursuant to Section 2.06 or 2.21, ratably among the Lenders and the
Issuing Bank in proportion to the respective amounts described in this
clause (iv) payable to them; provided that (x) any such amounts applied pursuant
to subclause (B) above shall be paid to the Administrative Agent for the ratable
account of the applicable Issuing Bank to cash collateralize


81

--------------------------------------------------------------------------------





Obligations in respect of Letters of Credit, (y) subject to Section 2.06 or
2.21, amounts used to cash collateralize the aggregate amount of Letters of
Credit pursuant to this clause (iv) shall be used to satisfy drawings under such
Letters of Credit as they occur and (z) upon the expiration of any Letter of
Credit (without any pending drawings), the pro rata share of cash collateral
shall be distributed to the other Obligations, if any, in the order set forth in
this Section 7.02;
(v)    fifth, to the payment in full of all other Obligations, in each case
ratably among the Administrative Agent, the Lenders, Affiliates of Lenders and
the Issuing Bank based upon the respective aggregate amounts of all such
Obligations owing to them in accordance with the respective amounts thereof then
due and payable; and
(vi)    finally, the balance, if any, after all Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by law; and
(b)    if any amount remains on deposit as cash collateral after all Letters of
Credit have either been fully drawn or expired (without any pending drawings),
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.
ARTICLE VIII
THE ADMINISTRATIVE AGENT
SECTION 8.01.    Authorization and Action. (%3) Each Lender and each Issuing
Bank hereby irrevocably appoints the entity named as Administrative Agent in the
heading of this Agreement and its successors and assigns to serve as the
administrative agent under the Loan Documents and each Lender and each Issuing
Bank authorizes the Administrative Agent to take such actions as agent on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent under such agreements and
to exercise such powers as are reasonably incidental thereto. Without limiting
the foregoing, each Lender and each Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
and to exercise all rights, powers and remedies that the Administrative Agent
may have under such Loan Documents.
(a)    As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the Issuing Banks with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower, any Subsidiary or any Affiliate of any


82

--------------------------------------------------------------------------------





of the foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it. The
Lenders and each other Secured Party (by becoming a party hereto or otherwise
obtaining the benefit of any Subsidiary Guaranty or any Collateral) irrevocably
authorize and direct the Collateral Agent to act as agent with respect to the
Collateral under each of the Collateral Documents and to enter into the Loan
Documents relating to the Collateral for the benefit of the Lenders and the
other Secured Parties. For purposes of this Article VIII, unless the context
otherwise requires, each reference to the Administrative Agent shall mean and be
a reference to the Administrative Agent as well as the Collateral Agent.
(b)    In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:
(i)
the Administrative Agent does not assume and shall not be deemed to have assumed
any obligation or duty or any other relationship as the agent, fiduciary or
trustee of or for any Lender, any Issuing Bank or holder of any other obligation
other than as expressly set forth herein and in the other Loan Documents,
regardless of whether a Default or an Event of Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent” (or
any similar term) herein or in any other Loan Document with reference to the
Administrative Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties); additionally, each Lender agrees that it will not assert any claim
against the Administrative Agent based on an alleged breach of fiduciary duty by
the Administrative Agent in connection with this Agreement and the transactions
contemplated hereby;

(ii)
nothing in this Agreement or any Loan Document shall require the Administrative
Agent to account to any Lender for any sum or the profit element of any sum
received by the Administrative Agent for its own account;

(c)    The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.
(d)    None of any syndication agent, any documentation agent or any arranger
shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Loan Document and shall incur no liability hereunder or
thereunder in such capacity, but all such persons shall have the benefit of the
indemnities provided for hereunder.


83

--------------------------------------------------------------------------------





(e)    In case of the pendency of any proceeding with respect to the Borrower
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any other obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(i)
to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and

(ii)
to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each other Secured Party to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders or other Secured Parties, to pay
to the Administrative Agent any amount due to it, in its capacity as the
Administrative Agent, under the Loan Documents (including under Section 9.03).
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank in any such proceeding.
(f)    The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Borrower or any Subsidiary, or
any of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions. Each Secured Party, whether or not a
party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the provisions of this Article.
SECTION 8.02.    Administrative Agent’s Reliance, Indemnification, Etc. (%3)
Neither the Administrative Agent nor any of its Related Parties shall be (i)
liable for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder.


84

--------------------------------------------------------------------------------





(a)    The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items (which on their face purport to be such items) expressly
required to be delivered to the Administrative Agent or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent , or (vi) the creation,
perfection or priority of Liens on the Collateral.
(b)    Without limiting the foregoing, the Administrative Agent (i) may treat
the payee of any promissory note as its holder until such promissory note has
been assigned in accordance with Section 9.04, (ii) may rely on the Register to
the extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of any Loan
Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).
SECTION 8.03.    Posting of Communications. (%3) The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make any Communications
available to the Lenders and the Issuing Banks by posting the Communications on
IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).
(a)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Restatement Effective Date, a user ID/password authorization system) and the
Approved Electronic Platform is secured through a per-deal authorization method
whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders, the Issuing Banks and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders,


85

--------------------------------------------------------------------------------





the Issuing Banks and the Borrower hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.
(b)    THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER,
ANY CO-DOCUMENTATION AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE
RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC
PLATFORM.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through the Approved Electronic Platform.
(c)    Each Lender and Issuing Bank agrees that notice to it (as provided in the
next sentence) specifying that Communications have been posted to the Approved
Electronic Platform shall constitute effective delivery of the Communications to
such Lender for purposes of the Loan Documents. Each Lender and Issuing Bank
agrees (i) to notify the Administrative Agent in writing (which could be in the
form of electronic communication) from time to time of such Lender’s or Issuing
Bank’s (as applicable) email address to which the foregoing notice may be sent
by electronic transmission and (ii) that the foregoing notice may be sent to
such email address.
(d)    Each of the Lenders, the Issuing Banks and the Borrower agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.
(e)    Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.
SECTION 8.04.    The Administrative Agent Individually. With respect to its
Commitment, Loans, Letter of Credit Commitments and Letters of Credit, the
Person serving as the Administrative Agent shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations


86

--------------------------------------------------------------------------------





and liabilities as and to the extent set forth herein for any other Lender or
Issuing Bank, as the case may be. The terms “Issuing Bank”, “Lenders”, “Required
Lenders” and any similar terms shall, unless the context clearly otherwise
indicates, include the Administrative Agent in its individual capacity as a
Lender, Issuing Bank or as one of the Required Lenders, as applicable. The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, the Borrower, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders or the Issuing
Banks.
SECTION 8.05.    Successor Administrative Agent. (%3) The Administrative Agent
may resign at any time by giving 30 days’ prior written notice thereof to the
Lenders, the Issuing Banks and the Borrower, whether or not a successor
Administrative Agent has been appointed. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent, which shall be a bank with an
office in New York, New York or an Affiliate of any such bank. In either case,
such appointment shall be subject to the prior written approval of the Borrower
(which approval may not be unreasonably withheld and shall not be required while
an Event of Default has occurred and is continuing). Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent, such
successor Administrative Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Administrative Agent. Upon
the acceptance of appointment as Administrative Agent by a successor
Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents.
Prior to any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents.
(a)    Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties, and continue to be entitled to the rights set forth in such Collateral
Document and Loan Document, and, in the case of any Collateral in the possession
of the Administrative Agent, shall continue to hold such Collateral, in each
case until such time as a successor Administrative Agent is appointed and
accepts such appointment in accordance with this Section (it being understood
and agreed that the retiring Administrative Agent shall have no duty or
obligation to take any further action under any Collateral Document, including
any action required to maintain the perfection of any such security interest);
and (ii) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender and each
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions


87

--------------------------------------------------------------------------------





of this Article and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent and in respect of the matters referred to in the proviso
under clause (i) above.
SECTION 8.06.    Acknowledgments of Lenders and Issuing Banks. (%3) Each Lender
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and that it has, independently and
without reliance upon the Administrative Agent, any arranger, any syndication
agent, any documentation agent or any other Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement as a Lender, and to make, acquire or hold Loans hereunder.
Each Lender also acknowledges that it will, independently and without reliance
upon the Administrative Agent, any arranger, any syndication agent, any
documentation agent or any other Lender, or any of the Related Parties of any of
the foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
(a)    Each Lender, by delivering its signature page to this Agreement on the
Restatement Effective Date, or delivering its signature page to an Assignment
and Assumption or any other Loan Document pursuant to which it shall become a
Lender hereunder, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Loan Document and each other document required to be
delivered to, or be approved by or satisfactory to, the Administrative Agent or
the Lenders on the Restatement Effective Date.
SECTION 8.07.    Certain ERISA Matters. (%3) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified


88

--------------------------------------------------------------------------------





Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that none of the Administrative
Agent, or any arranger, any syndication agent, any documentation agent or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related hereto or thereto).
SECTION 8.08.    Collateral Matters. (%3) Except with respect to the exercise of
setoff rights in accordance with Section 9.08 or with respect to a Secured
Party’s right to file a proof of claim in an insolvency proceeding, no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce any Guarantee of the Obligations, it being understood and agreed that
all powers, rights and remedies under the Loan Documents may be exercised solely
by the Administrative Agent on behalf of the Secured Parties in accordance with
the terms thereof.
(a)    The Secured Parties irrevocably authorize the Administrative Agent, at
its option and in its discretion, to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(a). The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders or any other Secured Party for any failure to monitor
or maintain any portion of the Collateral.
SECTION 8.09.    Credit Bidding. The Secured Parties hereby irrevocably
authorize the Administrative Agent, at the direction of the Required Lenders, to
credit bid all or any portion of the Obligations (including by accepting some or
all of the Collateral in satisfaction of some or all of the Obligations pursuant
to a deed in lieu of foreclosure or otherwise) and in such manner purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured


89

--------------------------------------------------------------------------------





Parties shall be entitled to be, and shall be, credit bid by the Administrative
Agent at the direction of the Required Lenders on a ratable basis (with
Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for the asset or assets so purchased (or for the equity interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase). In connection with any such bid, (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles, (ii) each of the Secured Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative Agent shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or equity interests
thereof, shall be governed, directly or indirectly, by, and the governing
documents shall provide for, control by the vote of the Required Lenders or
their permitted assignees under the terms of this Agreement or the governing
documents of the applicable acquisition vehicle or vehicles, as the case may be,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 9.02 of
this Agreement), (iv) the Administrative Agent on behalf of such acquisition
vehicle or vehicles shall be authorized to issue to each of the Secured Parties,
ratably on account of the relevant Obligations which were credit bid, interests,
whether as equity, partnership, limited partnership interests or membership
interests, in any such acquisition vehicle and/or debt instruments issued by
such acquisition vehicle, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (v) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of Obligations credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Secured Parties pro
rata with their original interest in such Obligations and the equity interests
and/or debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.
ARTICLE IX
MISCELLANEOUS
SECTION 9.01.    Notices. (%3) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by electronic communication
(return receipt requested), as follows:
(i)    if to the Borrower, to it at 460 North Gulph Road, King of Prussia,
Pennsylvania 19406, Attention: Treasurer (Facsimile No. (610) 992-3259;
Telephone No. (610) 337-1000; Email Address: debtcompliance@ugicorp.com) with a
copy to 835 Knitting


90

--------------------------------------------------------------------------------





Mills Way, Wyomissing, PA 19610, Attention: Chief Financial Officer (Telephone
No. (610) 373-7999; Email Address: mmattern@ugies.com);
(ii)    if to the Administrative Agent for any credit-related matters, to
JPMorgan Chase Bank, N.A., 10 South Dearborn Street, 9th Floor, Mail Code
IL1-0364, Chicago, IL 60603, Attention of Helen D. Davis (Email Address: 
helen.d.davis@jpmorgan.com), with a copy to large.corporate.agency@jpmorgan.com;
(iii)    if to any Issuing Bank, to the applicable Issuing Bank at (A) JPMorgan
Chase Bank, N.A., 10 South Dearborn, Chicago, IL 60603, Attention: Chicago LC
Agency Activity Team,  (Facsimile No. (214) 307-6874; Telephone No. (855)
609-0059; Email Address: chicago.lc.agency.activity.team@jpmchase.com, with a
copy to JPMorgan Chase Bank, N.A., 10 South Dearborn Street, 9th Floor, Mail
Code IL1-0090, Chicago, IL 60603, Attention of Helen D. Davis; Email Address: 
helen.d.davis@jpmorgan.com); (B)  PNC Bank, National Association, International
Client Care (Telephone No. (800) 682-4689; Email Address:
internationalclientcare@pnc.com) or (C) Wells Fargo Bank, National Association,
301 South College Street, 11th Floor MAC: D1053-115 Charlotte, NC 28202,
Attention of Frederick W. Price, Large Corporate Energy and Power (Facsimile No.
(704) 410-0331; Email Address: rick.price@wellsfargo.com);
(iv)    if to the Administrative Agent for any loan-related matters, to it at
JPMorgan Chase Bank, N.A., 10 S. Dearborn Street, L2 Floor, Chicago, IL 60603,
Attention: Leonida Mischke (Facsimile No. (844) 490-5665; Telephone No. (312)
383-7055 Email Address:  Leonida.G.Mischke@jpmorgan.com and/or
JPM.Agency.Servicing.1@jpmorgan.com); and
(v)    if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using the Approved Electronic
Platform pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices pursuant to Article II unless
otherwise agreed by the Administrative Agent and the applicable Lender. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e‑mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other


91

--------------------------------------------------------------------------------





communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient.
(c)    Any party hereto may change its address or facsimile number or email
address for notices and other communications hereunder by notice to the other
parties hereto.
SECTION 9.02.    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document (other than any
fee letter agreements executed by or on behalf of any Loan Party in connection
with this Agreement) or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or any Issuing Bank
may have had notice or knowledge of such Default or Event of Default at the
time.
(a)    Subject to Section 2.14(b), neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
directly affected thereby (except that (A) any amendment or modification of the
financial covenants in this Agreement (or defined terms used in the financial
covenants in this Agreement) shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (ii)) and (B) only the consent of
the Required Lenders shall be necessary to waive any obligation of the Borrower
to pay interest at the rate set forth in Section 2.13(c) during the continuance
of an Event of Default), (iii) postpone the scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.18(b) or (d) in a manner that would alter the ratable reduction of
Commitments or pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change the payment waterfall provisions of
Section 2.21(b) or 7.02 without the written consent of each Lender, (vi) change
any of the provisions of this Section or the definition of “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender or (vii) release all or substantially all of the Subsidiary
Guarantors from their obligations under the Subsidiary Guaranty, or all or
substantially all of the Collateral, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or any Issuing Bank hereunder
without the prior written consent of the Administrative Agent or such Issuing
Bank, as the case may be (it being understood that any change to Section 2.21
shall require the consent of the Administrative Agent and each Issuing Bank);
provided further, that no such agreement shall amend or modify the provisions of
Section 2.06 or any letter of credit application and any


92

--------------------------------------------------------------------------------





bilateral agreement between the Borrower and an Issuing Bank regarding such
Issuing Bank’s Letter of Credit Commitment or the respective rights and
obligations between the Borrower and the Issuing Bank in connection with the
issuance of Letters of Credit without the prior written consent of the
Administrative Agent and each Issuing Bank, respectively. Notwithstanding the
foregoing, no consent with respect to any amendment, waiver or other
modification of this Agreement shall be required of any Defaulting Lender,
except with respect to any amendment, waiver or other modification referred to
in clause (i), (ii) or (iii) of the first proviso of this paragraph and then
only in the event such Defaulting Lender shall be directly affected by such
amendment, waiver or other modification.
(b)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.
(c)    The Lenders hereby irrevocably authorize the Collateral Agent, at its
option and in its sole discretion, to release any Liens granted to the
Collateral Agent by the Loan Parties on any Collateral (i) upon the termination
of all the Commitments, payment and satisfaction in full in cash of all
Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
the Collateral Agent, (ii) constituting property being sold or disposed of if
the Borrower certifies to the Collateral Agent that the sale or disposition is
made in compliance with the terms of this Agreement (and the Collateral Agent
may rely conclusively on any such certificate, without further inquiry),
(iii) constituting property leased to the Borrower or any Subsidiary under a
lease which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent, the Collateral Agent and the Lenders pursuant to Article VII. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral. In addition, each of the Lenders, on behalf of itself
and any of its Affiliates that are Secured Parties, irrevocably authorizes the
Collateral Agent, at its option and in its discretion, (i) to subordinate any
Lien on any assets granted to or held by the Collateral Agent under any Loan
Document to the holder of any Lien on such property that is permitted by Section
6.02(d) or (e) or (ii) in the event that the Borrower shall have advised the
Collateral Agent that, notwithstanding the use by the Borrower of commercially
reasonable efforts to obtain the consent of such holder (but without the
requirement to pay any sums to obtain such consent) to permit the Collateral
Agent to retain its liens (on a subordinated basis as contemplated by clause (i)
above), the holder of such other Indebtedness requires, as a condition to the
extension of such credit, that the Liens on such assets granted


93

--------------------------------------------------------------------------------





to or held by the Collateral Agent under any Loan Document be released, to
release the Collateral Agent’s Liens on such assets.
(d)    If the Administrative Agent and the Borrower acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent and their respective Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, the Collateral Agent and their respective Affiliates in
connection with the syndication and distribution (including, without limitation,
via the internet or through a service such as Intralinks) of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents (including with respect to the
Collateral) or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Banks in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder and (iii) all
documented out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent, any Issuing Bank or any Lender, including the documented fees,
charges and disbursements of any counsel for the Administrative Agent, the
Collateral Agent, any Issuing Bank or any Lender, in connection with the
enforcement of its rights in connection with this Agreement and any other Loan
Document, including its rights under this Section.
(a)    The Borrower shall indemnify the Administrative Agent, each Issuing Bank,
the Collateral Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, penalties,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation, arbitration or proceeding relating to any of the
foregoing, whether or not such claim, litigation, investigation, arbitration or
proceeding is brought by the Borrower or its respective equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) arise from a dispute that does not involve any action or
omission by the Borrower or any of its Affiliates and is solely among the
Indemnitees (other than any claims against an Indemnitee in its capacity as
Administrative Agent or lead arranger) or (y) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or, pursuant to a
claim brought by the Borrower against such


94

--------------------------------------------------------------------------------





Indemnitee, for breach in bad faith of such Indemnitee’s material obligations
hereunder. The Borrower shall not be liable for any settlement of any claim,
litigation, investigation, arbitration or proceeding if such settlement is
effected without its consent (which consent shall not be unreasonably withheld,
conditioned or delayed), but if settled with the Borrower’s written consent or
if there is a final judgment in any such claim, litigation, investigation,
arbitration or proceeding, the Borrower agrees to indemnify and hold harmless
each Indemnitee from and against all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
by reason of such settlement or judgment in accordance with the foregoing. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.
(b)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Collateral Agent or the Issuing
Banks under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the Collateral Agent or the Issuing Banks,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (it being understood that the Borrower’s failure to pay any
such amount shall not relieve the Borrower of any default in the payment
thereof); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Collateral Agent or any Issuing
Bank in its capacity as such.
(c)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.
(d)    All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor, including in all cases
reasonably detailed invoices relating thereto.
SECTION 9.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(a)    Subject to the conditions set forth in paragraph (b)(iv) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:


95

--------------------------------------------------------------------------------





(i)    the Borrower (provided, that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof); provided, further, that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender (other
than an Approved Fund) or, if an Event of Default has occurred and is
continuing, any other assignee;
(ii)    the Administrative Agent; provided, that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender (other than a Defaulting Lender), an Affiliate of a
Lender or an Approved Fund immediately prior to giving effect to such
assignment; and
(iii)    the Issuing Banks.
(iv)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent to a lesser
amount, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to the Approved Electronic Platform as to which the Administrative
Agent and the parties to the Assignment and Assumption are participants,
together with a processing and recordation fee of $3,500, such fee to be paid by
either the assigning Lender or the assignee Lender or shared between such
Lenders;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their Related Parties or their respective securities, subject to
Section 9.12) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws; and
(E)    without the prior written consent of the Administrative Agent, no
assignment shall be made to a prospective assignee that bears a relationship to
the Borrower described in Section 108(e)(4) of the Code.
(v)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(vii) of this Section, from and after the effective date specified
in each Assignment and Assumption the


96

--------------------------------------------------------------------------------





assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
(vi)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Banks and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(vii)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
the Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to 2.06(d) or
(e), 2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
(b)    Any Lender may, without the consent of, or notice to, the Borrower, the
Administrative Agent or the Issuing Banks, sell participations to one or more
banks or other entities (a “Participant”), other than an Ineligible Institution,
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; (C) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement; and (D) without the prior written
consent of the Administrative Agent, no participation shall be sold to a
prospective participant that bears a relationship to the Borrower described in
Section 108(e)(4) of the Code. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such


97

--------------------------------------------------------------------------------





Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) shall be subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender); (B) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under
paragraph (b) of this Section; and (C) shall not be entitled to receive any
greater payment under Sections 2.15 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(c)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or Event of
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the


98

--------------------------------------------------------------------------------





Letters of Credit and the Commitments or the termination of this Agreement or
any other Loan Document or any provision hereof or thereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to
(i) fees payable to the Administrative Agent and (ii) the reductions of the
Letter of Credit Commitment of any Issuing Bank constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, e‑mailed.pdf or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement. The words “execution,” “signed,” “signature,” “delivery,” and
words of like import in or relating to any document to be signed in connection
with this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.
SECTION 9.07.    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to setoff and apply any and all deposits
(general or special, time or demand, provisional or final and in whatever
currency denominated) at any time held, and other obligations at any time owing,
by such Lender, such Issuing Bank or any such Affiliate, to or for the credit or
the account of the Borrower or any Subsidiary Guarantor against any and all of
the Obligations now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such Issuing Bank or their respective Affiliates,
irrespective of whether or not such Lender, such Issuing Bank or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations may be contingent or unmatured or are owed to a branch
office or Affiliate of such Lender or such Issuing Bank different from the
branch office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so setoff shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.21 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the


99

--------------------------------------------------------------------------------





Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each Issuing Bank and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Bank or their respective
Affiliates may have. Each Lender and each Issuing Bank agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process. .
(a) This Agreement and the other Loan Documents shall be construed in accordance
with and governed by the law of the State of New York.
(a)    Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Lender or the Issuing Bank relating to this Agreement, any other Loan
Document, the Collateral or the consummation or administration of the
transactions contemplated hereby or thereby shall be construed in accordance
with and governed by the law of the State of New York.
(b)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
United States District Court for the Southern District of New York sitting in
the Borough of Manhattan (or if such court lacks subject matter jurisdiction,
the Supreme Court of the State of New York sitting in the Borough of Manhattan),
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may (and any such claims, cross-claims or third party claims brought
against the Administrative Agent or any of its Related Parties may only) be
heard and determined in such Federal (to the extent permitted by law) or
New York State court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent, any Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.
(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING


100

--------------------------------------------------------------------------------





OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.    Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors who are directly involved with the Transactions
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any Governmental
Authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided for herein or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of identification numbers with respect to the credit
facilities provided for herein, (h) with the consent of the Borrower or (i) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from the Borrower after the
Restatement Effective Date, such information is clearly identified at the time
of delivery as confidential. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND


101

--------------------------------------------------------------------------------





CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
SECTION 9.13.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act of 2001 (the “Patriot Act”) hereby notifies
each Loan Party that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies such Loan
Party, which information includes the name, address and tax identification
number of such Loan Party and other information that will allow such Lender to
identify such Loan Party in accordance with the Patriot Act.
SECTION 9.14.    Releases of Subsidiary Guarantors and Collateral.
(a)    A Subsidiary Guarantor shall automatically be released from its
obligations under the Subsidiary Guaranty and the other Loan Documents to which
it is a party (including its obligations to pledge and grant any Collateral
owned by it pursuant to the Collateral Documents) and any pledge of Equity
Interests in such Subsidiary Guarantor and the Collateral owned by such
Subsidiary Guarantor, in each case pursuant to the Collateral Documents, shall
automatically be released, upon the consummation of any transaction permitted by
this Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.
(b)    Further, the Administrative Agent may (and is hereby irrevocably
authorized by each Lender to), upon the request of the Borrower, release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty and the
other Loan Documents to which it is a party (including its obligations to pledge
and grant any Collateral owned by it pursuant to the Collateral Documents) if
such Subsidiary Guarantor is no longer a Material Domestic Subsidiary.
(c)    At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than obligations under any Swap
Agreement or any Banking Services Agreement, and other Obligations expressly


102

--------------------------------------------------------------------------------





stated to survive such payment and termination) shall have been paid in full in
cash, the Commitments shall have been terminated and no Letters of Credit shall
be outstanding, the Subsidiary Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.
(d)    Notwithstanding anything to the contrary in any Loan Document, the
Collateral and any other collateral security for the Obligations shall
automatically be released, and the Administrative Agent shall direct the
Collateral Agent to release such Collateral or other collateral security, from
any security interest or Lien created by the Loan Documents (i) upon the
Disposition of such Collateral to any Person other than a Loan Party pursuant to
a transaction not restricted by this Agreement (or permitted pursuant to a
waiver or consent of a transaction otherwise prohibited hereby) (and the
Administrative Agent may rely conclusively on a certificate to that effect
provided to it by any Loan Party upon its reasonable request without further
inquiry), (ii) if the release of such Lien is approved, authorized or ratified
in writing by the Required Lenders (except in the case of a release of all or
substantially all of the Collateral (other than in connection with a transaction
not restricted by Sections 6.03), which release shall require the written
consent of all Lenders), (iii) if the property subject to such Lien is owned by
a Subsidiary Guarantor, upon release of such Subsidiary Guarantor from its
obligations under its Subsidiary Guaranty pursuant to this Section 9.15, or (iv)
as expressly provided in any Collateral Document; and the Administrative Agent
shall then deliver to the Loan Parties all Collateral and any other collateral
held under the Loan Documents and related documents in the custody or possession
of such Person and, if reasonably requested by any Loan Party, shall execute and
deliver (to the extent applicable) to such Loan Party for filing in each office
in which any financing statement relative to such collateral, or any part
thereof, shall have been filed, a termination statement under the UCC or like
statute in any other jurisdiction releasing or evidencing the release of the
Administrative Agent’s interest therein, and such other documents and
instruments as any Loan Party may reasonably request at the cost and expense of
the Borrower. The Administrative Agent shall not be liable for any action taken
by it at the reasonable request of a Loan Party pursuant to this Section
9.15(d).
SECTION 9.15.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.
SECTION 9.16.    No Advisory or Fiduciary Responsibility. (%3) The Borrower
acknowledges and agrees, and acknowledges its Subsidiaries’ understanding, that
no Credit Party will have any obligations except those obligations expressly set
forth herein and in the other Loan Documents and each Credit Party is acting
solely in the capacity of an arm’s length contractual counterparty to the
Borrower with respect to the Loan Documents and the transactions contemplated
herein and therein and not as a financial advisor or a fiduciary to, or an agent
of, the Borrower or any other person. The Borrower agrees that it will not
assert any claim against any Credit Party based on an alleged breach of
fiduciary duty by such Credit Party in connection with this Agreement and the
transactions contemplated hereby. Additionally, the Borrower acknowledges and
agrees that no Credit Party is advising the Borrower as to any legal, tax,
investment, accounting, regulatory or any other matters in any jurisdiction. The
Borrower shall consult with


103

--------------------------------------------------------------------------------





its own advisors concerning such matters and shall be responsible for making its
own independent investigation and appraisal of the transactions contemplated
herein or in the other Loan Documents, and the Credit Parties shall have no
responsibility or liability to the Borrower with respect thereto.
(b)    The Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrower and other companies with which it may have
commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.
In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower or its
Subsidiaries may have conflicting interests regarding the transactions described
herein and otherwise. No Credit Party will use confidential information obtained
from the Borrower by virtue of the transactions contemplated by the Loan
Documents or its other relationships with the Borrower in connection with the
performance by such Credit Party of services for other companies, and no Credit
Party will furnish any such information to other companies. The Borrower also
acknowledges that no Credit Party has any obligation to use in connection with
the transactions contemplated by the Loan Documents, or to furnish to the
Borrower, confidential information obtained from other companies.
SECTION 9.17.    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.


104

--------------------------------------------------------------------------------





SECTION 9.18.    Acknowledgement Regarding Any Support QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC and
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 9.18, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:
(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


105

--------------------------------------------------------------------------------





SECTION 9.19.    Intercreditor Agreement. The Lenders hereby authorize the
Administrative Agent and the Collateral Agent to enter into the Intercreditor
Agreement and any other intercreditor agreement or arrangement permitted under
this Agreement and the Lenders acknowledge that any such intercreditor agreement
shall be binding upon the Lenders. Notwithstanding anything herein to the
contrary, (i) the Liens granted to the Administrative Agent and Collateral Agent
pursuant to the Collateral Documents are expressly subject to each Intercreditor
Agreement (if in effect) and any other intercreditor agreement entered into
pursuant hereto and (ii) the exercise of any right or remedy by the
Administrative Agent and/or the Collateral Agent hereunder or under each
Intercreditor Agreement (if in effect) and any other intercreditor agreement
entered into pursuant hereto is subject to the limitations and provisions of the
Intercreditor Agreement (if in effect) and any other intercreditor agreement
entered into pursuant hereto. In the event of any conflict between the terms of
any Intercreditor Agreement (if in effect) or any other such intercreditor
agreement and the terms of this Agreement, the terms of such Intercreditor
Agreement (if in effect) or such other intercreditor agreement, as applicable,
shall govern.
SECTION 9.20.    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Collateral Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession or control. Should any Lender (other than the Collateral Agent)
obtain possession or control of any such Collateral, such Lender shall notify
the Collateral Agent thereof, and, promptly upon the Collateral Agent’s request
therefor shall deliver such Collateral to the Collateral Agent or otherwise deal
with such Collateral in accordance with the Collateral Agent’s instructions.
SECTION 9.21.    MIRE Events.    Notwithstanding anything else to the contrary
in the Agreement, no MIRE Event may be closed until the Administrative Agent
shall have received written confirmation from the Lenders that flood insurance
due diligence and flood insurance compliance has been completed by the Lenders
(such written confirmation not to be unreasonably conditioned, withheld or
delayed). If the Lenders have not informed the Administrative Agent and the
Borrower of any outstanding flood diligence requirements by the date that is
thirty (30) days (or 5 Business Days if no pledged real estate is in an SFHA
Zone) after the date on which the Administrative Agent made available to the
Lenders (which may be delivered electronically) the following documents with
respect to each pledged real property: (i) a completed flood hazard
determination from a third party vendor; (ii) for each real property located in
a “special flood hazard area”, (A) a notification to the applicable Loan Party
of that fact and (if applicable) notification to the applicable Loan Party flood
insurance coverage is not available and (B) evidence of the receipt by the
applicable Loan Party of such notice; and (iii) if such notice is required to be
provided to the applicable Loan Party and flood insurance is available in the
community in which such real property is located, evidence of required flood
insurance with respect to such Mortgage, Lenders will be deemed to have
completed its flood insurance due diligence and flood insurance compliance and
to have consented to such Mortgage.
[REMAINDER OF PAGE IS LEFT INTENTIONALLY BLANK]








106

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.
UGI ENERGY SERVICES, LLC,
as the Borrower
By
    /s/ Megan Mattern
Name: Megan Mattern
Title: Vice President and Chief Financial Officer



Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A. individually as a Lender, as the Issuing Bank and as
Administrative Agent,

By
    /s/ Helen D. Davis
Name: Helen D. Davis
Title: Authorized Officer



Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
individually as a Lender and as Syndication Agent
By
    /s/ Alex Rolfe
Name: Alex Rolfe
Title: Vice President



Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION,
individually as a Lender and as Documentation Agent
By
    /s/ Patrick Engel
Name: Patrick Engel
Title: Managing Director



Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





CITIZENS BANK, N.A.,
individually as a Lender
By
    /s/ David W. Dinella
Name: David W. Dinella
Title: Senior Vice President



Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
individually as a Lender
By
    /s/ William O’Daly
Name: William O’Daly
Title: Authorized Signatory

By
    /s/ Andrew Griffin
Name: Andrew Griffin
Title: Authorized Signatory





Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
individually as a Lender
By
    /s/ Kimberly Miller
Name: Kimberly Miller
Title: Vice President



Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





REGIONS BANK,
individually as a Lender
By
    /s/ Dion Barrett
Name: Dion Barrett
Title: Managing Director



Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION,
individually as a Lender
By
    /s/ Ben Leonard
Name: Ben Leonard
Title: Vice President









Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Third Amended and Restated Credit Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:
 
2.
Assignee:
 
 
 
[and is an Affiliate/Approved Fund of [identify Lender]1]
3.
Borrower(s):
UGI Energy Services, LLC
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement
5.
Credit Agreement:
The Third Amended and Restated Credit Agreement dated as of March 6, 2020, among
UGI Energy Services, LLC, the Lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and the other agents parties thereto
6.
Assigned Interest:
 



__________
1 Select as applicable.





--------------------------------------------------------------------------------





Aggregate Amount of Commitment/Loans for all Lenders
Amount of
Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans2
$
$
%
$
$
%
$
$
%

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By
            
Title:

ASSIGNEE
[NAME OF ASSIGNEE]
By
            
Title:
Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., as
Administrative Agent and an Issuing Bank

By        
    Title:
[Consented to:]3
[UGI ENERGY SERVICES, LLC]

By        
    Title:
[PNC BANK, NATIONAL ASSOCIATION,
as an Issuing Bank

By        
    Title:
__________
2 Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
3 To be added only if the consent of the Borrower or the Issuing Banks is
required by the terms of the Credit Agreement.





--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION,
as an Issuing Bank

By            
    Title:
[        ],
as an Issuing Bank

By            
    Title:]









--------------------------------------------------------------------------------






ANNEX I
STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION
1.Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, (iv) any requirements under applicable law for the
Assignee to become a lender under the Credit Agreement or to charge interest at
the rate set forth therein from time to time or (v) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement and under applicable law
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (vi) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee,
and (vii) it does not bear a relationship to the Borrower described in
Section 108(e)(4) of the Code; and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, any Arranger, Syndication
Agent or Documentation Agent, the Assignor or any other Lender or any of their
respective Related Parties, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.





--------------------------------------------------------------------------------





3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Approved Electronic
Platform shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.







--------------------------------------------------------------------------------


    


EXHIBIT B

SUBORDINATION TERMS
[Attached]





--------------------------------------------------------------------------------






SUBORDINATION TERMS
SUBORDINATION AGREEMENT
This Subordination Agreement (as the same may from time to time be amended,
restated, supplemented or otherwise modified from time to time, the
“Agreement”), dated as of [__________], 20__, is entered into by and between the
undersigned Subordinated Lenders (together with their successors and permitted
assigns, individually, a “Subordinated Lender” and collectively, the
“Subordinated Lenders”), and JPMORGAN CHASE BANK, N.A., as administrative agent
(together with its successors and assigns, the “Administrative Agent”) for
itself and the other Holders of Senior Obligations (as defined below).
W I T N E S S E T H:
WHEREAS, the Subordinated Lenders are financially interested in UGI Energy
Services, LLC, a Pennsylvania limited liability company (the “Borrower”), and
its Subsidiaries (collectively with the Borrower, the “UGIES Parties” and each
individually, a “UGIES Party”) in that [the UGIES Parties are] [[___________], a
Subsidiary of the Borrower, is] [the Borrower is] indebted to the Subordinated
Lenders in an aggregate principal amount of $[__________], which indebtedness is
more particularly described on Schedule I hereto, and the Subordinated Lenders
may from time to time make or hold other indebtedness to the UGIES Parties (all
such indebtedness, including principal, interest, fees, premiums, expenses and
other obligations and liabilities in respect thereof, whether due or not due,
direct or indirect, absolute or contingent, and including any guaranty in
respect thereof, being referred to herein collectively as “Subordinated Debt”);
WHEREAS, the Borrower has entered into that certain Third Amended and Restated
Credit Agreement dated as of March 6, 2020 (as the same may from time to time be
amended, modified, renewed, extended, substituted, restructured, refinanced,
replaced, supplemented or restated, in whole or in part and without limitation
as to amount, terms, conditions or covenants, the “Credit Agreement”) with the
Administrative Agent on behalf of itself and the other financial institutions
from time to time party thereto;
WHEREAS, the Borrower and certain of its Subsidiaries will be indebted to the
Holders of Senior Obligations as a result of the advance of monies and other
extensions of credit pursuant to the Credit Agreement and related Senior Loan
Documents (as defined below); and
WHEREAS, the Subordinated Lenders are financially interested in the UGIES
Parties and acknowledge that the loan or advance of monies or other extensions
of any financial accommodation or credit to the Borrower by the Holders of
Senior Obligations is of value to the Subordinated Lenders;
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged by the Subordinated Lenders, and in order to induce the Holders of
Senior Obligations now or from time to time hereafter, to continue to make loans
or extend credit or any other financial accommodations to or for the benefit of
the Borrower in accordance with the Credit Agreement; or to grant such renewals,
increases or extensions thereof as the Holders of Senior Obligations may deem
advisable; and to better secure the Holders of Senior Obligations in respect of
the foregoing, each of the Subordinated Lenders hereby agrees with the
Administrative Agent and the Holders of Senior Obligations as hereinafter set
forth.
1.Certain Defined Terms. All capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Credit Agreement.
Furthermore, in addition to the terms





--------------------------------------------------------------------------------





defined above and elsewhere in this Agreement, the following terms used in this
Agreement shall have the following meanings, applicable both to the singular and
the plural forms of the terms defined:
As used in this Agreement:
“Holders of Senior Obligations” means the Senior Lenders and any other holder of
Senior Obligations from time to time.
“Senior Lenders” means each of the financial institutions from time to time
party to the Credit Agreement as lenders.
“Senior Loan Documents” means the documents evidencing the Senior Obligations
from time to time.
“Senior Obligations” shall mean (i) all Obligations under (and as defined in)
the Credit Agreement or any agreement providing for the refunding or refinancing
of the Obligations (“Refinancing Agreement”) (including, but not limited to,
reimbursement obligations under letters of credit issued pursuant to the Credit
Agreement or any Refinancing Agreement and the aggregate outstanding principal
balance of all loans made under and pursuant to the Credit Agreement or any
Refinancing Agreement), and any guaranty of the Obligations, whether now
existing or hereafter arising directly between any UGIES Party and the
Administrative Agent or any Senior Lender, or acquired outright, conditionally
or as collateral security from another by the Administrative Agent or any Senior
Lender, whether such obligations arise or accrue before or after the
commencement of any bankruptcy, insolvency or receivership proceedings,
including, without limitation, interest and fees accruing pre-petition or
post-petition at the rate or rates prescribed in the Credit Agreement or
Refinancing Agreement and costs, expenses, and attorneys’ and paralegals’ fees,
whenever incurred (and whether or not such claims, interest, costs, expenses or
fees are allowed or allowable in any such proceeding); and (ii) all obligations
under interest rate or foreign currency hedging, swap, cap, collar or similar
agreements of any of the UGIES Parties to the Administrative Agent or any Senior
Lender or its Affiliate, whether now existing or hereafter arising directly
between any of the UGIES Parties and the Administrative Agent or any Senior
Lender or its Affiliate, or acquired outright, conditionally or as collateral
security from another by the Administrative Agent or any Senior Lender or its
Affiliate, whether such obligations arise or accrue before or after the
commencement of any bankruptcy, insolvency or receivership proceedings,
including, without limitation, interest and fees accruing pre-petition or
post-petition at the rate or rates prescribed in the applicable agreement and
costs, expenses, and attorneys’ and paralegals’ fees, whenever incurred (and
whether or not such claims, interest, costs, expenses or fees are allowed or
allowable in any such proceeding). Senior Obligations shall include, without
limitation, all indebtedness, obligations and liabilities under and pursuant to
any agreement providing for the refunding or refinancing of the Obligations
under the Credit Agreement. Senior Obligations shall be considered to be
outstanding whenever any Senior Lender has an outstanding commitment therefor.
2.Subordination; Subrogation. Notwithstanding anything contained in any
instrument or document evidencing any of the Subordinated Debt (a “Subordinated
Debt Document”) to the contrary, each of the Subordinated Lenders agrees and
covenants that the payment and performance of the Subordinated Debt is and shall
be subordinated to the payment and performance in full in cash of the Senior
Obligations and, except as set forth in Section 3 below, none of the
Subordinated Lenders will accelerate, ask, demand, sue for, take or receive from
any UGIES Party, by setoff or in any other manner, the whole or any part of the
Subordinated Debt, including, without limitation, the taking of any negotiable
instruments evidencing such amounts, nor any security for any of the
Subordinated Debt, unless and until the payment and satisfaction in full of the
Senior Obligations in cash (other than contingent indemnity obligations not yet
due and payable;





--------------------------------------------------------------------------------





provided that, with respect to any reimbursement obligations in respect of any
outstanding Letters of Credit, such outstanding Letters of Credit have been
collateralized in accordance with Section 2.06(j) of the Credit Agreement) and
termination of the Credit Agreement and all commitments by the Senior Lenders to
make Loans and other extensions of credit thereunder (the collective occurrence
of such payment, satisfaction and termination is referred to herein as “Payment
and Termination in Full”). None of the Subordinated Lenders shall be subrogated
to the rights of the Holders of Senior Obligations to receive payments or
distributions of assets of the UGIES Parties unless and until Payment and
Termination in Full has occurred; and, for the purposes of such subrogation, no
payments or distributions made to the Holders of Senior Obligations of any cash,
property or securities to which any Subordinated Lender would be entitled except
for this Agreement shall, as between the Borrower (or any other UGIES Party) and
its creditors, be deemed to be a payment by the Borrower (or such other UGIES
Party) to or on account of the Senior Obligations.
3.Permitted Payments. No payment on account of principal, premium, interest,
fees or otherwise on or in respect of any Subordinated Debt, no distribution in
respect of any Subordinated Debt, and no voluntary reduction or offset to the
outstanding amount of the Subordinated Debt, shall be made by any UGIES Party or
allowed by any UGIES Party unless at the time of such payment no Default or
Event of Default is then continuing under (and as defined in) the Credit
Agreement (any such permitted payment, a “Permitted Payment”); provided, that if
the Subordinated Lenders ask for or receive Permitted Payments while a Default
or Event of Default remains uncured and unwaived, all amounts received by the
Subordinated Lenders shall be turned over to the Administrative Agent as
provided in Section 9 of this Agreement.
4.Enforcement Rights. Prior to the date which is six (6) months after Payment
and Termination in Full, no Subordinated Lender shall have any right to enforce
any claim with respect to the Subordinated Debt, including, without limitation,
to demand, collect or accept any payment in respect of the Subordinated Debt or
take any action against any UGIES Party or any UGIES Party’s property, without
the Senior Lenders’ prior written consent; provided, however, that the foregoing
shall not prohibit any Subordinated Lender from receiving a Permitted Payment.
5.Liens; Permitted Transfers; Amendments to Subordinated Debt and Senior
Obligations.
(A)    Liens; Permitted Transfers. Each of the Subordinated Lenders hereby
represents as of the date hereof that it has not been granted or obtained any
liens or security interests in any assets of any UGIES Party or any other assets
securing the Senior Obligations. Each of the Subordinated Lenders agrees that,
without the prior written consent of the Administrative Agent and the Required
Lenders, no Subordinated Lender shall take any liens on or security interests in
any assets of any UGIES Party or any other assets securing the Senior
Obligations. In the event that any UGIES Party proposes to sell, assign,
transfer, lease, convey or otherwise dispose of any its property (a “Transfer”)
and such Transfer is either permitted pursuant to the Credit Agreement or
pursuant to a separate consent or amendment executed by the requisite Senior
Lenders, then such Transfer shall be deemed to be permitted and consented to by
the Subordinated Lenders and shall not constitute a violation or breach of any
terms contained in the Subordinated Debt Documents or require any prepayment of
the Subordinated Debt. The Subordinated Lenders acknowledge and agree that, to
the extent the terms and provisions of this Agreement are inconsistent with the
Subordinated Debt Documents, the Subordinated Debt Documents shall be deemed to
be subject to this Agreement. Notwithstanding any provision contained in the
Subordinated Debt Documents accelerating the Subordinated Debt or requiring a
mandatory prepayment or put of all or any part of the Subordinated Debt in
connection with a public offering of the stock of any UGIES Party, any change of
ownership of the capital stock of any UGIES Party, a change of the composition
of any UGIES Party’s board of directors, board of managers or sole member,
consolidation or merger of any UGIES Party, sale of all or substantially all of
the assets of any UGIES Party or any other similar event involving a change of
control (a “Change of Control Event”), no





--------------------------------------------------------------------------------





such Change of Control Event shall result in any such acceleration of the
Subordinated Debt, mandatory prepayment with respect to the Subordinated Debt or
put of any portion of the Subordinated Debt, all of which are hereby waived by
the Subordinated Lenders, unless and until Payment and Termination in Full has
occurred.
(B)     Amendment to Senior Obligations. The Senior Lenders, the Administrative
Agent, and any of them, may, at any time and from time to time, without the
consent of, or notice to, the Subordinated Lenders or any one of them, without
incurring any liabilities to the Subordinated Lenders and without impairing or
releasing the subordination and other benefits provided in this Agreement (even
if any right of subrogation or other right or remedy of the Subordinated Lenders
is affected, impaired or extinguished thereby) do any one or more of the
following:
(i)    create Senior Obligations by extending the credit under the Credit
Agreement, a Refinancing Agreement or otherwise, change the manner, place or
terms of payment or change or extend the time of payment of, or renew, exchange,
amend, increase or alter, the terms of any of the Senior Obligations or any lien
in any property or assets securing the Senior Obligations or guaranty thereof or
any liability of any UGIES Party, or any liability incurred directly or
indirectly in respect thereof (including, without limitation, any extension of
the Senior Obligations, without any restriction as to the tenor or terms of any
such extension), or otherwise amend, renew, exchange, extend, modify, supplement
in any manner the Senior Obligations, the Credit Agreement, a Refinancing
Agreement or any of the other Loan Documents;
(ii)    sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner and in any order with any part of any property or assets
securing the Senior Obligations or any liability of any UGIES Party or any
guarantor to any Holder of Senior Obligations, or any liability incurred
directly or indirectly in respect thereof;
(iii)    settle or compromise any Senior Obligations or any other liability of
any UGIES Party or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including, without limitation, the Senior
Obligations) in any manner or order;
(iv)    exercise or delay in or refrain from exercising any right or remedy
against any UGIES Party or any security or any other Person, elect any remedy
and otherwise deal freely with the UGIES Parties and any security or any
liability of any UGIES Party to any Holder of Senior Obligations or any
liability incurred directly or indirectly in respect thereof; and
(v)    release anyone, including the Borrower or any other UGIES Party, liable
in any manner for the payment or collection of any Senior Obligations.
The Senior Lenders and the Administrative Agent shall have no duty to the
Subordinated Lenders with respect to the preservation or maintenance of any
property or assets securing the Senior Obligations or the manner in which
Administrative Agent or the Senior Lenders enforce their rights in such property
or assets or to preserve or maintain the rights of any Person in such property
or assets, and the Subordinated Lenders hereby waive any and all claims which
the Subordinated Lenders may now or hereafter have against the Administrative
Agent and/or the Senior Lenders or any one of them which relate to such
preservation, maintenance or enforcement. Each of the Subordinated Lenders
agrees not to assert and hereby waives, to the fullest extent permitted by law:
any right to demand, request, plead or otherwise assert or otherwise claim the
benefit of, any marshalling, appraisement, valuation or other similar right that
may otherwise be available under applicable law or any other similar rights a
junior creditor may have under applicable law.





--------------------------------------------------------------------------------





6.Subordinated Debt Owed Only to the Subordinated Lenders. Each Subordinated
Lender warrants and represents that (a) such Subordinated Lender has not
previously assigned any interest in the Subordinated Debt owed to such
Subordinated Lender or granted any security interest therein or in connection
therewith, if any; (b) no other party owns an interest in the Subordinated Debt
owed to such Subordinated Lender or security therefor other than such
Subordinated Lender (whether as joint holders of the Subordinated Debt,
participants or otherwise); and that the entire Subordinated Debt owed to such
Subordinated Lender is owing only to such Subordinated Lender. Each of the
Subordinated Lenders covenants that the entire Subordinated Debt owed to such
Subordinated Lender shall continue to be owing to such Subordinated Lender and
shall not be assigned to any other Person without the prior written consent of
the Administrative Agent.
7.Senior Lender Priority. In the event of any distribution, division, or
application, partial or complete, voluntary or involuntary, by operation of law
or otherwise, of all or any part of the assets of any UGIES Party or the
proceeds thereof to the creditors of any UGIES Party or readjustment of the
obligations and Subordinated Debt of any UGIES Party, whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding involving the readjustment of all
or any part of the Senior Obligations or the Subordinated Debt, or the
application of the assets of any UGIES Party to the payment or liquidation
thereof, or upon the dissolution or other winding up of any UGIES Party’s
business, or upon the sale of all or substantially all of any UGIES Party’s
assets (an “Insolvency or Liquidation Proceeding”), then, and in any such event,
(i) the Holders of Senior Obligations shall be entitled to receive Payment and
Termination in Full prior to the payment of all or any part of the Subordinated
Debt, and (ii) any payment or distribution of any kind or character, whether in
cash, securities or other property, which shall be payable or deliverable upon
or with respect to any or all of the Subordinated Debt shall be paid or
delivered directly to Administrative Agent for application on any of the Senior
Obligations, due or not due, until Payment and Termination in Full has occurred.
8.Grant of Authority to Administrative Agent. In the event of the occurrence of
any Insolvency or Liquidation Proceeding, and in order to enable the
Administrative Agent and the Holders of Senior Obligations to enforce their
rights hereunder in any of the aforesaid actions or proceedings, Administrative
Agent is hereby irrevocably authorized and empowered, in the Administrative
Agent’s discretion, to file, make and present for and on behalf of each
Subordinated Lender such proofs of claims of such Subordinated Lender against
any UGIES Party on account of the Subordinated Debt or other motions or
pleadings as the Administrative Agent may deem expedient or proper and to vote
such proofs of claims of such Subordinated Lender in any such proceeding and to
receive and collect any and all dividends or other payments or disbursements
made thereon in whatever form the same may be paid or issued and to apply the
same on account of any portion of the Senior Obligations. In voting such proofs
of claim in any proceeding, the Administrative Agent may act in a manner
consistent with the sole interest of the Holders of Senior Obligations and the
Administrative Agent shall have no duty to take any action to optimize or
maximize the Subordinated Lenders’ recovery with respect to its claim. The
Subordinated Lenders each irrevocably authorize and empower the Administrative
Agent to demand, sue for, collect and receive each of the aforesaid payments and
distributions described in Section 7 above and give acquittance therefor and to
file claims and take such other actions, in the Administrative Agent’s own name
or in the name of the Subordinated Lenders or otherwise, as the Administrative
Agent may deem necessary or advisable. To the extent that payments or
distributions are made in property other than cash, each of the Subordinated
Lenders authorizes the Administrative Agent to sell such property to such buyers
and on such terms as the Administrative Agent, in the Administrative Agent’s
sole discretion, shall determine. Each of the Subordinated Lenders will execute
and deliver to the Administrative Agent such powers of attorney, assignments and
other instruments or documents, including notes and stock certificates (together
with such assignments or endorsements as the Administrative Agent shall deem
necessary), as may be requested by the Administrative Agent in order to





--------------------------------------------------------------------------------





enable the Administrative Agent to enforce any and all claims of the
Administrative Agent and the Holders of Senior Obligations upon or with respect
to any or all of the Subordinated Debt and to collect and receive any and all
payments and distributions which may be payable or deliverable at any time upon
or with respect to the Subordinated Debt, all for the Administrative Agent’s and
the Holders of Senior Obligations’ own benefit. Following Payment and
Termination in Full, the Administrative Agent will remit to the Subordinated
Lenders, to the extent of the Subordinated Lenders’ respective interest therein,
all dividends or other payments or distributions paid to and held by the
Administrative Agent in excess of the Senior Obligations. Each of the powers and
authorizations granted to the Administrative Agent in this Section 8, being
coupled with an interest, is irrevocable.
9.Payments Received by the Subordinated Lenders. Except for Permitted Payments
received by the Subordinated Lenders, should any payment or distribution or
security or instrument or proceeds thereof be received by any Subordinated
Lender upon or with respect to the Subordinated Debt to any Subordinated Lender
prior to Payment and Termination in Full, the Subordinated Lenders shall receive
and hold the same in a segregated account in trust, as trustee, for the benefit
of the Administrative Agent and the Senior Lenders, and shall forthwith deliver
the same to the Administrative Agent, in precisely the form received (except for
the endorsement or assignment of the Subordinated Lenders where necessary), for
application on any of the Senior Obligations, due or not due, and, until so
delivered, the same shall be held in trust by such Subordinated Lender as the
property of the Administrative Agent and the Senior Lenders. In the event of the
failure of any Subordinated Lender to make any such endorsement or assignment to
the Administrative Agent, the Administrative Agent, or any of its officers or
employees, is hereby irrevocably authorized to make the same (which
authorization, being coupled with an interest, is irrevocable).
10.Instrument Legend. Any instrument evidencing any of the Subordinated Debt
(including, without limitation, the Subordinated Debt Documents and any
guarantees thereof), or any portion thereof, will, on the date hereof or
promptly hereafter, be conspicuously inscribed the following legend:
THIS [NOTE][AGREEMENT] AND THE INDEBTEDNESS EVIDENCED HEREBY ARE SUBORDINATE IN
THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AGREEMENT
DATED AS OF [__________], 20___ AMONG [THE PAYEE] AND JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT IN CONNECTION WITH THE THIRD AMENDED AND RESTATED CREDIT
AGREEMENT DATED AS OF [_], 2020 AMONG UGI ENERGY SERVICES, LLC, THE SENIOR
LENDERS FROM TIME TO TIME PARTY THERETO AND JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT, TO THE SENIOR OBLIGATIONS (AS SUCH TERM IS DEFINED IN SAID
SUBORDINATION AGREEMENT) (INCLUDING INTEREST) OWED BY UGI ENERGY SERVICES, LLC
OR ANY SUBSIDIARY THEREOF TO THE HOLDERS OF SENIOR OBLIGATIONS (AS SUCH TERM IS
DEFINED IN SAID SUBORDINATION AGREEMENT), AND EACH [HOLDER OF THIS NOTE][LENDER
HEREUNDER] BY ITS [ACCEPTANCE][EXECUTION] HEREOF SHALL BE BOUND BY THE
PROVISIONS OF SUCH SUBORDINATION AGREEMENT, AND ANY AMENDMENTS TO THIS PARAGRAPH
SHALL BE NULL AND VOID AND OF NO EFFECT WITHOUT THE PRIOR WRITTEN CONSENT OF
SUCH ADMINISTRATIVE AGENT.





--------------------------------------------------------------------------------





A copy of each such instrument, as so legended, will be delivered to the
Administrative Agent on the date hereof. Any instrument evidencing any of the
Subordinated Debt, or any portion thereof, which is hereafter executed by any
UGIES Party, will, on the date thereof, be inscribed with the aforesaid legend
and a copy thereof will be delivered to the Administrative Agent on the date of
its execution or within five (5) Business Days thereafter.
11.Restriction on Assignment of Claims. The Subordinated Lenders agree that
until Payment and Termination in Full has occurred, the Subordinated Lenders
will not assign or transfer to others any claim the Subordinated Lenders have or
may have against any UGIES Party without the prior written consent of the
Administrative Agent (which consent shall not be unreasonably withheld).
12.Continuing Nature of Subordination. Subject to Section 15, this Agreement
shall be effective and may not be terminated or otherwise revoked by any
Subordinated Lender until the earlier of (x) Payment and Termination in Full has
occurred and (y) payment in full of the Subordinated Debt; provided, that if any
portion of the Subordinated Debt shall revive or be reinstated after the payment
thereof, this Agreement shall apply to such Subordinated Debt as if no such
payment had occurred. Each Subordinated Lender hereby waives to the fullest
extent permitted by applicable law any right it may have to otherwise terminate
or revoke this Agreement or any of the provisions of this Agreement. In the
event the Subordinated Lenders shall have any right under applicable law
otherwise to terminate or revoke this Agreement which right cannot be waived,
such termination or revocation shall not be effective until written notice of
such termination or revocation, signed by any such Subordinated Lender, is
actually received by the Administrative Agent’s officer responsible for such
matters. In the absence of the circumstances described in the immediately
preceding three sentences, this is a continuing agreement of subordination and
the Administrative Agent and the Senior Lenders may continue, at any time and
without notice to the Subordinated Lenders, to extend credit or other financial
accommodations and lend monies to or for the benefit of any of the UGIES Parties
in reliance on the terms of this Agreement. Any termination or revocation
described hereinabove shall not affect this Agreement in relation to (a) any of
the Senior Obligations which arose or were committed to prior to receipt thereof
or (b) any of the Senior Obligations created after receipt thereof, if such
Senior Obligations were incurred through readvances by the Senior Lenders
pursuant to the Senior Lenders’ financing commitments and arrangements with the
UGIES Parties. If, in reliance on this Agreement, any Senior Lender makes loans
or other advances to or for the benefit of any of the UGIES Parties or takes
other action under the Credit Agreement or a Refinancing Agreement after such
aforesaid termination or revocation by the Subordinated Lender but prior to the
receipt by the Administrative Agent of said written notice as set forth above,
the rights of the Senior Lenders shall be the same as if such termination or
revocation had not occurred.
13.Additional Agreements among the Administrative Agent, the Senior Lenders and
the UGIES Parties. The Administrative Agent or any Senior Lender, at any time
and from time to time, either before or after any such aforesaid notice of
termination or revocation, may enter into such agreement or agreements with the
UGIES Parties as the Administrative Agent or any Senior Lender may deem proper,
extending the time of payment of or renewing or otherwise altering the terms,
including, without limitation increasing the principal amount thereof, of all or
any portion of the Senior Obligations or affecting the security underlying any
or all of the Senior Obligations, and may exchange, sell, release, surrender or
otherwise deal with any such security, without in any way thereby impairing or
affecting this Agreement.
14.Subordinated Lenders’ Waivers. All of the Senior Obligations shall be deemed
to have been made or incurred in reliance upon this Agreement. The Subordinated
Lenders expressly waive all notice of the acceptance by the Administrative Agent
or any Senior Lender of the subordination and other provisions of this Agreement
and all other notices not specifically required pursuant to the terms of this
Agreement whatsoever, and the Subordinated Lenders expressly waive reliance by
the Administrative Agent





--------------------------------------------------------------------------------





and the Senior Lenders upon the subordination and other agreements as herein
provided. Without limiting the generality of the foregoing, to the fullest
extent permitted by applicable law, each Subordinated Lender hereby waives
presentment, protest, notice of protest, notice of default or dishonor, notice
of payment or nonpayment and any and all other notices and demands of any kind
in connection with any Senior Loan Documents evidencing all or any portion of
the Senior Obligations. In the event that the Subordinated Lenders have or at
any time acquire any lien upon or security interest in the assets securing the
Senior Obligations, or any part thereof, to the fullest extent permitted by
applicable law, the Subordinated Lenders hereby waive any right that the
Subordinated Lenders may have, whether such right arises under Article 9 of the
UCC or other applicable law, to receive notice of the Administrative Agent’s or
Senior Lenders’ intended sale or other disposition of such assets (or a portion
thereof) or of the Senior Lenders’ proposed retention of such assets in
satisfaction of the Senior Obligations (or a portion thereof), and the
Subordinated Lenders consent to any such sale or disposition free and clear of
any lien or security interest in favor of any Subordinated Lender. The
Subordinated Lenders further agree that in the event any UGIES Party consents or
fails to object to a proposed retention of such assets (or a portion thereof) by
the Administrative Agent or the Senior Lenders in satisfaction of the Senior
Obligations (or a portion thereof), the Subordinated Lenders hereby consent to
such proposed retention regardless of whether the Subordinated Lenders are
provided with notice of such proposed retention. The Subordinated Lenders agree
that the Subordinated Lenders will not interfere with or in any manner oppose a
sale or other disposition of any assets securing the Senior Obligations by the
Administrative Agent or any Senior Lender. The Subordinated Lenders agree that
neither the Administrative Agent nor any Senior Lender has made any warranties
or representations with respect to the due execution, legality, validity,
completeness or enforceability of the Credit Agreement, or the collectibility of
the Senior Obligations, that the Administrative Agent and the Senior Lenders
shall be entitled to manage and supervise their loans to the Borrower in
accordance with applicable law and their usual practices, modified from time to
time as deemed appropriate under the circumstances, without regard to the
existence of any rights that any Subordinated Lender may now or hereafter have
in or to any of the assets of the UGIES Parties, and that Administrative Agent
and the Senior Lenders shall have no liability to the Subordinated Lenders for,
and the Subordinated Lenders hereby waive to the fullest extent available under
applicable law any claim which the Subordinated Lenders may now or hereafter
have against, the Administrative Agent or any Senior Lender arising out of, any
and all actions which the Administrative Agent or any Senior Lender, in good
faith, takes or omits to take (including, without limitation, actions or
omissions with respect to the creation, perfection or continuation of liens or
security interests in any property or assets securing the Senior Obligations or
release thereof and other security for the Senior Obligations, actions with
respect to the occurrence of an Event of Default, actions with respect to the
foreclosure upon, sale, release, or depreciation of, or failure to realize upon,
any property or assets securing the Senior Obligations and actions with respect
to the collection of any claim for all or any part of the Senior Obligations
from any account debtor, guarantor or any other party, together with actions and
omissions in respect of any guarantor of the Senior Obligations including, but
not limited to, the release of any such guarantor) with respect to the Credit
Agreement, a Refinancing Agreement or any other agreement related thereto or to
the collection of the Senior Obligations or the valuation, use, protection or
release of any security for the Senior Obligations. The Subordinated Lenders
hereby agree that all payments received by any Senior Lender may be applied,
reversed, and reapplied, in whole or in part, to any portion of the Senior
Obligations, as the Senior Lenders, in their sole discretion, deem appropriate
and assent to any extension or postponement of the time of payment of the Senior
Obligations or to any other indulgence with respect thereto, to any
substitution, exchange or release of collateral which may at any time secure the
Senior Obligations and to the addition or release of any other party or person
primarily or secondarily liable therefor.
15.Invalidated Payments. To the extent that the Senior Lenders receive payments
on, or proceeds of collateral for, the Senior Obligations which are subsequently
invalidated, declared to be fraudulent or preferential, set aside, avoided
and/or required to be repaid to a trustee, receiver or any other party under





--------------------------------------------------------------------------------





any bankruptcy law, state or federal law, common law, or equitable cause, then
for purposes of this Agreement, this Agreement and, to the extent of such
payment or proceeds received, the Senior Obligations, or part thereof, intended
to be satisfied shall in each case be revived and continue in full force and
effect as if such payments or proceeds had not been received by the Senior
Lenders and Payment and Termination in Full shall be deemed to have not
occurred.
16.Bankruptcy Issues. Each of the Subordinated Lenders agrees that the
Administrative Agent and the Senior Lenders, or any one of them may consent to
the use of cash collateral or provide or support others in providing financing
(“DIP Financing”) to any of the UGIES Parties (under Section 363 or Section 364
of Title 11 of the United States Code (11 U.S.C. § 101 et seq.) (the “Bankruptcy
Code”) or otherwise) on such terms and conditions and in such amounts as the
Senior Lenders, in their sole discretion, may decide and that, in connection
with such cash collateral usage or such DIP Financing, the UGIES Parties (or a
trustee appointed for the estate of the UGIES Parties) may grant to the
Administrative Agent or the Senior Lenders liens and security interests upon all
assets of the UGIES Parties, which liens and security interests (i) shall secure
payment of all Senior Obligations (whether such Senior Obligations arose prior
to the filing of the petition for relief or arises thereafter); and (ii) shall
be superior in priority to the liens and security interests, if any, held by any
of the Subordinated Lenders on or in the assets of the UGIES Parties. The
Subordinated Lenders agree that they will not object to or otherwise oppose any
such use of cash collateral consented to by the Administrative Agent or any such
DIP Financing provided by one or more Senior Lenders or supported by the
Administrative Agent. The Subordinated Lenders will not provide or support
others in providing any DIP Financing that is not consented to or provided by
the Administrative Agent or any Senior Lenders and, in any event, the
Subordinated Lenders will not provide any DIP Financing that provides for Liens
that are senior to or pari passu with any Liens securing the Senior Obligations.
All allocations of payments between the Senior Lenders and the Subordinated
Lenders shall, subject to any court order, continue to be made after the filing
or other commencement of any Insolvency or Liquidation Proceeding on the same
basis that the payments were to be allocated prior to the date of such filing or
commencement. Each of the Subordinated Lenders agrees that it will not object to
or oppose a sale or other disposition of any assets securing the Senior
Obligations (or any portion thereof) free and clear of security interests, liens
or other claims of the Subordinated Lenders, if any, under Section 363 of the
Bankruptcy Code or any other provision of the Bankruptcy Code if the Senior
Lenders have consented to such sale or disposition of such assets. In the event
that the Subordinated Lenders have or at any time acquire any security for the
Subordinated Debt, each of the Subordinated Lenders agrees not to assert any
right it may have to “adequate protection” of its interest in such security in
any Insolvency or Liquidation Proceeding and agrees that it will not seek to
have the automatic stay lifted with respect to such security, without the prior
written consent of the Senior Lenders. Each of the Subordinated Lenders waives
any claim it may now or hereafter have arising out of the Senior Lender’s
election, in any proceeding instituted under Chapter 11 of the Bankruptcy Code,
of the application of Section 1111(b)(2) of the Bankruptcy Code, and/or any
borrowing or grant of a security interest under Section 364 of the Bankruptcy
Code by any UGIES Party, as debtor in possession. Each of the Subordinated
Lenders agrees not to initiate or prosecute or encourage any other person to
initiate or prosecute any claim, action or other proceeding (i) challenging the
validity or enforceability of any Senior Lender’s claim, (ii) challenging the
validity or enforceability of any liens or security interests in assets securing
the Senior Obligations or (iii) asserting any claims which any UGIES Party may
hold with respect to the Administrative Agent or any Senior Lender. Each of the
Subordinated Lenders agrees that it will not seek participation or participate
on any creditors’ committee without the Senior Lenders’ prior written consent.
In the event that the Senior Lenders consent to such participation, at the
request of any Senior Lender, each Subordinated Lender will resign from its
position on such committee.
17.No Bankruptcy Petition. Each Subordinated Lender hereby covenants and agrees
that, prior to the date that is one year and one day after Payment and
Termination in Full, such Subordinated Lender





--------------------------------------------------------------------------------





will not institute against, or join in any other Person in instituting against,
any UGIES Party or any of its Subsidiaries, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or any other similar
proceeding under the laws of the United States, any state of the United States
or any other state or jurisdiction.
18.Administrative Agent’s and Senior Lenders’ Waivers. No right of the
Administrative Agent or the Senior Lenders or any of them to enforce the
subordination or other terms as provided in this Agreement shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
any UGIES Party or by any act or failure to act by any Senior Lender or the
Administrative Agent, or by any noncompliance by any UGIES Party with the terms,
provisions and covenants of this Agreement, regardless of any knowledge thereof
which the Senior Lenders, or any of them, or the Administrative Agent may have
or with which any of them may be otherwise charged. No waiver shall be deemed to
be made by the Administrative Agent or any Senior Lender of any of the
Administrative Agent’s or the Senior Lenders’ rights hereunder, unless the same
shall be in writing, signed on behalf of the Administrative Agent or the Senior
Lenders, as applicable, and each waiver, if any, shall be a waiver only with
respect to the specific instance involved and shall in no way impair the rights
of the Administrative Agent or any Senior Lender or the obligations of the
Subordinated Lenders to the Administrative Agent and the Senior Lenders in any
other respect at any other time. The failure of the Administrative Agent or any
Senior Lender to enforce at any time any provision of this Agreement shall not
be construed to be a waiver of such provisions, nor in any way to affect the
validity of this Agreement or any part hereof or the right of the Administrative
Agent or the Senior Lenders thereafter to enforce each and every such provision.
No waiver by the Administrative Agent and the Senior Lenders of any breach of
this Agreement shall be held to constitute a waiver of any other or subsequent
breach.
19.Information Concerning Financial Condition of the UGIES Parties. The
Subordinated Lenders hereby assume responsibility for keeping informed of the
financial condition of the UGIES Parties, any and all endorsers and any and all
guarantors of the Senior Obligations and of all other circumstances bearing upon
the risk of nonpayment of the Senior Obligations and/or Subordinated Debt that
diligent inquiry would reveal, and the Subordinated Lenders hereby agree that
neither the Administrative Agent nor any Senior Lender shall have any duty to
advise the Subordinated Lenders of information known to the Administrative Agent
or any Senior Lender regarding such condition or any such circumstances. In the
event the Administrative Agent or any Senior Lender, in its sole discretion,
undertakes, at any time or from time to time, to provide any such information to
the Subordinated Lenders, neither the Administrative Agent nor any Senior Lender
shall be under any obligation (i) to provide any such information to the
Subordinated Lenders on any subsequent occasion, or (ii) to undertake any
investigation not a part of Administrative Agent’s or Senior Lender’s regular
business routine and shall be under no obligation to disclose any information
which, pursuant to accepted or reasonable commercial finance practices, the
Administrative Agent or any Senior Lender wishes to or is contractually bound to
maintain confidential.
20.CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.
(A)        EACH OF THE PARTIES HERETO CONSENTS TO THE JURISDICTION OF ANY STATE
OR FEDERAL COURT LOCATED WITHIN NEW YORK COUNTY, NEW YORK AND WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS UPON IT, AND CONSENTS THAT ALL SUCH SERVICE OF
PROCESS BE MADE IN THE MANNER PROVIDED FOR NOTICES IN SECTION 22. ANY OBJECTION
BASED UPON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION
INSTITUTED HEREUNDER. NOTHING IN THIS SECTION 20 SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY SENIOR LENDER TO SERVE LEGAL PROCESS OR SUMMONSES IN
ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY SENIOR LENDER TO BRING ANY





--------------------------------------------------------------------------------





ACTION OR PROCEEDING AGAINST ANY OF THE SUBORDINATED LENDERS OR ITS PROPERTY IN
THE COURTS OF ANY OTHER JURISDICTION.
(B)        EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY RIGHT TO HAVE A
JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT,
OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY
AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
(C)        EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY HERETO THAT IT HAS
DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF SECTIONS 20, 21
AND 23, WITH COUNSEL OF ITS CHOICE AND IS FULLY AWARE OF THE LEGAL CONSEQUENCES
AND EFFECTS OF AND HAS KNOWINGLY AGREED TO THE PROVISIONS HEREOF.
21.ARM’S LENGTH AGREEMENT. EACH OF THE PARTIES TO THIS AGREEMENT AGREES AND
ACKNOWLEDGES THAT THIS AGREEMENT HAS BEEN NEGOTIATED IN GOOD FAITH, AT ARM’S
LENGTH, AND NOT BY ANY MEANS FORBIDDEN BY LAW.
22.Notices. Except as otherwise expressly provided for herein, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(a)    If to the Administrative Agent or any Senior Lender at:
c/o JPMorgan Chase Bank, N.A., as Administrative Agent
10 South Dearborn Street, 9th Floor, Mail Code IL1-0364    
Chicago, IL 60603
Attn: Helen D. Davis (Email Address: helen.d.davis@jpmorgan.com)
with a copy to: large.corporate.agency@jpmorgan.com


(b)    If to any Subordinated Lender at:
c/o [__________]
        [__________]    
[__________]
Attn: [__________]


Any party hereto may change its address or email address for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
23.GOVERNING LAW. ANY DISPUTE BETWEEN ANY OF THE SUBORDINATED LENDERS AND THE
ADMINISTRATIVE AGENT OR ANY SENIOR LENDER ARISING OUT OF,





--------------------------------------------------------------------------------





CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS,
INSTRUMENTS OR AGREEMENTS EXECUTED IN CONNECTION HEREWITH AND WHETHER ARISING IN
CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK AND THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH SUCH LAWS.
24.Counterparts; Facsimile Effectiveness. This Agreement may be executed in one
or more counterparts, each of which shall be considered an original counterpart,
and shall become a binding agreement when the Administrative Agent, on behalf of
itself and each of the Senior Lenders, each of the Subordinated Lenders and the
Borrower have each executed one counterpart. Each of the parties hereto agrees
that a signature transmitted to the Administrative Agent or its counsel by
facsimile or electronic transmission shall be effective to bind the party so
transmitting its signature.
25.Complete Agreement; Merger. This Agreement, including the schedules and
exhibits hereto, contains the entire understanding of the parties hereto with
regard to the subject matter contained herein. This Agreement supersedes all
prior or contemporaneous negotiations, promises, covenants, agreements and
representations of every nature whatsoever with respect to the matters referred
to in this Agreement, all of which have become merged and finally integrated
into this Agreement. Each of the parties understands that in the event of any
subsequent litigation, controversy or dispute concerning any of the terms,
conditions or provisions of this Agreement, no party shall be entitled to offer
or introduce into evidence any oral promises or oral agreements between the
parties relating to the subject matter of this Agreement not included or
referred to herein and not reflected by a writing included or referred to
herein.
26.No Third Party Beneficiaries. This Agreement is solely for the benefit of the
Administrative Agent and the other Holders of Senior Obligations and their
respective successors and assigns and the Subordinated Lenders and their
successors and permitted assigns and is not intended to confer upon the UGIES
Parties or any other third party any rights or benefits.
27.Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law of a jurisdiction, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement and the prohibition
or invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
28.Section Titles. The section titles contained in this Agreement are and shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreement between the parties hereto.
29.Authority. The signatories to this Agreement on behalf of the Subordinated
Lenders hereby certify that they have all necessary authority to grant the
subordination evidenced hereby and execute this Agreement on behalf of the
Subordinated Lenders.
30.No Strict Construction. The parties (directly and through their counsel)
hereto have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party by virtue of the authorship of any provisions of this Agreement.





--------------------------------------------------------------------------------





[Signature Pages Follow]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned Subordinated Lenders and the Administrative
Agent have executed this Agreement as of the date set forth above.




SUBORDINATED LENDERS:


[_______________________]



By:______________________________
Name:
Title:



[_______________________]


By:______________________________
Name:
Title:



[_______________________]



By:______________________________
Name:
Title:




Signature Page to Subordination Agreement

--------------------------------------------------------------------------------







Acknowledged and accepted:
JPMORGAN CHASE BANK, N.A., as Administrative Agent



By: ____________________________
Its:




Signature Page to Subordination Agreement

--------------------------------------------------------------------------------





Without in any way establishing any rights with respect to the terms thereof on
behalf of any of the undersigned, the undersigned (on behalf of each UGIES
Party) acknowledges receipt of a copy of the foregoing Subordination Agreement
and agrees to take no action or refrain from taking action inconsistent with the
terms thereof.
UGI ENERGY SERVICES, LLC




By:_____________________________
Name:
Title:        






Signature Page to Subordination Agreement

--------------------------------------------------------------------------------






Schedule I
Subordinated Debt
1.
[____________________].

2.
[____________________].

3.
[____________________].

4.
[____________________].

5.
[____________________].

6.
[____________________].












--------------------------------------------------------------------------------






EXHIBIT C‑1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of March 6, 2020 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among UGI Energy Services,
LLC (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W‑8BEN-E or IRS
Form W‑8BEN. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By:        
    Name:
    Title:
Date: __________, 20[__ ]







--------------------------------------------------------------------------------






EXHIBIT C‑2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of March 6, 2020 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among UGI Energy Services,
LLC (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W‑8BEN-E or IRS Form W‑8BEN. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By:        
    Name:
    Title:
Date: __________, 20[__ ]







--------------------------------------------------------------------------------






EXHIBIT C‑3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of March 6, 2020 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among UGI Energy Services,
LLC (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W‑8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W‑8BEN-E or IRS
Form W‑8BEN or (ii) an IRS Form W‑8IMY accompanied by an IRS Form W‑8BEN-E or
IRS Form W‑8BEN, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By:        
    Name:
    Title:
Date: __________, 20[__ ]







--------------------------------------------------------------------------------






EXHIBIT C‑4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of March 6, 2020 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among UGI Energy Services,
LLC (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W‑8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W‑8BEN or IRS Form W‑8BEN-E, as applicable or (ii) an IRS Form W‑8IMY
accompanied by an IRS Form W‑8BEN or IRS Form W‑8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By:        
    Name:
    Title:
Date: __________, 20[__ ]







--------------------------------------------------------------------------------






EXHIBIT D
FORM OF INCREASING LENDER SUPPLEMENT
INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Third Amended and Restated
Credit Agreement, dated as of March 6, 2020 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among UGI
Energy Services, LLC (the “Borrower”), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).
W I T N E S S E T H
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Commitment;
WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the Aggregate Commitment pursuant to such Section 2.20;
and
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall have its
Commitment increased by $[__________], thereby making the aggregate amount of
its total Commitments equal to $[__________].
2. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF INCREASING LENDER]
By
            
Name:
Title:

Accepted and agreed to as of the date first written above:
UGI ENERGY SERVICES, LLC
By:        
    Name:
    Title:
Acknowledged as of the date first written above:
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
By:        
    Name:
    Title:









--------------------------------------------------------------------------------






EXHIBIT E
FORM OF AUGMENTING LENDER SUPPLEMENT
AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), to
the Third Amended and Restated Credit Agreement, dated as of March 6, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among UGI Energy Services, LLC (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).
W I T N E S S E T H
WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Borrower and the Administrative Agent,
by executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Commitment with respect to Revolving Loans
of $[__________].
2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.
3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
[___________]
4. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.





--------------------------------------------------------------------------------





5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF AUGMENTING LENDER]
By
            
Name:
Title:

Accepted and agreed to as of the date first written above:
UGI ENERGY SERVICES, LLC
By:        
    Name:
    Title:
Acknowledged as of the date first written above:
JPMORGAN CHASE BANK, N.A.
As Administrative Agent
By:        
    Name:
    Title:


Approved as of the date first written above:


[______________________]4 
As an Issuing Bank




By:        
    Name:
    Title:






__________
4 Include signature blocks for each then existing Issuing Bank.





--------------------------------------------------------------------------------






EXHIBIT F

FORM OF THIRD AMENDED AND RESTATED GUARANTY
[Attached]





--------------------------------------------------------------------------------


EXECUTION VERSION


THIRD AMENDED AND RESTATED GUARANTY
THIS THIRD AMENDED AND RESTATED GUARANTY (this “Guaranty”) is made as of August
13, 2019, by and among each of the undersigned (the “Initial Guarantors” and
along with any additional Subsidiaries of the Borrower which become parties to
this Guaranty by executing a supplement hereto in the form attached as Annex I,
the “Guarantors”) in favor of the Administrative Agent, for the ratable benefit
of the Holders of Guaranteed Obligations (as defined below), under the Credit
Agreement referred to below.
WITNESSETH
WHEREAS, UGI Energy Services, LLC, a Pennsylvania limited liability company (the
“Borrower”), the institutions from time to time parties thereto as lenders (the
“Lenders”), and JPMorgan Chase Bank, N.A., in its capacity as administrative
agent (the “Administrative Agent”) and as collateral agent (the “Collateral
Agent”), have entered into a certain Second Amended and Restated Credit
Agreement, dated as of February 29, 2016 (as amended by that certain First
Amendment to Second Amended and Restated Credit Agreement dated August 13, 2019,
and as the same may be further amended, modified, supplemented and/or restated,
and as in effect from time to time, the “Credit Agreement”), providing, subject
to the terms and conditions thereof, for extensions of credit and other
financial accommodations to be made by the Lenders to the Borrower;
WHEREAS, in connection with the Credit Agreement, certain Subsidiaries of the
Borrower entered into that certain Second Amended and Restated Guaranty dated as
of February 29, 2016 (the “Existing Guaranty”), in favor of the Administrative
Agent, for the ratable benefit of the Holders of Guaranteed Obligations, to
guaranty the performance and payment in full of the Guaranteed Obligations;
WHEREAS, each Guarantor party to the Existing Guaranty wishes to affirm its
obligations under the terms of the Existing Guaranty with respect to amounts
owing by the Borrower under the Credit Agreement and wishes to amend and restate
the terms of the Existing Guaranty;
WHEREAS, it is a condition precedent to the continued extensions of credit by
the Lenders under the Credit Agreement that each of the Guarantors (constituting
all of the Subsidiaries of the Borrower required to execute this Guaranty
pursuant to Section 5.09 of the Credit Agreement), execute and deliver this
Guaranty, whereby each of the Guarantors shall guarantee the payment when due of
all Obligations;
WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrower has provided, and such direct and indirect financial and other
support as the Borrower may in the future provide, to the Guarantors, and in
order to induce the Lenders and the Administrative Agent to continue providing
extensions of credit and other financial accommodations under, and the
Collateral Agent to enter into, the Credit Agreement, each of the Guarantors is
willing to guarantee the Obligations of the Borrower; and
WHEREAS, it is the intention of the parties hereto that this Guaranty be merely
an amendment and restatement of the Existing Guaranty and not constitute a
novation of the obligations thereunder.
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1

--------------------------------------------------------------------------------





SECTION 1.    Definitions. Terms defined in the Credit Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.
SECTION 2.    Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed at the time of the making, conversion or continuation of any
Loan or issuance of any Letter of Credit) that:
(A)    It is a corporation, partnership or limited liability company duly
organized, validly existing and (to the extent such concept applies to such
entity) in good standing under the laws of its jurisdiction of incorporation,
organization or formation, and has all requisite power and authority to carry on
its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing, in every jurisdiction where such qualification is required.
(B)    It (to the extent applicable) has the requisite power and authority and
legal right to execute and deliver this Guaranty and to perform its obligations
hereunder. The execution and delivery by each Guarantor of this Guaranty and the
performance by each of its obligations hereunder have been duly authorized by
proper proceedings, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor, respectively, enforceable against such Guarantor,
respectively, in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
(C)    Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the provisions hereof will (i) violate any applicable law, rule or
regulation, the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries, or the provisions of any indenture,
material agreement or other material instrument binding upon the Borrower or any
of its Subsidiaries or the assets thereof or (ii) result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries
(other than as expressly contemplated by any Loan Document). No consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, is required to be obtained or made by it in connection
with the execution, delivery and performance by it of, or the legality,
validity, binding effect or enforceability against it of this Guaranty.
In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment or Letter of Credit outstanding under the Credit
Agreement or any amount payable under the Credit Agreement or any other
Guaranteed Obligations shall remain unpaid, it will, and, if necessary, will
enable the Borrower to, fully comply with those covenants and agreements of the
Borrower applicable to such Guarantor set forth in the Credit Agreement.
SECTION 3.    Reaffirmation and Guaranty. Each Guarantor party to the Existing
Guaranty affirms its obligations under and the terms and conditions of the
Existing Guaranty and agrees that such obligations remain in full force and
effect and are hereby ratified, reaffirmed and confirmed. Each Guarantor party
to the Existing Guaranty acknowledges and agrees with the Administrative Agent
that the Existing Guaranty is amended, restated and superseded in its entirety
pursuant to the terms hereof. Furthermore, each of the Guarantors hereby
unconditionally guarantees, jointly with the other Guarantors and severally, the
full and punctual payment and performance when due (whether at stated maturity,
upon acceleration or otherwise) of the Obligations, including, without
limitation, (i) the principal of and interest on each Loan


2

--------------------------------------------------------------------------------





made to the Borrower pursuant to the Credit Agreement, (ii) any obligations of
the Borrower to reimburse LC Disbursements (“Reimbursement Obligations”),
(iii) all obligations of the Borrower owing to any Lender or any affiliate of
any Lender under any Swap Agreement or Banking Services Agreement, (iv) all
other amounts payable by the Borrower or any of its Subsidiaries under the
Credit Agreement, any Swap Agreement, any Banking Services Agreement and the
other Loan Documents and (v) the punctual and faithful performance, keeping,
observance, and fulfillment by the Borrower of all of the agreements,
conditions, covenants, and obligations of the Borrower contained in the Loan
Documents (all of the foregoing being referred to collectively as the
“Guaranteed Obligations” (provided that the definition of “Guaranteed
Obligations” shall not create any guarantee by any Guarantor of any Excluded
Swap Obligations of such Guarantor for purposes of determining the obligations
of such Guarantor) and the holders from time to time of the Guaranteed
Obligations being referred to collectively as the “Holders of Guaranteed
Obligations”). Upon (x) the failure by the Borrower or any of its Subsidiaries,
as applicable, to pay punctually any such amount or perform such obligation, and
(y) such failure continuing beyond any applicable grace or notice and cure
period, each of the Guarantors agrees that it shall forthwith on demand pay such
amount or perform such obligation at the place and in the manner specified in
the Credit Agreement, any Swap Agreement, any Banking Services Agreement or the
relevant Loan Document, as the case may be. Each of the Guarantors hereby agrees
that this Guaranty is an absolute, irrevocable and unconditional guaranty of
payment and is not a guaranty of collection.
SECTION 4.    Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
(A)    any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;
(B)    any modification or amendment of or supplement to the Credit Agreement,
any Swap Agreement, any Banking Services Agreement or any other Loan Document,
including, without limitation, any such amendment which may increase the amount
of, or the interest rates applicable to, any of the Obligations guaranteed
hereby;
(C)    any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;
(D)    any change in the limited liability company, corporate, partnership or
other existence, structure or ownership of the Borrower or any other guarantor
of any of the Guaranteed Obligations, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting the Borrower or any other
guarantor of the Guaranteed Obligations, or any of their respective assets or
any resulting release or discharge of any obligation of the Borrower or any
other guarantor of any of the Guaranteed Obligations;


3

--------------------------------------------------------------------------------





(E)    the existence of any claim, setoff or other rights which the Guarantors
may have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, the Collateral Agent, any
Holder of Guaranteed Obligations or any other Person, whether in connection
herewith or in connection with any unrelated transactions; provided that nothing
herein shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim;
(F)    the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against the Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any Swap Agreement,
any Banking Services Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by the Borrower or any other guarantor of the Guaranteed
Obligations, of any of the Guaranteed Obligations or otherwise affecting any
term of any of the Guaranteed Obligations;
(G)    the failure of the Administrative Agent or the Collateral Agent to take
any steps to perfect and maintain any security interest in, or to preserve any
rights to, any security or collateral for the Guaranteed Obligations, if any;
(H)    the election by, or on behalf of, any one or more of the Holders of
Guaranteed Obligations, in any proceeding instituted under Chapter 11 of
Title 11 of the United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy
Code”), of the application of Section 1111(b)(2) of the Bankruptcy Code;
(I)    any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;
(J)    the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Holders of Guaranteed Obligations or the
Administrative Agent or the Collateral Agent for repayment of all or any part of
the Guaranteed Obligations;
(K)    the failure of any other guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or
(L)    any other act or omission to act or delay of any kind by the Borrower,
any other guarantor of the Guaranteed Obligations, the Administrative Agent, the
Collateral Agent, any Holder of Guaranteed Obligations or any other Person or
any other circumstance whatsoever which might, but for the provisions of this
Section 4, constitute a legal or equitable discharge of any Guarantor’s
obligations hereunder except as provided in Section 5.
SECTION 5.    Discharge Only Upon Payment In Full: Reinstatement In Certain
Circumstances. Each of the Guarantors’ obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations shall have been paid in
full in cash and the Commitments and all Letters of Credit issued under the
Credit Agreement shall have terminated or expired. If at any time any payment of
the principal of or interest on any Loan, any Reimbursement Obligation or any
other amount payable by the Borrower or any other party under the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, each of
the Guarantors’ obligations


4

--------------------------------------------------------------------------------





hereunder with respect to such payment shall be reinstated as though such
payment had been due but not made at such time. The parties hereto acknowledge
and agree that each of the Guaranteed Obligations shall be due and payable in
Dollars.
SECTION 6.    General Waivers; Additional Waivers.
(A)    General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against the Borrower, any other guarantor of the
Guaranteed Obligations, or any other Person.
(B)    Additional Waivers. Notwithstanding anything herein to the contrary, each
of the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives:
(i)    any right it may have to revoke this Guaranty as to future indebtedness
or notice of acceptance hereof;
(ii)    (a) notice of acceptance hereof; (b) notice of any loans or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (c) notice of the amount of
the Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Administrative Agent and Holders of Guaranteed Obligations to
ascertain the amount of the Guaranteed Obligations at any reasonable time;
(d) notice of any adverse change in the financial condition of the Borrower or
of any other fact that might increase such Guarantor’s risk hereunder;
(e) notice of presentment for payment, demand, protest, and notice thereof as to
any instruments among the Loan Documents; (f) notice of any Default or Event of
Default; and (g) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;
(iii)    its right, if any, to require the Administrative Agent, the Collateral
Agent and the other Holders of Guaranteed Obligations to institute suit against,
or to exhaust any rights and remedies which the Administrative Agent and the
other Holders of Guaranteed Obligations has or may have against, the other
Guarantors or any third party, or against any collateral provided by the other
Guarantors, or any third party; and each Guarantor further waives any defense
arising by reason of any disability or other defense (other than the defense
that the Guaranteed Obligations shall have been fully and finally performed and
indefeasibly paid) of the other Guarantors or by reason of the cessation from
any cause whatsoever of the liability of the other Guarantors in respect
thereof;
(iv)    (a) any rights to assert against the Administrative Agent, the
Collateral Agent and the other Holders of Guaranteed Obligations any defense
(legal or equitable), set-off, counterclaim, or claim which such Guarantor may
now or at any time hereafter have against the other Guarantors or any other
party liable to the Administrative Agent, the Collateral Agent and the other
Holders of Guaranteed Obligations; (b) any defense, set-off, counterclaim, or
claim, of any kind or nature, arising directly or indirectly from the present or
future lack of perfection, sufficiency, validity, or enforceability of the
Guaranteed Obligations or any security therefor; (c) any defense such Guarantor
has to performance hereunder, and any right such Guarantor has to be exonerated,
arising by reason of: the


5

--------------------------------------------------------------------------------





impairment or suspension of the Administrative Agent’s, the Collateral Agent’s
and the other Holders of Guaranteed Obligations’ rights or remedies against the
other Guarantors; the alteration by the Administrative Agent, the Collateral
Agent and the other Holders of Guaranteed Obligations of the Guaranteed
Obligations; any discharge of the other Guarantors’ obligations to the
Administrative Agent, the Collateral Agent and the other Holders of Guaranteed
Obligations by operation of law as a result of the Administrative Agent’s, the
Collateral Agent’s and the other Holders of Guaranteed Obligations’ intervention
or omission; or the acceptance by the Administrative Agent, the Collateral Agent
and the other Holders of Guaranteed Obligations of anything in partial
satisfaction of the Guaranteed Obligations; and (d) the benefit of any statute
of limitations affecting such Guarantor’s liability hereunder or the enforcement
thereof, and any act which shall defer or delay the operation of any statute of
limitations applicable to the Guaranteed Obligations shall similarly operate to
defer or delay the operation of such statute of limitations applicable to such
Guarantor’s liability hereunder; and
(v)    any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Administrative Agent, the
Collateral Agent and the other Holders of Guaranteed Obligations; or (b) any
election by the Administrative Agent, the Collateral Agent and the other Holders
of Guaranteed Obligations under Section 1111(b) of Title 11 of the United States
Code entitled “Bankruptcy”, as now and hereafter in effect (or any successor
statute), to limit the amount of, or any collateral securing, its claim against
the Guarantors.
SECTION 7.    Subordination of Subrogation; Subordination of Intercompany
Indebtedness.
(A)    Subordination of Subrogation. Until the Guaranteed Obligations have been
fully and finally performed and indefeasibly paid in full in cash, the
Guarantors (i) shall have no right of subrogation with respect to such
Guaranteed Obligations and (ii) waive any right to enforce any remedy which the
Holders of Guaranteed Obligations, the Issuing Banks or the Administrative Agent
or the Collateral Agent now have or may hereafter have against the Borrower, any
endorser or any guarantor of all or any part of the Guaranteed Obligations or
any other Person, and the Guarantors waive any benefit of, and any right to
participate in, any security or collateral given to the Holders of Guaranteed
Obligations, the Collateral Agent, the Issuing Banks and the Administrative
Agent to secure the payment or performance of all or any part of the Guaranteed
Obligations or any other liability of the Borrower to the Holders of Guaranteed
Obligations or the Issuing Banks. Should any Guarantor have the right,
notwithstanding the foregoing, to exercise its subrogation rights, each
Guarantor hereby expressly and irrevocably (A) subordinates any and all rights
at law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off that such Guarantor may have to the indefeasible
payment in full in cash of the Guaranteed Obligations and (B) waives any and all
defenses available to a surety, guarantor or accommodation co-obligor until the
Guaranteed Obligations are indefeasibly paid in full in cash. Each Guarantor
acknowledges and agrees that this subordination is intended to benefit the
Administrative Agent, the Collateral Agent and the other Holders of Guaranteed
Obligations and shall not limit or otherwise affect such Guarantor’s liability
hereunder or the enforceability of this Guaranty, and that the Administrative
Agent, the Collateral Agent, the other Holders of Guaranteed Obligations and
their respective successors and assigns are intended third party beneficiaries
of the waivers and agreements set forth in this Section 7(A).


6

--------------------------------------------------------------------------------





(B)    Subordination of Intercompany Indebtedness. Each Guarantor agrees that
any and all claims of such Guarantor against the Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations; provided that, as long as no Event of
Default has occurred and is continuing, such Guarantor may receive payments of
principal and interest from any Obligor with respect to Intercompany
Indebtedness. Notwithstanding any right of any Guarantor to ask, demand, sue
for, take or receive any payment from any Obligor, all rights, liens and
security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Guaranteed Obligations, the
Collateral Agent and the Administrative Agent in those assets. No Guarantor
shall have any right to possession of any such asset or to foreclose upon any
such asset, whether by judicial action or otherwise, unless and until all of the
Guaranteed Obligations shall have been fully paid and satisfied (in cash) and
all financing arrangements pursuant to any Loan Document, any Swap Agreement or
any Banking Services Agreement have been terminated. If all or any part of the
assets of any Obligor, or the proceeds thereof, are subject to any distribution,
division or application to the creditors of such Obligor, whether partial or
complete, voluntary or involuntary, and whether by reason of liquidation,
bankruptcy, arrangement, receivership, assignment for the benefit of creditors
or any other action or proceeding, or if the business of any such Obligor is
dissolved or if substantially all of the assets of any such Obligor are sold,
then, and in any such event (such events being herein referred to as an
“Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any indebtedness of any Obligor to any
Guarantor (“Intercompany Indebtedness”) shall be paid or delivered directly to
the Administrative Agent for application on any of the Guaranteed Obligations,
due or to become due, until such Guaranteed Obligations shall have first been
fully paid and satisfied (in cash). Should any payment, distribution, security
or instrument or proceeds thereof be received by the applicable Guarantor upon
or with respect to the Intercompany Indebtedness after any Insolvency Event and
prior to the satisfaction of all of the Guaranteed Obligations and the
termination of all financing arrangements pursuant to any Loan Document among
the Borrower and the Holders of Guaranteed Obligations, such Guarantor shall
receive and hold the same in trust, as trustee, for the benefit of the Holders
of Guaranteed Obligations and shall forthwith deliver the same to the
Administrative Agent, for the benefit of the Holders of Guaranteed Obligations,
in precisely the form received (except for the endorsement or assignment of the
Guarantor where necessary), for application to any of the Guaranteed
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by the Guarantor as the property of the Holders of Guaranteed Obligations.
If any such Guarantor fails to make any such endorsement or assignment to the
Administrative Agent, the Administrative Agent or any of its officers or
employees is irrevocably authorized to make the same. Each Guarantor agrees that
until the Guaranteed Obligations (other than the contingent indemnity
obligations) have been paid in full (in cash) and satisfied and all financing
arrangements pursuant to any Loan Document among the Borrower and the Holders of
Guaranteed Obligations have been terminated, no Guarantor will assign or
transfer to any Person (other than the Administrative Agent) any claim any such
Guarantor has or may have against any Obligor.
SECTION 8.    Contribution with Respect to Guaranteed Obligations.
(A)    To the extent that any Guarantor shall make a payment under this Guaranty
(a “Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been


7

--------------------------------------------------------------------------------





paid by or attributable to such Guarantor if each Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Guarantors as determined immediately prior to
the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guaranteed Obligations and termination of the Credit
Agreement, the Swap Agreements and the Banking Services Agreements, such
Guarantor shall be entitled to receive contribution and indemnification payments
from, and be reimbursed by, each other Guarantor for the amount of such excess,
pro rata based upon their respective Allocable Amounts in effect immediately
prior to such Guarantor Payment.
(B)    As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.
(C)    This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.
(D)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.
(E)    The rights of the indemnifying Guarantors against other Guarantors under
this Section 8 shall be exercisable upon the full and indefeasible payment of
the Guaranteed Obligations in cash and the termination of the Credit Agreement,
the Swap Agreements and the Banking Services Agreements.
SECTION 9.    Limitation of Guaranty. Notwithstanding any other provision of
this Guaranty, the amount guaranteed by each Guarantor hereunder shall be
limited to the extent, if any, required so that the obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitation,
if any, on the amount of any Guarantor’s obligations hereunder pursuant to the
preceding sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.
SECTION 10.    Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement or any other Loan Document is stayed
upon the insolvency, bankruptcy or reorganization of the Borrower, all such
amounts otherwise subject to acceleration under the terms of the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document shall nonetheless be payable by each of the Guarantors hereunder
forthwith on demand by the Administrative Agent.
SECTION 11.    Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Article IX of the
Credit Agreement (including by


8

--------------------------------------------------------------------------------





facsimile or other electronic communications) with respect to each of the
Administrative Agent and the Collateral Agent at its notice address therein and
with respect to any Guarantor, in care of the Borrower at the address of the
Borrower set forth in the Credit Agreement or such other address or facsimile
number as such party may hereafter specify for such purpose by notice to the
Administrative Agent in accordance with the provisions of such Article IX.
SECTION 12.    No Waivers. No failure or delay by the Administrative Agent, the
Collateral Agent or any other Holder of Guaranteed Obligations in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies provided in this Guaranty, the Credit Agreement, any Swap Agreement,
any Banking Services Agreement and the other Loan Documents shall be cumulative
and not exclusive of any rights or remedies provided by law.
SECTION 13.    Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Guaranteed Obligations and their
respective successors and permitted assigns; provided, that no Guarantor shall
have any right to assign its rights or obligations hereunder without the consent
of all of the Lenders, and any such assignment in violation of this Section 13
shall be null and void; and in the event of an assignment of any amounts payable
under the Credit Agreement, any Swap Agreement, any Banking Services Agreement
or the other Loan Documents in accordance with the respective terms thereof, the
rights hereunder, to the extent applicable to the indebtedness so assigned, may
be transferred with such indebtedness. This Guaranty shall be binding upon each
of the Guarantors and their respective successors and assigns.
SECTION 14.    Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent and the
Collateral Agent with the consent of the Required Lenders under the Credit
Agreement.
SECTION 15.    GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
SECTION 16.    CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL;
IMMUNITY.
(A)    CONSENT TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF
MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT FOR
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.
(B)    Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment


9

--------------------------------------------------------------------------------





or in any other manner provided by law. Nothing in this Guaranty or any other
Loan Document shall affect any right that the Administrative Agent, the
Collateral Agent, any Issuing Bank or any Lender may otherwise have to bring any
action or proceeding relating to this Guaranty or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.
(C)    Each Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty or any other Loan Document in any
court referred to in paragraph (A) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(D)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10. Nothing in this Guaranty or
any other Loan Document will affect the right of any party to this Guaranty to
serve process in any other manner permitted by law.
(E)    WAIVER OF JURY TRIAL. EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
(F)    TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OF A JUDGMENT, EXECUTION OR OTHERWISE), EACH GUARANTOR HEREBY IRREVOCABLY WAIVES
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.
SECTION 17.    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.
SECTION 18.    Taxes, Expenses of Enforcement, Etc.
(A)    Taxes.
(i)    Each payment by any Guarantor hereunder or under any promissory note or
application for a Letter of Credit shall be made without withholding for any
Taxes, unless


10

--------------------------------------------------------------------------------





such withholding is required by any law. If any Guarantor determines, in its
sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Guarantor may so withhold and shall timely pay the full amount
of withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
the Guarantor shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section), the applicable Recipient receives the amount it would have received
had no such withholding been made.
(ii)    In addition, such Guarantor shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(iii)    As soon as practicable after any payment of Indemnified Taxes by any
Guarantor to a Governmental Authority, such Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(iv)    The Guarantors shall jointly and severally indemnify each Recipient for
any Indemnified Taxes that are paid or payable by such Recipient in connection
with any Loan Document (including amounts payable under this Section 18(A)) and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 18(A) shall be
paid within fifteen (15) days after the Recipient delivers to any Guarantor a
certificate stating the amount of any Indemnified Taxes so payable by such
Recipient. Such certificate shall be conclusive of the amount so payable absent
manifest error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent. In the case of any Lender making a claim under this
Section 18(A) on behalf of any of its beneficial owners, an indemnity payment
under this Section 18(A) shall be due only to the extent that such Lender is
able to establish that, with respect to the applicable Indemnified Taxes, such
beneficial owners supplied to the applicable Persons such properly completed and
executed documentation necessary to claim any applicable exemption from, or
reduction of, such Indemnified Taxes.
(v)    By accepting the benefits hereof, each Lender agrees that it will comply
with Section 2.17(f) of the Credit Agreement.
(B)    Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the other Holders of Guaranteed Obligations for any
documented costs and out-of-pocket expenses (including documented fees, charges
and disbursements of counsel) paid or incurred by the Administrative Agent, the
Collateral Agent or any other Holder of Guaranteed Obligations in connection
with the collection and enforcement of amounts due under the Loan Documents,
including without limitation this Guaranty.
SECTION 19.    Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Guaranteed Obligations (including the Administrative Agent and the
Collateral Agent) may, without notice to any Guarantor and regardless of the
acceptance of any security or collateral for the payment hereof, appropriate and
apply in accordance with the terms of the Credit Agreement toward the payment of
all or any part of the Guaranteed Obligations


11

--------------------------------------------------------------------------------





(i) any indebtedness due or to become due from such Holder of Guaranteed
Obligations or the Administrative Agent or the Collateral Agent to any
Guarantor, and (ii) any moneys, credits or other property belonging to any
Guarantor, at any time held by or coming into the possession of such Holder of
Guaranteed Obligations (including the Administrative Agent and the Collateral
Agent) or any of their respective affiliates.
SECTION 20.    Financial Information. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrower and any and all endorsers and/or other Guarantors of all or any part of
the Guaranteed Obligations, and of all other circumstances bearing upon the risk
of nonpayment of the Guaranteed Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that none of the Holders
of Guaranteed Obligations (including the Administrative Agent) shall have any
duty to advise such Guarantor of information known to any of them regarding such
condition or any such circumstances. In the event any Holder of Guaranteed
Obligations (including the Administrative Agent), in its sole discretion,
undertakes at any time or from time to time to provide any such information to a
Guarantor, such Holder of Guaranteed Obligations (including the Administrative
Agent) shall be under no obligation (i) to undertake any investigation not a
part of its regular business routine, (ii) to disclose any information which
such Holder of Guaranteed Obligations (including the Administrative Agent),
pursuant to accepted or reasonable commercial finance or banking practices,
wishes to maintain confidential or (iii) to make any other or future disclosures
of such information or any other information to such Guarantor.
SECTION 21.    Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
SECTION 22.    Merger. This Guaranty represents the final agreement of each of
the Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Guaranteed Obligations
(including the Administrative Agent and the Collateral Agent).
SECTION 23.    Headings. Section headings in this Guaranty are for convenience
of reference only and shall not govern the interpretation of any provision of
this Guaranty.
SECTION 24.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guaranty in respect of
Specified Swap Obligations (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 24 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 24 or otherwise under this Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 24 shall remain in full force and effect until a discharge of such
Qualified ECP Guarantor’s Guaranteed Obligations in accordance with the terms
hereof and the other Loan Documents. Each Qualified ECP Guarantor intends that
this Section 24 constitute, and this Section 24 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. As
used herein, “Qualified ECP Guarantor” means, in respect of any Specified Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
or would become effective with respect to such Specified Swap Obligation or such
other


12

--------------------------------------------------------------------------------





Person as constitutes an ECP and can cause another Person to qualify as an ECP
at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.
SECTION 25.    Counterparts. This Guaranty may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Guaranty by telecopy, e‑mailed.pdf or any other electronic means that reproduces
an image of the actual executed signature page shall be effective as delivery of
a manually executed counterpart of this Guaranty. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Guaranty and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
SECTION 26.    Termination of Guaranty. The obligations of any Guarantor under
this Guaranty shall automatically terminate in accordance with Section 9.14 of
the Credit Agreement.
SECTION 27.    Amendment and Restatement. This Guaranty amends and restates in
its entirety the Existing Guaranty and this Guaranty in no way is intended to
constitute a novation of any obligations owed by the Guarantors to the
Administrative Agent under the Existing Guaranty, all of which are hereby
reaffirmed, ratified and confirmed. All references in the Loan Documents to the
Existing Guaranty shall be deemed to mean this Guaranty, as an amendment and
restatement of the Existing Guaranty.
Remainder of Page Intentionally Blank.







13

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.
UGI ASSET MANAGEMENT, INC.
By
    /s/ Joseph L. Hartz
Name: Joseph L. Hartz
Title: President

HELLERTOWN PIPELINE COMPANY
By
    /s/ Joseph L. Hartz
Name: Joseph L. Hartz
Title: President

HOMESTEAD HOLDING COMPANY
By
    /s/ Joseph L. Hartz
Name: Joseph L. Hartz
Title: President

UGI LNG, INC.
By
    /s/ Joseph L. Hartz
Name: Joseph L. Hartz
Title: President

UGI STORAGE COMPANY
By
    /s/ Joseph L. Hartz
Name: Joseph L. Hartz
Title: President

UGI DEVELOPMENT COMPANY
By
    /s/ Joseph L. Hartz
Name: Joseph L. Hartz
Title: President

UGI MARCELLUS, LLC


Signature Page to Third Amended and Restated Guaranty

--------------------------------------------------------------------------------





By
    /s/ Joseph L. Hartz
Name: Joseph L. Hartz
Title: President

UGI MT. BETHEL PIPELINE COMPANY, LLC
By
    /s/ Joseph L. Hartz
Name: Joseph L. Hartz
Title: President

UGI SUNBURY, LLC
By
    /s/ Joseph L. Hartz
Name: Joseph L. Hartz
Title: President

UGID HOLDING COMPANY
By
    /s/ Joseph L. Hartz
Name: Joseph L. Hartz
Title: President

UGI HUNLOCK DEVELOPMENT COMPANY
By
    /s/ Joseph L. Hartz
Name: Joseph L. Hartz
Title: President

UGI APPALACHIA, LLC
By
    /s/ Joseph L. Hartz
Name: Joseph L. Hartz
Title: President

UGI PENNANT, LLC
By
    /s/ Joseph L. Hartz
Name: Joseph L. Hartz
Title: President







UGI GIBRALTAR GATHERING, LLC


Signature Page to Third Amended and Restated Guaranty

--------------------------------------------------------------------------------





By
    /s/ Joseph L. Hartz
Name: Joseph L. Hartz
Title: President

UGI PENNEAST, LLC
By: UGI Energy Services, LLC, its sole member
By
    /s/ Joseph L. Hartz
Name: Joseph L. Hartz
Title: President



Signature Page to Third Amended and Restated Guaranty

--------------------------------------------------------------------------------







Acknowledged and agreed as of the date first written above:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent
By:    /s/ Helen D. Davis
    Name: Helen D. Davis
    Title: Authorized Officer


Signature Page to Third Amended and Restated Guaranty

--------------------------------------------------------------------------------






ANNEX I TO GUARANTY
Reference is hereby made to the Third Amended and Restated Guaranty (the
“Guaranty”) made as of August 13, 2019, by and among UGI ASSET MANAGEMENT, INC.,
HELLERTOWN PIPELINE COMPANY, HOMESTEAD HOLDING COMPANY, UGI LNG, INC., UGI
STORAGE COMPANY, UGI DEVELOPMENT COMPANY, UGI MARCELLUS, LLC, UGI MT. BETHEL
PIPELINE COMPANY, LLC, UGI SUNBURY, LLC, UGI PENNEAST, LLC, UGID HOLDING
COMPANY, UGI HUNLOCK DEVELOPMENT COMPANY, UGI APPALACHIA, LLC, UGI PENNANT, LLC
and UGI GIBRALTAR GATHERING, LLC (the “Initial Guarantors” and along with any
additional Subsidiaries of the Borrower, which become parties thereto and
together with the undersigned, the “Guarantors”) in favor of the Administrative
Agent and the Collateral Agent, for the ratable benefit of the Holders of
Guaranteed Obligations, under the Credit Agreement. Capitalized terms used
herein and not defined herein shall have the meanings given to them in the
Guaranty. By its execution below, the undersigned [NAME OF NEW GUARANTOR], a
[corporation] [partnership] [limited liability company] (the “New Guarantor”),
agrees to become, and does hereby become, a Guarantor under the Guaranty and
agrees to be bound by such Guaranty as if originally a party thereto. By its
execution below, the undersigned represents and warrants as to itself that all
of the representations and warranties contained in Section 2 of the Guaranty are
true and correct in all respects as of the date hereof.
IN WITNESS WHEREOF, New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this __________ day of _________, 20___.
[NAME OF NEW GUARANTOR]
By                
Its:







--------------------------------------------------------------------------------






EXHIBIT G
LIST OF CLOSING DOCUMENTS
1.
[Attached]






--------------------------------------------------------------------------------






LIST OF CLOSING DOCUMENTS
UGI ENERGY SERVICES, LLC
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
March 6, 2020
LIST OF CLOSING DOCUMENTS1 
A.     LOAN DOCUMENTS
1.
Third Amended and Restated Credit Agreement (the “Credit Agreement”) by and
among UGI Energy Services, LLC, a Pennsylvania limited liability company (the
“Borrower”), the institutions from time to time parties thereto as Lenders (the
“Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent for itself and the other Lenders (the “Administrative Agent”), evidencing
a revolving credit facility to the Borrower from the Lenders in an initial
aggregate principal amount of $260,000,000.

SCHEDULES
Schedule 2.01A
–
Commitments
Schedule 2.01B
–
Letter of Credit Commitments
Schedule 3.01
–
Subsidiaries
Schedule 5.09
–
Certain Mortgaged Properties
Schedule 6.01
–
Existing Indebtedness
Schedule 6.02
–
Existing Liens
Schedule 6.06
–
Existing Affiliate Transactions



EXHIBITS
Exhibit A
–
Form of Assignment and Assumption
Exhibit B
–
Subordination Terms
Exhibit C
–
Forms of Tax Certificates
Exhibit D
–
Form of Increasing Lender Supplement
Exhibit E
–
Form of Augmenting Lender Supplement
Exhibit F
–
Form of Subsidiary Guaranty
Exhibit G
–
List of Closing Documents
Exhibit H
–
Form of Borrowing Request
Exhibit I
–
Form of Interest Election Request
Exhibit J
–
Form of Security Agreement
Exhibit K
–
Form of Perfection Certificate
Exhibit L
–
Form of Perfection Certificate Supplement
Exhibit M
–
Form of Deed of Trust



2.
Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.



__________
1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.





--------------------------------------------------------------------------------





3.
Reaffirmation Agreement by and among the Borrower, the Subsidiary Guarantors and
the Administrative Agent.

B.     UCC DOCUMENTS & OTHER COLLATERAL-RELATED DELIVERIES
1.
UCC, tax, and judgment lien reports with respect to the Borrower and each
Subsidiary Guarantor from the appropriate offices in the relevant jurisdictions.

2.
Copies of previously filed UCC-1 financing statements naming the Borrower and
each Subsidiary Guarantor as debtor and the Administrative Agent as secured
party.

3.
Intellectual property search reports with respect to the Borrower and each
Subsidiary Guarantor from the United States Patent & Trademark Office and the
United State Copyright Office.

C.     CORPORATE DOCUMENTS
1.
Perfection Certificate by and among the Borrower and the Subsidiary Guarantors.

2.
Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State of the
jurisdiction of its organization, since the date of the certification thereof by
such Secretary of State, (ii) the By-Laws or other applicable organizational
document, as attached thereto, of such Loan Party as in effect on the date of
such certification, (iii) resolutions of the Board of Directors or other
governing body of such Loan Party authorizing the execution, delivery and
performance of each Loan Document to which it is a party, and (iv) the names and
true signatures of the incumbent officers of each Loan Party authorized to sign
the Loan Documents to which it is a party, and (in the case of the Borrower)
authorized to request a Borrowing or the issuance of a Letter of Credit under
the Credit Agreement.

3.
Good Standing Certificate for each Loan Party from the Secretary of State of the
jurisdiction of its organization.

D.     OPINIONS
1.
Opinion of Latham & Watkins LLP, counsel for the Loan Parties.

2.
Opinion of McGuireWoods LLP, Pennsylvania counsel for the Loan Parties.

3.
Opinion of the General Counsel or an Assistant General Counsel for the Loan
Parties.

E.     CLOSING CERTIFICATES AND MISCELLANEOUS
1.
A certificate signed by the President, a Vice President or a Financial Officer
of the Borrower certifying the following: (i) the representations and warranties
of the Borrower set forth in the Credit Agreement are true and correct in all
material respects (except that any representation or warranty which is already
qualified as to materiality or by reference to Material Adverse Effect shall be
true and correct in all respects) on and as of the Restatement Effective Date,
except to the extent such representations and warranties expressly relate to any
earlier date, in which case such representations and warranties were true and
correct in all material respects (except that






--------------------------------------------------------------------------------





any representation or warranty which is already qualified as to materiality or
by reference to Material Adverse Effect shall be true and correct in all
respects) as of such earlier date and (ii) no Default or Event of Default has
occurred and is then continuing.
2.
A certificate signed by a Financial Officer of the Borrower in form and
substance satisfactory to the Administrative Agent supporting the conclusion
that, after giving effect to the Transactions on the Restatement Effective Date,
the Borrower and its Subsidiaries, taken as a whole, are and will be Solvent as
of the Restatement Effective Date.






--------------------------------------------------------------------------------








EXHIBIT H
FORM OF BORROWING REQUEST
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below
10 South Dearborn
Chicago, Illinois 60603
Attention: Leonida Mischke
Facsimile: (844) 490-5665
Re: UGI Energy Services, LLC
[Date]
Ladies and Gentlemen:
Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of March 6, 2020 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among UGI Energy
Services, LLC (the “Borrower”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The Borrower
hereby gives you notice pursuant to Section 2.03 of the Credit Agreement that it
requests a Revolving Borrowing under the Credit Agreement, and in that
connection the Borrower specifies the following information with respect to such
Revolving Borrowing requested hereby:
1.
Aggregate principal amount of Revolving Borrowing1: __________

2.
Date of Revolving Borrowing (which shall be a Business Day): __________

3.
Type of Revolving Borrowing (ABR or Eurodollar): __________

4.
Interest Period and the last day thereof (if a Eurodollar Borrowing)2:
__________

5.
Location and number of the Borrower’s account or any other account agreed upon
by the Administrative Agent and the Borrower to which proceeds of Revolving
Borrowing are to be disbursed: __________

[Signature Page Follows]
____________
1 Not less than applicable amounts specified in Section 2.02(c).
2 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.









--------------------------------------------------------------------------------






The undersigned hereby represents and warrants that the conditions to lending
specified in Section 4.02 of the Credit Agreement are satisfied as of the date
hereof.
Very truly yours,
UGI ENERGY SERVICES, LLC,
as the Borrower


By:            
Name:
Title:







--------------------------------------------------------------------------------






EXHIBIT I
FORM OF INTEREST ELECTION REQUEST
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below
10 South Dearborn
Chicago, Illinois 60603
Attention: Leonida Mischke
Facsimile: (844) 490-5665
Re: UGI Energy Services, LLC
[Date]
Ladies and Gentlemen:
Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of March 6, 2020 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among UGI Energy
Services, LLC (the “Borrower”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. This notice
constitutes an Interest Election Request, and the Borrower hereby gives you
notice pursuant to Section 2.08 of the Credit Agreement that it requests to
[convert][continue] an existing Revolving Borrowing under the Credit Agreement,
and in that connection the Borrower specifies the following information with
respect to such [conversion][continuation] requested hereby:
1.
List date, Type, principal amount and Interest Period (if applicable) of
existing Revolving Borrowing: __________

2.
Aggregate principal amount of resulting Borrowing: __________

3.
Effective date of interest election (which shall be a Business Day): __________

4.
Type of Borrowing (ABR or Eurodollar): __________

5.
Interest Period and the last day thereof (if a Eurodollar Borrowing)1:
__________

[Signature Page Follows]








___________
1 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.





--------------------------------------------------------------------------------






Very truly yours,
UGI ENERGY SERVICES, LLC,
as Borrower


By:            
Name:
Title:





--------------------------------------------------------------------------------







EXHIBIT J
FORM OF SECURITY AGREEMENT
[Attached]





--------------------------------------------------------------------------------


EXECUTION VERSION







--------------------------------------------------------------------------------



SECURITY AGREEMENT
dated as of
August 13, 2019
among
UGI ENERGY SERVICES, LLC,
as the Company,
and
THE OTHER GRANTORS PARTY HERETO
and
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent

--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






TABLE OF CONTENTS



--------------------------------------------------------------------------------



 
 
Page
 
ARTICLE 1
DEFINITIONS
 
 
Section 1.01.
Certain Definitions; Rules of Construction
1
 
Section 1.02.
Other Defined Terms
1
 
 
 
 
 
ARTICLE 2
PLEDGE OF SECURITIES
 
 
Section 2.02.
Delivery of the Pledged Collateral
5
 
Section 2.03.
Representations, Warranties and Covenants


5
 
Section 2.04.
Actions with Respect to Certain Pledged Collateral
6
 
Section 2.05.
Registration in Nominee Name; Denominations
7
 
Section 2.06.
Voting Rights; Dividends and Interest
7
 
 
 
 
 
ARTICLE 3
SECURITY INTERESTS IN PERSONAL PROPERTY
 
 
Section 3.01.
Security Interest
9
 
Section 3.02.
Representations and Warranties


12
 
Section 3.03.
Covenants
14
 
 
 
 
 
ARTICLE 4
REMEDIES
 
 
Section 4.01.
Remedies upon Default
16
 
Section 4.02.
Application of Proceeds
18
 
Section 4.03.
 Grant of License to Use Intellectual Property; Power of Attorney
19
 
 
 
 
 
ARTICLE 5
MISCELLANEOUS
 
 
Section 5.01.
Notices
20
 
Section 5.02.
Waivers; Amendment; Several Agreement
20
 
Section 5.03.
Collateral Agent's Fees and Expenses
21
 
Section 5.04.
Successors and Assigns
21
 
Section 5.05.
Survival of Agreement
21
 
Section 5.06.
Counterparts; Effectiveness; Successors and Assigns
21
 
Section 5.07.
Severability
22
 
Section 5.08.
Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of
Process
22
 
Section 5.09.
Headings
22
 
Section 5.10.
 Security Interest Absolute
23
 
Section 5.11.
 Intercreditor Agreement Governs
23
 
Section 5.12.
Termination or Release
23
 
Section 5.13.
Additional Grantors
24
 
 
 
 
 
ARTICLE 1
DEFINITIONS
 
 
 
 
 
 






--------------------------------------------------------------------------------





Section 1.01.
Certain Definitions; Rules of Construction
1
 
Section 1.02.
Other Defined Terms
1
 
 
 
 
 
ARTICLE 2
PLEDGE OF SECURITIES
 
 
Section 2.01.
Pledge
4
 
Section 2.02.
Delivery of the Pledged Collateral
5
 
Section 2.03.
Representations, Warranties and Covenants
5
 
Section 2.04.
Actions with Respect to Certain Pledged Collateral
6
 
Section 2.05.
Registration in Nominee Name; Denominations
7
 
Section 2.06.
Voting Rights; Dividends and Interest
7
 
 
 
 
 
ARTICLE 3
SECURITY INTERESTS IN PERSONAL PROPERTY
Section 3.01.
Security Interest
9
 
Section 3.02.
Representations and Warranties
12
 
Section 3.03.
Covenants
14
 
 
 
 
 
ARTICLE 4
REMEDIES
 
 
Section 4.01.
Remedies upon Default
16
 
Section 4.02.
Application of Proceeds
18
 
Section 4.03.
Grant of License to Use Intellectual Property; Power of Attorney
19
 
 
 
 
 
ARTICLE 5
MISCELLANEOUS
 
 
Section 5.01.
Notices
20
 
Section 5.02.
Waivers; Amendment; Several Agreement
20
 
Section 5.03.
Collateral Agent's Fees and Expenses
21
 
Section 5.04.
Successors and Assigns
21
 
Section 5.05.
Survival of Agreement
21
 
Section 5.06.
Counterparts; Effectiveness; Successors and Assigns
21
 
Section 5.07.
Severability
22
 
Section 5.08.
Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of
Process
22
 
Section 5.09.
Headings
22
 
Section 5.10.
Security Interest Absolute
23
 
Section 5.11.
Intercreditor Agreement Governs
23
 
Section 5.12.
 Termination or Release
23
 
Section 5.13.
 Additional Grantors
24
 
Section 5.14.
Collateral Agent Appointed Attorney-in-Fact
25
 
Section 5.15.
General Authority of the Collateral Agent
26
 
Section 5.16.
Reasonable Care
26
 
Section 5.17.
Mortgages
26
 
Section 5.18.
Reinstatement
26
 
 
 
 
 
SCHEDULES
 
 
 
Schedule I
Pledged Equity; Pledged Debt
 
 
 
 
 
 






--------------------------------------------------------------------------------





EXHIBITS
 
 
 
Exhibit I
Form of Security Agreement Supplement
 
 
Exhibit II
Form of Patent Security Agreement
 
 
Exhibit III
Form of Trademark Security Agreement
 
 
Exhibit IV
Form of Copyright Security Agreement
 
 








--------------------------------------------------------------------------------






SECURITY AGREEMENT dated as of August 13, 2019, among UGI ENERGY SERVICES, LLC,
a Pennsylvania limited liability company (the “Company”) and each other entity
identified as a “Grantor” on the signature pages hereof or who from time to time
becomes a party hereto (together with the Company, the “Grantors” and each a
“Grantor”) and JPMORGAN CHASE BANK, N.A., as collateral agent for the Secured
Parties (together with its successors and assigns in such capacity, the
“Collateral Agent”).
Reference is made to (i) the Second Amended and Restated Credit Agreement dated
as of February 29, 2016 (as amended by the First Amendment (as defined below)
and as otherwise amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; except as provided
in Article 1.01(a) below, capitalized terms used in this Agreement but not
defined in this Agreement having the respective meanings given to them in the
Credit Agreement), among the Company, the lenders from time to time party
thereto (collectively, the “Lenders” and each, a “Lender”), JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”),
the Collateral Agent and the other parties from time to time party thereto, and
(ii) the First Amendment to the Second Amended and Restated Credit Agreement,
dated as of August 13, 2019 (the “First Amendment”) among the Company, the
Lenders, the Administrative Agent and the Collateral Agent. The Secured Parties
have agreed to extend credit to the Company subject to the terms and conditions
set forth in the Credit Agreement and the other Loan Documents and each Person
that is a counterparty to a Swap Agreement with a Loan Party or any Subsidiary
and that is a Lender, the Administrative Agent or any of their Affiliates (each,
a “Hedge Bank” and collectively, the “Hedge Banks”) agreed that they may perform
certain obligations under one or more Swap Agreements. In connection with the
execution and delivery of the First Amendment, the Company and each initial
Grantor agreed to grant a security interest to the Collateral Agent to secure
the Obligations. The obligations of (i) the Lenders and the Issuing Banks to
continue extending such credit and (ii) the Hedge Banks to perform such
obligations under the Swap Agreements are conditioned upon, among other things,
the execution and delivery of this Agreement. The Grantors (other than the
Company) are subsidiaries of the Company, will derive substantial benefits from
such extension of credit by the Lenders and the Issuing Banks and the
performance by the Hedge Banks of their respective obligations and are willing
to execute and deliver this Agreement in order to induce the Lenders to continue
extending such credit and the Hedge Banks to continue performing their
obligations under the Swap Agreements. Accordingly, the parties hereto agree as
follows:
ARTICLE 1
DEFINITIONS
Section 1.01.    Certain Definitions; Rules of Construction. (a) All terms
defined in the New York UCC (as defined herein) and not otherwise defined in
this Agreement have the meanings specified in the New York UCC.
(a)    The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.
Section 1.02.    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:





--------------------------------------------------------------------------------





“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.
“Administrative Agent” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“Agreement” means this Security Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.
“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).
“Collateral” means the Article 9 Collateral and the Pledged Collateral.
“Collateral Agent” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“Company” has the meaning assigned to such term in the preliminary statement of
this Agreement.
“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.
“Copyrights” means all of the following: (a) all copyright rights in any work
subject to and under the copyright laws of the United States or any other
jurisdiction (whether or not the underlying works of authorship have been
published), whether as author, assignee, transferee, exclusive licensee or
otherwise, (b) all registrations and applications for registration of any such
copyright, including registrations, recordings, supplemental registrations and
pending applications for registration in the USCO or in any similar office and
(c) all renewals of any of the foregoing.
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“Grantor” and “Grantors” have the meanings assigned to such terms in the
preliminary statement of this Agreement.
“Intellectual Property” means all intellectual property of every kind and
nature, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, confidential or proprietary technical and business
information, know-how, show-how or other data or information, the intellectual
property rights in software and databases and related documentation, all
additions, improvements and accessions to any of the foregoing, and all goodwill
associated therewith.
“Intellectual Property Security Agreements” means the Patent Security Agreement,
Trademark Security Agreement, and Copyright Security Agreement, each
substantially in the form attached hereto as Exhibits II, III and IV,
respectively.
“Lender” and “Lenders” have the meanings assigned to such terms in the
preliminary statement of this Agreement.







--------------------------------------------------------------------------------





“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party, together with any and all renewals, extensions, amendments and
supplements thereof.
“New York UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York.
“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention covered
by a Patent, now or hereafter owned by any Grantor or that any Grantor otherwise
has the right to license or granting to any Grantor any right to make, use or
sell any invention covered by a Patent, now or hereafter owned by any third
party and all rights of any Grantor under any such agreement.
“Patents” means all of the following: (a) all letters patent, all registrations
and recordings thereof, and all applications for letters patent, including
applications in the USPTO or in any similar office or agency and (b) all
reissues, re-examinations, continuations, divisions, continuations-in-part,
renewals, or extensions thereof, and the inventions or improvements disclosed or
claimed therein.
“Pledged Collateral” has the meaning assigned to such term in Section 2.01.
“Pledged Debt” has the meaning assigned to such term in Section 2.01.
“Pledged Equity” has the meaning assigned to such term in Section 2.01.
“Pledged Securities” means any promissory notes, stock certificates, limited or
unlimited liability membership certificates or other certificated securities
representing the Pledged Collateral, including all certificates, instruments or
other documents representing or evidencing any Pledged Collateral; provided that
the Pledged Securities shall not include any Excluded Property.
“Security Agreement Supplement” means an instrument in the form of Exhibit I
hereto.
“Security Interest” has the meaning assigned to such term in Section 3.01(a).
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.
“Trademarks” means all of the following: (a) all trademarks, service marks,
trade names, corporate names, trade dress, logos, designs, business names,
fictitious business names and all other source or business identifiers, and all
general intangibles of like nature, (b) all goodwill symbolized thereby or
associated with each of them, (c) all registrations and recordings in connection
therewith, including all registration and recording applications filed in the
USPTO or any similar offices and (d) all renewals of any of the foregoing.
“USCO” means the United States Copyright Office.
“USPTO” means the United States Patent and Trademark Office.







--------------------------------------------------------------------------------





ARTICLE 2
PLEDGE OF SECURITIES
Section 2.01.    Pledge. As security for the payment or performance in full when
due of the Obligations, including its Guarantee of the Obligations, each Grantor
hereby pledges to the Collateral Agent and its successors and assigns, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent and
its successors and assigns, for the benefit of the Secured Parties, a security
interest in all of such Grantor’s right, title and interest in, to and under (a)
all Equity Interests now or hereafter held by such Grantor in each Subsidiary
(other than any such Equity Interests constituting Excluded Property), including
the Equity Interests listed on Schedule I, and the certificates, if any,
representing all such Equity Interests (the “Pledged Equity”); (a) any
promissory note(s), Tangible Chattel Paper and Instrument(s) evidencing
Indebtedness owed to such Grantor and listed opposite the name of such Grantor
on Schedule I and any promissory note(s), Tangible Chattel Paper and
Instrument(s) evidencing Indebtedness (including, without limitation, any
intercompany notes) directly owing to such Grantor in the future (other than any
such promissory note(s), Tangible Chattel Paper and Instrument(s) constituting
Excluded Property) (the “Pledged Debt”); (a) all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other Proceeds received in respect of, the
Pledged Equity and Pledged Debt; (a) subject to Section 2.06, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in clauses (a), (b), and (c) above; and (a) subject to Section 2.06,
all Proceeds of any of the foregoing (the items referred to in clauses (a)
through (e) above being collectively referred to as the “Pledged Collateral”);
provided that notwithstanding anything in this Agreement or any other Loan
Document to the contrary, nothing in this Agreement shall constitute or be
deemed to constitute a grant of a security interest in, and none of the Pledged
Collateral shall include, any Excluded Property.
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.
Section 2.02.    Delivery of the Pledged Collateral. (a) Each Grantor agrees to
deliver to the Collateral Agent on the First Amendment Effective Date (or such
later date as may be specified pursuant to the Credit Agreement) all Pledged
Securities directly owned by it on such date and with respect to any Pledged
Securities issued or acquired after such date, it agrees to deliver or cause to
be delivered as promptly as practicable (and in any event, no later than the
next date on which a compliance certificate is required to be delivered pursuant
to Section 5.01(c) of the Credit Agreement (or, if earlier, the date on which
such compliance certificate is actually delivered to the Administrative Agent)
or such later date as to which the Administrative Agent may agree in its
reasonable discretion) to the Collateral Agent, for the benefit of the Secured
Parties, any and all such Pledged Securities. If any Pledged Equity consisting
of uncertificated securities subsequently becomes certificated such that it
constitutes Pledged Securities, the applicable Grantor agrees to deliver or
cause to be delivered as promptly as practicable (and in any event, no later
than the next date on which a compliance certificate is required to be delivered
pursuant to Section 5.01(c) of the Credit Agreement (or, if earlier, the date on
which such compliance certificate is actually delivered to the Administrative







--------------------------------------------------------------------------------





Agent) or such later date as to which the Administrative Agent may agree in its
reasonable discretion) to the Collateral Agent, for the benefit of the Secured
Parties, any and all such certificates.
(a)    The Grantors will cause (or, with respect to Indebtedness owed to any
Grantor by any Person other than the Company or any of its Subsidiaries, will
use reasonable best efforts to cause) any Pledged Debt (other than such as may
arise from ordinary course intercompany cash management obligations)
constituting Indebtedness for borrowed money owed to any Grantor by any Person
that is not a Grantor having a principal amount in excess of $25 million
individually to be evidenced by a duly executed promissory note that is pledged
and delivered to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the terms hereof.
(b)    Upon delivery to the Collateral Agent, any Pledged Securities required to
be delivered pursuant to the foregoing paragraphs (a) and (b) of this Section
2.02 shall be accompanied by undated stock or note powers, as applicable, duly
executed in blank or other instruments of transfer reasonably satisfactory to
the Collateral Agent.
Section 2.03.    Representations, Warranties and Covenants. Each Grantor
represents, warrants and covenants to the Collateral Agent, for the benefit of
the Secured Parties, that:
(a)    Schedule I correctly sets forth, as of the First Amendment Effective
Date, a true and complete list, with respect to each Grantor, of (i) all the
Pledged Equity owned by such Grantor and (i) all the Pledged Debt having an
aggregate value or face amount in excess of $25,000,000 owed to such Grantor;
(b)    (i) the Pledged Equity constituting an Equity Interest issued by a
Grantor or a wholly owned Subsidiary of a Grantor has been (to the extent such
concepts are relevant with respect to such Pledged Equity) duly and validly
authorized and issued by the issuers thereof and is fully paid and
nonassessable, and (ii) to the best of its knowledge, the Pledged Debt has been
duly and validly authorized and issued by the issuers thereof and is the legal,
valid and binding obligation of each issuer thereof, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding at law or in equity)
and an implied covenant of good faith and fair dealing;
(c)    as of the First Amendment Effective Date, each of the Grantors (i) is the
direct owner, beneficially and of record, of the Pledged Securities indicated on
Schedule I as held by such Grantor and (i) holds the same free and clear of all
Liens, other than Liens not prohibited by Section 6.02 of the Credit Agreement;
(d)    except for restrictions and limitations imposed by the Loan Documents or
securities laws generally or not prohibited by the terms of the Credit
Agreement, the Pledged Collateral is and will continue to be freely transferable
and assignable, and none of the Pledged Collateral is or will be subject to any
option, right of first refusal, shareholders agreement, charter or by-law
provision or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect in any manner material and adverse to the Secured
Parties the pledge of such Pledged Collateral hereunder, the sale or disposition
thereof pursuant hereto or the exercise by the Collateral Agent of rights and
remedies hereunder;







--------------------------------------------------------------------------------





(e)    each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;
(f)    no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect); and
(g)    the execution and delivery by each Grantor of this Agreement and the
pledge of the Pledged Collateral pledged by such Grantor pursuant hereto create
a legal, valid and enforceable (subject to Liens not prohibited by Section 6.02
of the Credit Agreement) security interest in such Pledged Collateral and (i) in
the case of Pledged Securities, upon the earlier of (x) delivery of such Pledged
Securities to the Collateral Agent in accordance with this Agreement and (y) the
filing of the applicable Uniform Commercial Code financing statements described
in Section 3.01(b) and (i) in the case of all other Pledged Collateral, upon the
filing of the applicable Uniform Commercial Code financing statements described
in Section 3.01(b), shall create a perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of such
Pledged Collateral.
Section 2.04.    Actions with Respect to Certain Pledged Collateral. (a) Any
limited liability company and any limited partnership whose Equity Interests are
pledged by any Grantor shall either (i) not include in its operative documents
any provision that any Equity Interests in such limited liability company or
such limited partnership be a “security” as defined under Article 8 of the
Uniform Commercial Code or (i) certificate any Equity Interests in any such
limited liability company or such limited partnership or otherwise grant
“control” under Section 8-106 of the Uniform Commercial Code. To the extent an
interest in any limited liability company or limited partnership controlled by
any Grantor and pledged under Section 2.01 is certificated or becomes
certificated and is a “security” as defined under Article 8 of the Uniform
Commercial Code, (A) each such certificate shall be delivered to the Collateral
Agent pursuant to Section 2.02(a), and (A) such Grantor shall fulfill all other
requirements under Section 2.02 applicable in respect thereof.
(a)    Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default, it will, with respect to any Pledged Equity
issued by such Grantor constituting “uncertificated securities”, comply with
instructions of the Collateral Agent without further consent by the applicable
owner or holder of such Equity Interests.
Section 2.05.    Registration in Nominee Name; Denominations. If an Event of
Default shall occur and be continuing, (a) the Collateral Agent, on behalf of
the Secured Parties, shall have the right (in its sole and absolute discretion)
to hold the Pledged Securities in its own name as pledgee, the name of its
nominee (as pledgee or as sub-agent) or the name of the applicable Grantor,
endorsed or assigned in blank or in favor of the Collateral Agent, and each
Grantor will, upon the request of the Collateral Agent, promptly give to the
Collateral Agent copies of any notices or other communications received by it
with respect to Pledged Securities registered in the name of such Grantor and
(a) the Collateral Agent, on behalf of the Secured Parties, shall have the right
to exchange certificates representing any Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Agreement
(subject, with respect to Pledged Securities issued by any Person other than a
wholly-owned Subsidiary of the Company, to the organizational documents or any
other agreement binding on such issuer); provided, in each case, that the
Collateral Agent shall give the Company prior written notice of its intent to
exercise such rights.







--------------------------------------------------------------------------------





Section 2.06.    Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have notified the Company in writing that it is exercising its rights
under Article 4 hereof and that the rights of the Grantors under this Section
2.06 are being suspended:
(i)    Subject to Section 2.06(c), each Grantor shall be entitled to exercise
any and all voting and/or other consensual rights and powers inuring to an owner
of Pledged Securities or any part thereof for any purpose that would not violate
the terms of this Agreement, the Credit Agreement and the other Loan Documents.
(ii)    Subject to Section 2.06(b) below, the Collateral Agent shall be deemed
without further action or formality to have granted to each Grantor all
necessary consents relating to voting rights and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above and shall promptly
execute and deliver to each Grantor, or cause to be executed and delivered to
each Grantor, all such proxies, powers of attorney and other instruments as each
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to subparagraph (i) above.
(iii)    Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are not prohibited by the
Credit Agreement or the other Loan Documents; provided that any noncash
dividends, interest, principal or other distributions that would constitute
Pledged Equity or Pledged Debt, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall be held in trust for the benefit of the
Collateral Agent and the other Secured Parties and shall be promptly (and in any
event no later than the next date on which a compliance certificate is required
to be delivered pursuant to Section 5.01(c) of the Credit Agreement (or, if
earlier, the date on which such compliance certificate is actually delivered to
the Collateral Agent) or such later date as to which the Collateral Agent may
agree in its discretion) delivered to the Collateral Agent in the same form as
so received (with any necessary endorsement reasonably requested by the
Collateral Agent).
(b)    Upon the occurrence and during the continuance of an Event of Default and
after the Collateral Agent shall have notified the Company in writing that it is
exercising its rights under Article 4 hereof and that the rights of the Grantors
under this Section 2.06 are being suspended, subject to applicable law, and so
long as any Borrowing is outstanding, all rights of any Grantor to receive
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 2.06 shall
cease, and all such rights shall thereupon become vested, for the benefit of the
Secured Parties, in the Collateral Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions. All dividends, interest, principal or other
distributions received by any Grantor contrary to the provisions of this Section
2.06 shall be held in trust for the benefit of the Collateral Agent and the
other Secured Parties, and shall be promptly (and in any event within thirty
(30) days







--------------------------------------------------------------------------------





or such longer period as to which the Collateral Agent may agree in its
reasonable discretion) delivered to the Collateral Agent upon demand in the same
form as so received (with any necessary endorsement reasonably requested by the
Collateral Agent). Any and all money and other property paid over to or received
by the Collateral Agent pursuant to the provisions of this paragraph (b) shall
be retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 4.02 hereof. After all
Events of Default have been cured or waived, the Collateral Agent shall promptly
repay to each Grantor (without interest) all dividends, interest, principal or
other distributions that such Grantor would otherwise be permitted to retain
pursuant to the terms of paragraph (a)(iii) of this Section 2.06 that have not
been applied in accordance with the provisions of Section 4.02 hereof pursuant
to this Section 2.06(b).
(c)    Upon the occurrence and during the continuance of an Event of Default and
after the Collateral Agent shall have notified the Company in writing that it is
exercising its rights under Article 4 hereof and that the rights of the Grantors
under this Section 2.06 are being suspended, subject to applicable law, all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 2.06, and
the obligations of the Collateral Agent under paragraph (a)(ii) of this Section
2.06, shall cease, and all such rights shall thereupon become vested in the
Collateral Agent, which shall have the sole and exclusive right and authority to
exercise such voting and consensual rights and powers; provided that, unless
otherwise directed by the Required Lenders, the Collateral Agent shall have the
right from time to time during the continuance of an Event of Default to permit
the Grantors to exercise such rights at the discretion of the Collateral Agent.
After all Events of Default have been cured or waived, (i) each Grantor shall
have the exclusive right to exercise the voting and/or consensual rights and
powers that such Grantor would otherwise be entitled to exercise pursuant to the
terms of paragraph (a)(i) of this Section 2.06 and (i) the obligations of the
Collateral Agent pursuant to the terms of paragraph (a)(i) of this Section 2.06
shall be reinstated.
(d)    Any notice given by the Collateral Agent to the Company suspending the
rights of the Grantors under paragraph (b) of this Section 2.06 (i) shall be
given in writing, (i) may be given with respect to one or more of the Grantors
at the same or different times and (i) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) of this Section 2.06 in part
without suspending all such rights (as specified by the Collateral Agent in its
sole and absolute discretion) and without waiving or otherwise affecting the
Collateral Agent’s rights to give additional written notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.
ARTICLE 3
SECURITY INTERESTS IN PERSONAL PROPERTY
Section 3.01.    Security Interest. (a) As security for the payment or
performance in full when due of the Obligations, including each Guarantee of the
Obligations, each Grantor hereby pledges to the Collateral Agent, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a continuing security interest (the
“Security Interest”) in all of its right, title and interest in or to any and
all of the following assets and properties, whether now owned, or hereafter
acquired by or arising in favor of such Grantor, and regardless of where located
(collectively, the “Article 9 Collateral”):







--------------------------------------------------------------------------------





(i)    all Accounts;
(ii)    all Chattel Paper;
(iii)    all Deposit Accounts;
(iv)    all Documents;
(v)    all Equipment;
(vi)    all Fixtures;
(vii) all General Intangibles;
(viii) all Intellectual Property, including all claims for, and rights to sue
for, past, present or future infringements, misappropriations or other
violations of Intellectual Property, and all income, royalties, damages and
payments now or hereafter due or payable with respect to Intellectual Property;
(ix)    all Goods;
(x)    all Instruments;
(xi)    all Inventory, including goods that are returned, repossessed, stopped
in transit or which are otherwise owned by any Grantor;
(xii) all Investment Property, Pledged Equity and other Pledged Collateral;
(xiii) all books and records pertaining to the Article 9 Collateral;
(xiv) all Letters of Credit and Letter of Credit Rights;
(xv) all Money, cash and cash equivalents;
(xvi) all Commercial Tort Claims described on Schedule 10 to the Perfection
Certificate or any Perfection Certificate Supplement; and
(xvii) all Proceeds and products of any and all of the foregoing and all
Supporting Obligations, collateral security and guarantees given by any Person
with respect to any of the foregoing;
provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in (and the terms
“Collateral” and “Article 9 Collateral” shall not include) any Excluded
Property.
(b)    Each Grantor hereby irrevocably authorizes the Collateral Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any financing statements (including Fixture filings with
respect to any Fixtures associated with Material Real Property that is subject
to a Mortgage) with respect to the Article 9 Collateral or any part thereof







--------------------------------------------------------------------------------





and amendments thereto that (i) indicate the Collateral as “all assets of the
Debtor, whether now owned or existing or hereafter acquired or arising and
wheresoever located, including all accessions thereto and products and proceeds
thereof” or words of similar effect as being of an equal or lesser scope or with
greater detail, and (i) contain the information required by Article 9 of the
Uniform Commercial Code or the analogous legislation of each applicable
jurisdiction for the filing of any financing statement or amendment, including
(x) whether such Grantor is an organization, the type of organization and, if
required, any organizational identification number issued to such Grantor and
(y) in the case of a financing statement filed as a Fixture filing, a sufficient
description of the Material Real Property subject to a Mortgage to which such
Article 9 Collateral relates. Each Grantor agrees to provide such information to
the Collateral Agent promptly upon any reasonable request. The Collateral Agent
shall provide reasonable written notice to the Company of all such filings made
by the Collateral Agent on or about the First Amendment Effective Date, and,
reasonably promptly thereafter, any subsequent filings or amendments,
supplements or terminations of existing filings, made from time to time
thereafter and, in each case, shall, upon the reasonable request of the Company,
provide to the Company file-stamped copies thereof within a reasonable time
following receipt thereof.
(c)    The Security Interest is granted as security only and shall not subject
the Collateral Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.
(d)    The Collateral Agent is authorized to file with the USPTO or the USCO (or
any successor office) such documents as may be necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in United States Intellectual Property granted by each
Grantor, without the signature of any Grantor, and naming the applicable Grantor
or Grantors as debtors and the Collateral Agent as secured party. The Collateral
Agent shall provide reasonable written notice to the Company of all such filings
made by the Collateral Agent on or about the First Amendment Effective Date and,
reasonably promptly thereafter, any subsequent filings or amendments,
supplements or terminations of existing filings, made from time to time
thereafter.
(e)    Notwithstanding anything to the contrary in the Loan Documents, none of
the Grantors shall be required to perfect the Security Interests granted by this
Agreement (including Security Interests in Investment Property and Fixtures) by
any means other than by (i) filings pursuant to the Uniform Commercial Code of
the relevant State(s), (i) filings at the USPTO or the USCO, as applicable, with
respect to Intellectual Property as expressly provided for elsewhere herein, (i)
delivery to the Collateral Agent to be held in its possession of all Collateral
consisting of Pledged Securities as expressly required elsewhere herein or in
the Credit Agreement and (i) Fixture filings in the applicable real estate
records with respect to any Fixtures associated with Material Real Property that
is subject to a Mortgage. No Grantor shall be required to establish the
Collateral Agent’s “control” over any Collateral other than the Collateral
consisting of Pledged Securities as provided in Section 2.02.
(f)    Each Grantor (or the Company, in place of any Grantor) shall pay any
applicable filing fees, recordation fees and related expenses relating to its
Article 9 Collateral or any Fixture filings with respect to any Fixtures
associated with Material Real Property that is subject to a Mortgage, in each
case, in accordance with Section 5.09(c) of the Credit Agreement.







--------------------------------------------------------------------------------





Section 3.02.    Representations and Warranties. Each Grantor represents,
warrants and covenants to the Collateral Agent, for the benefit of the Secured
Parties, that:
(a)    Subject to Liens not prohibited by Section 6.02 of the Credit Agreement,
such Grantor has good and valid rights in and title to the Article 9 Collateral
with respect to which it has purported to grant a Security Interest hereunder.
(b)    This Agreement has been duly executed and delivered by each Grantor that
is party hereto and constitutes a legal, valid and binding obligation of such
Grantor, enforceable against such Grantor in accordance with its terms, subject
to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization
and other similar laws relating to or affecting creditors’ rights generally and
by general principles of equity (whether considered in a proceeding in equity or
law).
(c)    The Uniform Commercial Code financing statements or other appropriate
filings, recordings or registrations prepared by the Collateral Agent based upon
the information provided to the Collateral Agent in the Perfection Certificate
for filing in each governmental, municipal or other office specified in Schedule
4 to the Perfection Certificate (or specified by written notice from the Company
to the Collateral Agent after the First Amendment Effective Date in the case of
filings, recordings or registrations required by the Credit Agreement after the
First Amendment Effective Date), are all the filings, recordings and
registrations (other than the Intellectual Property Security Agreements to be
filed at the USPTO and the USCO in order to perfect the Security Interest in
Article 9 Collateral consisting of United States Patents, Trademarks, Copyrights
and Copyright Licenses) that are necessary to establish a legal, valid and
perfected security interest in favor of the Collateral Agent (for the benefit of
the Secured Parties) in respect of all Article 9 Collateral in which the
Security Interest may be perfected by filing, recording or registration of a
Uniform Commercial Code financing statement or Intellectual Property filing in
the United States (or any political subdivision thereof), and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements and
amendments.
(d)    Each Grantor represents and warrants on the First Amendment Effective
Date that Intellectual Property Security Agreements containing a description of
all Article 9 Collateral consisting of United States Patents, United States
registered Trademarks (and Trademarks for which United States registration
applications are pending, unless it constitutes Excluded Property), United
States registered Copyrights and exclusive Copyright Licenses in respect of
United States registered Copyrights, respectively, have been or on or promptly
after the First Amendment Effective Date shall be executed and delivered to the
Collateral Agent for recording by the USPTO and the USCO pursuant to 35 U.S.C. §
261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as
applicable, as may be necessary or reasonably requested to establish a legal,
valid and perfected security interest in favor of the Collateral Agent (for the
benefit of the Secured Parties) in respect of all Article 9 Collateral
consisting of registrations and applications for United States Patents,
Trademarks (except pending Trademark applications that constitute Excluded
Property), Copyrights and exclusive Copyright Licenses in respect of United
States registered Copyrights, to the extent a security interest may be perfected
by filing, recording or registration in the USPTO or the USCO, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than (i) such filings and actions as are
necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of registrations and applications for United States
Patents, Trademarks and Copyrights or exclusive Copyright Licenses in respect of
United States







--------------------------------------------------------------------------------





registered Copyrights acquired or developed by any Grantor after the date
hereof, and (i) the UCC financing and continuation statements and amendments
contemplated in Section 3.02(c)).
(e)    The Security Interest constitutes a valid security interest in the
Article 9 Collateral, and (i) when all appropriate filings, recordings,
registrations and/or notifications are made (and all other actions are taken as
may be necessary in connection therewith (including payment of any applicable
filing and recording taxes)) as may be required under applicable law to perfect
the Security Interest and (i) upon the taking of possession or control by the
Collateral Agent of such Article 9 Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Collateral Agent to the extent required by this
Agreement (except, for the avoidance of doubt, to the extent otherwise required
by the Intercreditor Agreement)), the Security Interest in such Article 9
Collateral with respect to which such actions have been taken shall be perfected
and shall be prior to any other Lien on any of the Article 9 Collateral, other
than Liens not prohibited by Section 6.02 of the Credit Agreement and subject to
any limitations or exclusions from the requirement to perfect the security
interests and Liens on the Collateral described herein or in the Credit
Agreement.
(f)    The Grantors own, and have rights in, the Article 9 Collateral free and
clear of any Lien, except for Liens not prohibited by Section 6.02 of the Credit
Agreement. Subject to the Intercreditor Agreement, none of the Grantors has
filed or consented to the filing of (i) any financing statement or analogous
document under the New York UCC or any other applicable laws covering any
Article 9 Collateral, (i) any assignment in which any Grantor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the USPTO or the USCO or (i) any assignment in
which any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case to the extent the Lien or security interest
evidenced thereby is not prohibited by the Credit Agreement.
Section 3.03.    Covenants.
(a)    Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to assure, preserve, protect and perfect the Security Interest and the
rights and remedies created hereby, including the payment of any fees and taxes
required in connection with the execution and delivery of this Agreement, the
granting of the Security Interest and the filing of any financing statements
(including Fixture filings with respect to Fixtures associated with any Material
Real Property that is subject to a Mortgage) or other documents in connection
herewith or therewith, all in accordance with the terms of this Agreement and
the Credit Agreement.
(b)    At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 6.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement, this Agreement or any other Loan
Document and within a reasonable period of time after the Collateral Agent has
requested in writing that the Company do so. Any and all reasonable amounts so
expended by the Collateral Agent shall be reimbursed by the Grantors within
fifteen (15) days after demand for any payment made in respect of such amounts







--------------------------------------------------------------------------------





that are due and payable or any reasonable expense incurred by the Collateral
Agent pursuant to the foregoing authorization in accordance with Section 5.03;
provided, however, that the Grantors shall not be obligated to reimburse the
Collateral Agent with respect to any Intellectual Property included in the
Collateral which any Grantor has abandoned or failed to maintain or pursue, or
otherwise allowed to lapse, terminate or be put into the public domain, in
accordance with Section 3.03(c)(iii). Nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.
(c)    Intellectual Property Covenants.
(i)    In the event that any Grantor, either directly or through any agent,
employee, licensee or designee, (A) files an application for the registration of
(or otherwise becomes the owner of) any United States Patent, Trademark,
Copyright or Copyright License with the USPTO or the USCO or (A) acquires any
registration or application for registration of any United States Patent,
Trademark, or Copyright or any Copyright License, such Grantor will, no later
than the next date on which a compliance certificate is required to be delivered
pursuant to Section 5.01(c) of the Credit Agreement (or, if earlier, the date on
which such compliance certificate is actually delivered to the Collateral Agent)
or such later date as to which the Collateral Agent may agree in its reasonable
discretion), provide the Collateral Agent written notice thereof, and, upon
request of the Collateral Agent, such Grantor shall promptly execute and deliver
any and all Intellectual Property Security Agreements as the Collateral Agent
may reasonably request to evidence the Collateral Agent’s security interest (for
the benefit of the Secured Parties) in such United States Patent, Trademark,
Copyright or Copyright License, and the general intangibles of such Grantor
relating thereto or represented thereby (other than, in each case, to the extent
constituting Excluded Property).
(ii)    Other than to the extent permitted herein or in the Credit Agreement or
with respect to registrations and applications no longer material, used or
useful, and except to the extent failure to act would not, as deemed by the
Company in its reasonable business judgment, reasonably be expected to have a
Material Adverse Effect, with respect to registration or pending application of
each item of its Intellectual Property included in the Article 9 Collateral for
which such Grantor has standing to do so, each Grantor agrees to take, at its
expense, all reasonable steps, including, without limitation, in the USPTO, the
USCO and any other Governmental Authority located in the United States, to
pursue the registration and maintenance of each Patent, Trademark or Copyright
registration or application or Copyright License, now or hereafter included in
such Article 9 Collateral of such Grantor.
(iii)    Other than to the extent permitted herein or in the Credit Agreement,
or with respect to registrations and applications no longer material, used or
useful, or except as would not, as deemed by the Company in its reasonable
business judgment, reasonably be expected to have a Material Adverse Effect, no
Grantor shall do or permit any act or knowingly omit to do any act whereby any
of its Intellectual Property included in the Article 9 Collateral may lapse, be
terminated, or become invalid or unenforceable or placed in the public domain
(or in the case of a trade secret, becomes publicly known).







--------------------------------------------------------------------------------





(iv)    Other than as excluded or as permitted herein or in the Credit
Agreement, or with respect to Patents, Copyrights or Trademarks which are no
longer material, used or useful in the Grantor’s business operations or except
where failure to do so would not, as deemed by the Company in its reasonable
business judgment, reasonably be expected to have a Material Adverse Effect,
each Grantor shall take all reasonable steps to preserve and protect each item
of its Intellectual Property included in the Article 9 Collateral, including,
without limitation, maintaining the quality of any and all products or services
used or provided in connection with any of its Trademarks, consistent with the
quality of the products and services as of the date hereof, and taking all
reasonable steps necessary to ensure that all licensed users of any of its
Trademarks abide by the applicable license’s terms with respect to standards of
quality.
(v)    Notwithstanding clauses (i) through (iv) above, nothing in this Agreement
or any other Loan Document prevents any Grantor from Disposing of, discontinuing
the use or maintenance of, failing to pursue, or otherwise allowing to lapse,
terminate or be put into the public domain, any of its Intellectual Property
included in the Article 9 Collateral to the extent permitted by the Credit
Agreement.
(d)    Except to the extent permitted under the Credit Agreement, each Grantor
shall, upon request of the Collateral Agent, at its own expense, take any and
all commercially reasonable actions necessary to defend title and rights to the
Article 9 Collateral against all Persons and to defend the Security Interest of
the Collateral Agent in the Article 9 Collateral and the priority thereof
against any Lien not permitted pursuant to Section 6.02 of the Credit Agreement.
Each Grantor (rather than the Collateral Agent or any Secured Party) shall
remain liable (as between itself and any relevant counterparty) to observe and
perform all the conditions and obligations to be observed and performed by it
under each contract, agreement or instrument relating to the Article 9
Collateral, all in accordance with the terms and conditions thereof.
ARTICLE 4
REMEDIES
Section 4.01.    Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Collateral Agent shall
have the right to exercise any and all rights afforded to a secured party with
respect to the Obligations under the Uniform Commercial Code or other applicable
law and also may (a) require each Grantor to, and each Grantor agrees that it
will at its expense and upon request of the Collateral Agent promptly, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place and time to be reasonably
designated by the Collateral Agent; (a) enter into any premises owned or, to the
extent lawful and permitted, leased by any of the Grantors where the Collateral
or any part thereof is assembled or located in order to effectuate its rights
and remedies hereunder or under law, without obligation to such Grantor in
respect of such occupation; provided that the Collateral Agent shall provide the
applicable Grantor with written notice thereof prior to such occupancy; (a) with
respect to any of the Article 9 Collateral consisting of Intellectual Property,
exercise the remedies set forth in Section 4.03; (a) exercise any and all rights
and remedies of any of the Grantors under or in connection with the Collateral,
or otherwise in respect of the Collateral; provided that the Collateral Agent
shall provide the applicable Grantor with written notice thereof prior to such
exercise; and (a) subject to the mandatory requirements of applicable law and
the notice requirements described below, sell or otherwise dispose of all or any
part of the Collateral securing the Obligations at a public or private sale or
at any broker’s board or on any securities exchange, for cash, upon







--------------------------------------------------------------------------------





credit or for future delivery as the Collateral Agent shall deem appropriate.
The Collateral Agent shall be authorized at any such sale of securities (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
to Persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof, and upon consummation of any such sale the Collateral Agent shall
have the right to assign, transfer and deliver to the purchaser or purchasers
thereof the Collateral so sold. Each such purchaser at any sale of Collateral
shall hold the property sold absolutely, free from any claim or right on the
part of any Grantor, and each Grantor hereby waives (to the extent permitted by
law) all rights of redemption, stay and appraisal which such Grantor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.
The Collateral Agent shall give the applicable Grantors and the Company ten (10)
Business Days’ written notice (which each Grantor agrees is reasonable notice
within the meaning of Section 9-611 of the New York UCC or its equivalent in
other jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or a portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the Collateral, or a portion thereof, to be sold may be sold
in one lot as an entirety or in separate parcels, as the Collateral Agent may
(in its sole and absolute discretion) determine. The Collateral Agent shall not
be obligated to make any sale of any Collateral if it shall determine not to do
so, regardless of the fact that notice of sale of such Collateral shall have
been given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in the event
that any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may be sold
again upon like notice. At any public (or, to the extent permitted by law,
private) sale made pursuant to this Agreement, any Secured Party may bid for or
purchase, free (to the extent permitted by law) from any right of redemption,
stay, valuation or appraisal on the part of any Grantor (all said rights being
also hereby waived and released to the extent permitted by law), the Collateral
or any part thereof offered for sale and may make payment on account thereof by
using any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court appointed receiver. Any sale pursuant to the
provisions of this Section 4.01 shall be







--------------------------------------------------------------------------------





deemed to be commercially reasonable as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.
Section 4.02.    Application of Proceeds.
(a)    Upon the exercise of remedies as set forth in Section 7.01 of the Credit
Agreement and subject to the Intercreditor Agreement, the Collateral Agent shall
apply the proceeds of any collection or sale of Collateral, including any
Collateral consisting of cash, in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including amounts payable under Sections 2.15, 2.16, 2.17 and 9.03 of the Credit
Agreement) payable under the Loan Documents to the Administrative Agent in its
capacity as such and the Collateral Agent in its capacity as such, ratably in
proportion to the respective amounts owing to them;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest, but including
amounts payable under Sections 2.15, 2.16, 2.17 and 9.03 of the Credit
Agreement) payable to the Lenders, ratably among them in proportion to the
amounts described in this clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Borrowings, any fees, premiums and scheduled
periodic payments due under Swap Agreements or Banking Services Agreements,
ratably among the Secured Parties in proportion to the respective amounts
described in this clause Third held by them;


Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Borrowings, unreimbursed LC Disbursements and to cash
collateralize that portion of LC Exposure consisting of the aggregate undrawn
amount of Letters of Credit and any breakage, termination or other payments
under Swap Agreements or Banking Services Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;


Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Collateral Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Collateral Agent and the other Secured Parties on such date; and


Last, the balance, if any, after all of the Obligations have been paid in full,
as directed by the Company or as otherwise required by law.


(b)    Subject to the Intercreditor Agreement and the Credit Agreement, the
Collateral Agent shall have absolute discretion as to the time of application of
any such proceeds, monies or balances in accordance with this Agreement. Upon
any sale of Collateral by the Collateral Agent (including pursuant to a power of
sale granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.







--------------------------------------------------------------------------------





(c)    In making the determinations and allocations required by this
Section 4.02, the Collateral Agent may rely conclusively upon information
supplied to or by the Collateral Agent as to the amounts of unpaid principal and
interest and other amounts outstanding with respect to the Obligations, and the
Collateral Agent shall have no liability to any of the Secured Parties for
actions taken in reliance on such information, provided that nothing in this
sentence shall prevent any Grantor from contesting any amounts claimed by any
Secured Party in any information so supplied. All distributions made by the
Collateral Agent pursuant to this Section 4.02 shall be (subject to any decree
of any court of competent jurisdiction) final (absent manifest error), and the
Collateral Agent shall have no duty to inquire as to the application by the
Collateral Agent of any amounts distributed to it.
Section 4.03.    Grant of License to Use Intellectual Property; Power of
Attorney. For the exclusive purpose of enabling the Collateral Agent to exercise
rights and remedies under this Agreement at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies at any time
after and during the continuance of an Event of Default, each Grantor hereby
grants to the Collateral Agent a non-exclusive, royalty-free, limited license
(until the termination or cure of the Event of Default) to use, license or, to
the extent permitted under the terms of the relevant license, sublicense any of
the Intellectual Property included in the Article 9 Collateral now owned or
hereafter acquired by such Grantor, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof; provided, however, that all of the foregoing rights of the Collateral
Agent to operate such license, sublicense and other rights shall expire
immediately upon the termination or cure of all Events of Default and shall be
exercised by the Collateral Agent solely during the continuance of an Event of
Default and upon ten (10) Business Days’ prior written notice to the Company,
and nothing in this Section 4.03 shall require Grantors to grant any license
that is prohibited by any applicable law, or is prohibited by, or constitutes a
breach or default under or results in the termination of any contract, license,
agreement, instrument or other document evidencing, giving rise to or
theretofore granted, to the extent not prohibited by the Credit Agreement, with
respect to such property or otherwise unreasonably prejudices the value thereof
to the relevant Grantor; provided, further, that such licenses granted hereunder
with respect to Trademarks shall be subject to the maintenance of quality
standards with respect to the goods and services on which such Trademarks are
used sufficient to preserve the validity of such Trademarks (it being understood
that, notwithstanding anything herein to the contrary, any license, sublicense
or other transaction entered into by the Collateral Agent in accordance herewith
shall be binding upon each Grantor notwithstanding any subsequent cure of an
Event of Default). Furthermore, each Grantor hereby grants to the Collateral
Agent an absolute power of attorney to sign, subject only to the giving of ten
(10) days’ written notice to such Grantor and the Company, upon the occurrence
and during the continuance of any Event of Default, any document which may be
required by the USPTO or the USCO in order to effect an absolute assignment of
all right, title and interest in each registration and application for a United
States Patent, Trademark or Copyright or Copyright License, and to record the
same.
ARTICLE 5
MISCELLANEOUS
Section 5.01.    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Grantor other than the







--------------------------------------------------------------------------------





Company shall be given to it in care of the Company as provided in Section 9.01
of the Credit Agreement.
Section 5.02.    Waivers; Amendment; Several Agreement. (a) No failure or delay
by the Collateral Agent, any Issuing Bank or any Lender in exercising any right
or power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Grantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 5.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Collateral Agent, any Issuing
Bank or any Lender may have had notice or knowledge of such Default at the time.
No notice or demand on any Grantor in any case shall entitle any Grantor to any
other or further notice or demand in similar or other circumstances.
(a)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 9.02 of the Credit Agreement; provided that the
Collateral Agent in its reasonable discretion may grant extensions of time for
the creation or perfection of security interests in, or taking other actions
with respect to, particular assets or any other compliance with the requirements
of this Agreement where it reasonably determines in writing, in consultation
with the Company, that the creation or perfection of security interests in or
taking other actions, or any other compliance with the requirements of this
definition cannot be accomplished without undue delay, burden or expense by the
time or times at which it would otherwise be required by this Agreement.
(b)    This Agreement shall be construed as a separate agreement with respect to
each Grantor and may be amended, modified, supplemented (including by the
addition of a Grantor pursuant to a Security Agreement Supplement), waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.
Section 5.03.    Collateral Agent’s Fees and Expenses. (a) The parties hereto
agree that the Collateral Agent shall be entitled to reimbursement of its
expenses incurred hereunder (including without limitation disbursements of the
Collateral Agent pursuant to Section 5.14) and indemnity for its actions in
connection herewith to the extent provided in Sections 9.03 of the Credit
Agreement.
(a)    Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 5.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party.







--------------------------------------------------------------------------------





Section 5.04.    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns, to the extent permitted under Section 9.04 of
the Credit Agreement.
Section 5.05.    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Grantors in this Agreement and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Lenders and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any Lender or on its behalf, and shall continue in full
force and effect until the termination of this Agreement in accordance with
Section 5.12(a).
Section 5.06.    Counterparts; Effectiveness; Successors and Assigns. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. This Agreement
shall become effective as to any Grantor when a counterpart hereof executed on
behalf of such Grantor shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding, without the consent of any other party, upon
such Grantor and the Collateral Agent and their respective successors and
assigns permitted thereby, and shall inure to the benefit of such Grantor, the
Collateral Agent and the other Secured Parties and their respective successors
and assigns permitted thereby, except that no Grantor shall have the right to
assign or transfer its rights or obligations hereunder or any interest herein or
in the Collateral (and any such assignment or transfer shall be void) except as
permitted by this Agreement or the other Loan Documents (it being understood
that a merger or consolidation not prohibited by the Credit Agreement shall not
constitute an assignment or transfer).
Section 5.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 5.08.    Governing Law; Jurisdiction; Venue; Waiver of Jury Trial;
Consent to Service of Process. (a) THE TERMS OF SECTION 9.09 OF THE CREDIT
AGREEMENT WITH RESPECT TO GOVERNING LAW, SUBMISSION OF JURISDICTION AND VENUE
ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS, AND THE PARTIES HERETO
AGREE TO SUCH TERMS.
(a)    EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR







--------------------------------------------------------------------------------





OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
(b)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 5.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
Section 5.09.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
Section 5.10.    Security Interest Absolute. To the extent permitted by
applicable law, all rights of the Collateral Agent hereunder, the Security
Interest, the grant of a security interest in the Collateral and all obligations
of each Grantor hereunder shall be absolute and unconditional irrespective of
(a) any lack of validity or enforceability of the Credit Agreement, any other
Loan Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (a) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (a) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations or (a) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the
Obligations or this Agreement.
Section 5.11.    Intercreditor Agreement Governs.
(a)    Notwithstanding anything herein to the contrary, (i) the priority of the
liens and security interests granted to the Collateral Agent pursuant to this
Agreement are expressly subject to the Intercreditor Agreement and (i) the
exercise of any right or remedy by the Collateral Agent hereunder is subject to
the limitations and provisions of the Intercreditor Agreement. In the event of
any conflict between the terms of the Intercreditor Agreement and the terms of
this Agreement regarding the priority of the liens and the security interests
granted to the Collateral Agent or exercise of any rights or remedies by the
Collateral Agent, the terms of the Intercreditor Agreement shall govern.
(b)    Notwithstanding anything herein to the contrary, to the extent any
Grantor is required hereunder to deliver Collateral to, or the possession or
control by, the Collateral Agent for purposes of possession and/or “control” (as
such term is used herein) and is unable to do so as a result of having
previously delivered such Collateral to the Controlling Authorized
Representative (as defined in the Intercreditor Agreement) in accordance with
the terms of the Intercreditor Agreement, such Grantor’s obligations hereunder
with respect to such delivery shall be deemed complied with and satisfied by the
delivery to the Controlling Authorized Representative (as defined in the
Intercreditor Agreement), as gratuitous bailee and/or gratuitous agent for the
benefit of each other First-Priority Secured Party (as defined in the
Intercreditor Agreement).







--------------------------------------------------------------------------------





Section 5.12.    Termination or Release.
(a)    This Agreement, the Security Interest and all other security interests
granted hereby shall automatically terminate with respect to all Obligations
upon termination of the Commitments and payment in full of all Obligations
(other than (i) indemnities and contingent obligations with respect to which no
claim for reimbursement has been made in writing, (ii) Swap Agreements, and
(iii) Banking Services, other than Letters of Credit that have been cash
collateralized pursuant to arrangements mutually agreed between the applicable
Issuing Bank and the Company or with respect to which other arrangements have
been made that are satisfactory to the applicable Issuing Bank).
(b)    A Grantor (other than the Company) shall automatically be released from
its obligations hereunder in accordance with, and to the extent provided by,
Section 9.14 of the Credit Agreement.
(c)    The security interest granted hereunder by any Grantor in any Collateral
shall be automatically released and the license granted in Section 4.03 shall be
automatically terminated with respect to such Collateral (i) at the time the
property subject to such security interest is transferred or to be transferred
as part of or in connection with any transfer not prohibited by the Credit
Agreement (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by such Grantor upon its reasonable request without
further inquiry) to any person other than a Grantor, (ii) subject to
Section 9.02 of the Credit Agreement, if the release of such security interest
is approved, authorized or ratified in writing by the Required Lenders or
(iii) upon release of such Grantor from its obligations hereunder pursuant to
Section 5.12(b) above.
(d)    In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 5.12, the Collateral Agent shall execute and deliver
to any Grantor, at such Grantor’s expense, all documents and take all such
further actions that such Grantor shall reasonably request to evidence such
termination or release, in each case in accordance with the terms of Article
VIII and Section 9.14 of the Credit Agreement. Any execution and delivery of
documents pursuant to this Section 5.12 shall be without recourse to or warranty
by the Collateral Agent.
(e)    Notwithstanding anything to the contrary set forth in this Agreement,
each Secured Party by the acceptance of the benefits under this Agreement hereby
acknowledges and agrees that (i) the obligations of the Company or any of its
Subsidiaries under any Loan Document shall be secured pursuant to this Agreement
only to the extent that, and for so long as, the other Obligations are so
secured and (i) any release of Collateral effected in the manner permitted by
this Agreement shall not require the consent of any Secured Party.
Section 5.13.    Additional Grantors. Each direct or indirect Domestic
Subsidiary of the Company that is required to enter into this Agreement as a
Grantor pursuant to Section 5.09(b) of the Credit Agreement shall, and any
Subsidiary of the Company may, execute and deliver a Security Agreement
Supplement and thereupon such Subsidiary shall become a Grantor hereunder with
the same force and effect as if originally named as a Grantor herein. The
execution and delivery of any such instrument shall not require the consent of
any other Grantor hereunder or of any other Person. The rights and obligations
of each Grantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Grantor as a party to this Agreement.
Section 5.14.    Collateral Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Collateral Agent the attorney-in-fact of such Grantor for
the purpose of carrying out







--------------------------------------------------------------------------------





the provisions of this Agreement and taking any action and executing any
instrument that the Collateral Agent may deem necessary or advisable and
consistent with the terms of this Agreement and the Credit Agreement to
accomplish the purposes hereof at any time after and during the continuance of
an Event of Default, which appointment is irrevocable for the term hereof and
coupled with an interest. The foregoing appointment shall terminate upon
termination of this Agreement (or, with respect to any Grantor released from its
obligations hereunder in accordance with Section 5.12 before termination of this
Agreement, upon such release of such Grantor) and the Security Interest granted
hereunder pursuant to Section 5.12(a). Without limiting the generality of the
foregoing, the Collateral Agent shall have the right, upon the occurrence and
during the continuance of an Event of Default and written notice by the
Collateral Agent to the Company of its intent to exercise such rights, with full
power of substitution either in the Collateral Agent’s name or in the name of
such Grantor, (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (a) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (a) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (a) to send verifications of Accounts to any
Account Debtor; (a) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (a) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (a) to notify, or to require any Grantor to notify, Account Debtors
to make payment directly to the Collateral Agent; (a) to make, settle and adjust
claims in respect of Article 9 Collateral under policies of insurance, including
endorsing the name of any Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance, making all
determinations and decisions with respect thereto and obtaining or maintaining
the policies of insurance required by Section 5.05 of the Credit Agreement or
paying any premium in whole or in part relating thereto; and (a) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. Anything in this Section 5.14 to the
contrary notwithstanding, the Collateral Agent agrees that it will not exercise
any rights under the appointment provided for in this Section 5.14 unless an
Event of Default shall have occurred and be continuing. The Collateral Agent and
the other Secured Parties shall be accountable only for amounts actually
received as a result of the exercise of the powers granted to them herein. The
Collateral Agent shall not be liable in the absence of its own gross negligence
or willful misconduct, as determined by a final judgment of a court of competent
jurisdiction.
Section 5.15.    General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Collateral Agent as its agent hereunder and
under such other Collateral Documents, (a) to confirm that the Collateral Agent
shall have the authority to act as the exclusive agent of such Secured Party for
the enforcement of any provisions of this Agreement and such other Collateral
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto,







--------------------------------------------------------------------------------





(a) to agree that it shall not take any action to enforce any provisions of this
Agreement or any other Collateral Document against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals hereunder or
thereunder except as expressly provided in this Agreement or any other
Collateral Document and (a) to agree to be bound by the terms of this Agreement
and any other Collateral Documents.
Section 5.16.    Reasonable Care. The Collateral Agent is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided that the Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Collateral, if
such Collateral is accorded treatment substantially similar to that which the
Collateral Agent accords its own property.
Section 5.17.    Mortgages. In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of a Mortgage and
the terms thereof are inconsistent with the terms of this Agreement, then with
respect to such Collateral, the terms of such Mortgage shall control in the case
of Fixtures, and the terms of this Agreement shall control in the case of all
other Collateral.
Section 5.18.    Reinstatement. This Agreement shall continue to be effective,
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Obligations is rescinded or must otherwise be restored or
returned by the Collateral Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Company or any
other Loan Party, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Company or
any other Loan Party or any substantial part of its property, or otherwise, all
as though such payments had not been made.
Section 5.19.    Miscellaneous. (a) The Collateral Agent may execute any of the
powers granted under this Agreement and perform any duty hereunder either
directly or by or through agents or attorneys-in-fact.
(a)    The Collateral Agent shall not be deemed to have actual, constructive,
direct or indirect notice or knowledge of the occurrence of any Event of Default
unless and until the Collateral Agent shall have received a notice of Event of
Default or a notice from a Grantor or the Secured Parties to the Collateral
Agent in its capacity as Collateral Agent indicating that an Event of Default
has occurred. The Collateral Agent shall have no obligation either prior to or
after receiving such notice to inquire whether an Event of Default has, in fact,
occurred and shall be entitled to rely conclusively, and shall be fully
protected in so relying, on any notice so furnished to it.
[Signature pages follow]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
UGI ENERGY SERVICES, LLC,
as a Grantor
By:     /s/ Joseph L. Hartz
    Name: Joseph L. Hartz
    Title: President
UGI ASSET MANAGEMENT, INC.,
as a Grantor
By
    /s/ Joseph L. Hartz
Name: Joseph L. Hartz
Title: President

HELLERTOWN PIPELINE COMPANY,
as a Grantor
By
    /s/ Joseph L. Hartz
Name: Joseph L. Hartz
Title: President

HOMESTEAD HOLDING COMPANY,
as a Grantor
By
    /s/ Joseph L. Hartz
Name: Joseph L. Hartz
Title: President

UGI LNG, INC.,
as a Grantor
By
/s/ Joseph L. Hartz
Name: Joseph L. Hartz
Title: President

UGI STORAGE COMPANY,
as a Grantor
By
    /s/ Joseph L. Hartz
Name: Joseph L. Hartz
Title: President



Signature Page to Security Agreement

--------------------------------------------------------------------------------







UGI DEVELOPMENT COMPANY,
as a Grantor
By
/s/ Joseph L. Hartz
Name: Joseph L. Hartz
Title: President

UGI MARCELLUS, LLC,
as a Grantor
By
    /s/ Joseph L. Hartz
Name: Joseph L. Hartz
Title: President

UGI MT. BETHEL PIPELINE COMPANY, LLC
as a Grantor
By
/s/ Joseph L. Hartz
Name: Joseph L. Hartz
Title: President

UGI SUNBURY, LLC
as a Grantor
By
    /s/ Joseph L. Hartz
Name: Joseph L. Hartz
Title: President

UGID HOLDING COMPANY,
as a Grantor
By
    /s/ Joseph L. Hartz
Name: Joseph L. Hartz
Title: President

UGI HUNLOCK DEVELOPMENT COMPANY,
as a Grantor
By
/s/ Joseph L. Hartz
Name: Joseph L. Hartz
Title: President



Signature Page to Security Agreement

--------------------------------------------------------------------------------









UGI APPALACHIA, LLC,
as a Grantor
By
    /s/ Joseph L. Hartz
Name: Joseph L. Hartz
Title: President

UGI PENNANT, LLC,
as a Grantor
By
/s/ Joseph L. Hartz
Name: Joseph L. Hartz
Title: President

UGI GIBRALTAR GATHERING, LLC,
as a Grantor
By
    /s/ Joseph L. Hartz
Name: Joseph L. Hartz
Title: President

UGI PENNEAST, LLC
By: UGI Energy Services, LLC, its sole member
By
    /s/ Joseph L. Hartz
Name: Joseph L. Hartz
Title: President





Signature Page to Security Agreement

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.,
as Collateral Agent
/s/ Helen D. Davis
 
Name: Helen D. Davis
 
Title: Authorized Officer
 









Signature Page to Security Agreement

--------------------------------------------------------------------------------






SCHEDULE I
PLEDGED EQUITY
Issuer
Number of Certificate
Registered Owner
Number and Class of Equity Interests
Percentage of Equity Interests
Energy Services Funding Corporation
2
UGI Energy Services, LLC
100
100%
UGI Asset Management, Inc.
3
UGI Energy Services, LLC
100
100%
Hellertown Pipeline Company
1
UGI Energy Services, LLC
100
100%
Homestead Holding Company
2
UGI Energy Services, LLC
100
100%
UGI LNG, Inc.
1
UGI Energy Services, LLC
100
100%
UGI Storage Company
1
UGI Energy Services, LLC
100
100%
UGI Development Company
5
UGI Energy Services, LLC
9,487
100%
UGI Marcellus, LLC
N/A
UGI Energy Services, LLC
100%
100%
UGI Mt. Bethel Pipeline Company, LLC
N/A
UGI Energy Services, LLC
100%
100%
UGI Sunbury, LLC
N/A
UGI Energy Services, LLC
100%
100%
UGI PennEast, LLC
N/A
UGI Energy Services, LLC
100%
100%
UGI Ponderosa, LLC
N/A
UGI Energy Services, LLC
100%
100%
UGI Bethlehem LNG, LLC
N/A
UGI Energy Services, LLC
100%
100%
UGI Peaking, LLC
N/A
UGI Energy Services, LLC
100%
100%
UGI Gathering, LLC
N/A
UGI Energy Services, LLC
100%
100%
UGI Texas Creek, LLC
N/A
UGI Energy Services, LLC
100%
100%
UGI Transmission, LLC
N/A
UGI Energy Services, LLC
100%
100%
UGI Appalachia, LLC
N/A
UGI Energy Services, LLC
100%
100%
UGID Holding Company
2
UGI Development Company
100
100%



Schedule I-1

--------------------------------------------------------------------------------





UGI Hunlock Development Company
3
UGI Development Company
100
100%
Hunlock Energy, LLC
N/A
UGI Development Company
100%
100%
UGID Conemaugh, LLC
N/A
UGI Development Company
100%
100%
UGI Pennant, LLC
N/A
UGI Appalachia, LLC
100%
100%
UGI Gibraltar Gathering, LLC
N/A
UGI Appalachia, LLC
100%
100%
UGI PennEast, LLC
N/A
PennEast Pipeline Company, LLC
20%
100%
UGI Pennant, LLC
N/A
Pennant Midstream, LLC
47.025%
100%



PLEDGED DEBT
None.






Schedule I-2



--------------------------------------------------------------------------------






EXHIBIT I TO THE
SECURITY AGREEMENT
SUPPLEMENT NO. [__] dated as of [__], to the Security Agreement (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”) dated as of August 13, 2019 among UGI ENERGY
SERVICES, LLC (“the Company”), as a Grantor, the other Grantors party thereto
and JPMORGAN CHASE BANK, N.A., as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties.
A.    Reference is made to the Second Amended and Restated Credit Agreement
dated as of February 29, 2016 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the lenders from time to time party thereto (collectively,
the “Lenders” and each, a “Lender”), JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), the
Collateral Agent and the other parties from time to time party thereto.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement.
C.    The Grantors have entered into the Security Agreement in order to induce
the Lenders to continue making Loans, the Issuing Banks to continue issuing
Letters of Credit and the Hedge Banks to continue entering into the Swap
Agreements. Section 5.13 of the Security Agreement provides that certain
additional Subsidiaries of the Company may become Grantors under the Security
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned (the “New Subsidiary”) is executing this Supplement
in accordance with the requirements of the Credit Agreement to become a Grantor
under the Security Agreement in order to induce the Lenders to make additional
Loans, the Issuing Banks to issue additional Letters of Credit and the Hedge
Banks to continue entering into Swap Agreements and as consideration for Loans
previously made and Letters of Credit previously issued.
Accordingly, the Collateral Agent and the New Subsidiary agree as follows:
SECTION 1.    In accordance with Section 5.13 of the Security Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Subsidiary, as security for the payment and performance
in full of the Obligations does hereby create and grant to the Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of the New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Security Agreement) of the New Subsidiary. Each reference to a “Grantor” in
the Security Agreement shall be deemed to include the New Subsidiary. The
Security Agreement is hereby incorporated herein by reference. The New
Subsidiary hereby irrevocably authorizes the Collateral Agent for the benefit of
the Secured Parties at any time and from time to time to file in any relevant
jurisdiction any financing statements (including Fixture filings with respect to
any Fixtures associated with Material Real Property that is subject to a
Mortgage) with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) indicate the Collateral as “all assets of the
Debtor, whether now owned or existing







--------------------------------------------------------------------------------





or hereafter acquired or arising and wheresoever located, including all
accessions thereto and products and proceeds thereof” or words of similar effect
as being of an equal or lesser scope or with greater detail, and (ii) contain
the information required by Article 9 of the Uniform Commercial Code or the
analogous legislation of each applicable jurisdiction for the filing of any
financing statement or amendment, including (x) whether such Grantor is an
organization, the type of organization and, if required, any organizational
identification number issued to such Grantor and (y) in the case of a financing
statement filed as a Fixture filing, a sufficient description of the Material
Real Property subject to a Mortgage to which such Article 9 Collateral relates.
The New Subsidiary agrees to provide such information to the Collateral Agent
promptly upon any reasonable request.
SECTION 2.    The New Subsidiary represents and warrants to the Collateral Agent
for the benefit of the Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by laws affecting creditors’ rights
generally and by general principles of equity.
SECTION 3.    This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary, and the Collateral Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Supplement.
SECTION 4.    The New Subsidiary hereby represents and warrants that (a) set
forth under its signature hereto is the true and correct legal name of the New
Subsidiary, its jurisdiction of formation and the location of its chief
executive office and (b) Schedule I attached hereto sets forth a true and
complete list, with respect to the New Subsidiary, of (i) all the Pledged Equity
owned by the New Subsidiary and (ii) all the Pledged Debt owed to the New
Subsidiary.
SECTION 5.    Except as supplemented hereby, the Security Agreement shall remain
in full force and effect.
SECTION 6.    THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CONFLICTS
OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
SECTION 7.    If any provision of this Supplement is held to be illegal, invalid
or unenforceable, the legality, validity and enforceability of the remaining
provisions of this Supplement and the other Loan Documents shall not be affected
or impaired thereby. The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.
SECTION 8.    All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Security Agreement.
[Signatures on following page]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.
[NAME OF NEW SUBSIDIARY]
By:
 
 
Name:
 
Title:



Jurisdiction of Formation:
Address of Chief Executive Office:



JPMORGAN CHASE BANK, N.A.,
 
   as Collateral Agent
By:
 
 
Name:
 
Title:






--------------------------------------------------------------------------------





SCHEDULE I
TO SUPPLEMENT NO ___ TO THE
SECURITY AGREEMENT
PLEDGED EQUITY
Issuer
Number of Certificate
Registered Owner
Number and Class of Equity Interests
Percentage of Equity Interests
 
 
 
 
 
 
 
 
 
 



PLEDGED DEBT
Issuer
Principal Amount
Date of Note
Maturity Date
 
 
 
 
 
 
 
 












--------------------------------------------------------------------------------






EXHIBIT II
FORM OF
PATENT SECURITY AGREEMENT

PATENT SECURITY AGREEMENT, dated as of [__] (this “Agreement”) among the Persons
listed on the signature pages hereof, as Grantors, and JPMORGAN CHASE BANK,
N.A., as collateral agent (in such capacity, the “Collateral Agent”) for the
Secured Parties.
Reference is made to the Security Agreement (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”) dated as of August 13, 2019, among UGI Energy Services, LLC (“the
Company”), as a Grantor, the other Grantors party thereto and the Collateral
Agent. The Secured Parties’ agreements in respect of extensions of credit to the
Borrower are set forth in the Second Amended and Restated Credit Agreement dated
as of February 29, 2016 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the lenders from time to time party thereto (collectively,
the “Lenders” and each, a “Lender”), JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), the
Collateral Agent and the other parties from time to time party thereto. The
Grantors are subsidiaries of the Company, will derive substantial benefits from
the extension of credit to the Company pursuant to the Credit Agreement and the
undersigned Grantors are willing to execute and deliver this Agreement in order
to induce the Lenders and the Issuing Bank to continue extending such credit and
the Hedge Banks to continue entering into the Swap Agreements. Accordingly, the
parties hereto agree as follows:
Section 1.    Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings assigned to such terms in the Security
Agreement. The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement. For purposes of this Agreement,
“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States, all registrations and
recordings thereof, and all applications for letters patent of the United
States, including applications in the USPTO or in any similar office or agency
of the United States, (b) all reissues, re-examinations, continuations,
divisions, continuations-in-part, renewals, or extensions thereof, and the
inventions or improvements disclosed or claimed therein, (c) all claims for, and
rights to sue for, past, present or future infringements or other violations of
any of the foregoing, and (d) all income, royalties, damages and payments now or
hereafter due or payable with respect to any of the foregoing, including damages
and payments for past, present or future infringements or other violations
thereof.
Section 2.    Grant of Security Interest. As security for the payment or
performance in full when due of the Obligations, including each Guarantee of the
Obligations, each Grantor hereby pledges to the Collateral Agent, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a continuing security interest in all of its
right, title and interest in or to any and all of the following assets and
properties, whether now owned, or at any time hereafter acquired by or arising
in favor of such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the “Patent
Collateral”):
(a) All Patents, including those listed on Schedule I hereto; and


Exhibit II-



--------------------------------------------------------------------------------





(b) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing.
Notwithstanding anything to the contrary in (a) or (b) above, this Agreement
shall not constitute a grant of a security interest in any Excluded Property.


Section 3.    Termination. This Patent Security Agreement and the security
interest granted hereby shall automatically terminate with respect to all of a
Grantor’s Obligations and any Lien arising therefrom shall be automatically
released upon termination of the Security Agreement or release of such Grantor’s
obligations thereunder. The Collateral Agent shall, in connection with any
termination or release herein or under the Security Agreement, execute and
deliver to any Grantor as such Grantor may request, an instrument in writing
releasing the security interest in the Patent Collateral acquired under this
Agreement. Additionally, upon such termination or release, the Collateral Agent
shall reasonably cooperate with any efforts made by a Grantor to make of record
or otherwise confirm such satisfaction including, but not limited to, the
release and/or termination of this Agreement and any security interest in, to or
under the Patent Collateral.
Section 4.    Supplement to the Security Agreement. The security interests
granted to the Collateral Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Collateral Agent pursuant
to the Security Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Collateral Agent with respect to the Patent
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Security Agreement, the terms of the Security Agreement shall govern.
Section 5.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ANY CONFLICTS OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.
Section 6.    Intercreditor Agreement Governs. Notwithstanding anything herein
to the contrary, (i) the liens and security interests granted to the Collateral
Agent pursuant to this Agreement are expressly subject to the Intercreditor
Agreement and (ii) the exercise of any right or remedy by the Collateral Agent
hereunder is subject to the limitations and provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern.
Section 7.    Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when it shall have been
executed by the Collateral Agent and when the Collateral Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature


Exhibit II-



--------------------------------------------------------------------------------





page of this Agreement by telecopy or other electronic imaging means (including
in .pdf format) shall be effective as delivery of a manually executed
counterpart of this Agreement.
[Signatures on following page]






Exhibit II-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
[GRANTOR],
 
   as a Grantor
By:
 
 
Name:
 
Title:





Exhibit II-4

--------------------------------------------------------------------------------









JPMORGAN CHASE BANK, N.A., 
   as Collateral Agent
By:
 
 
Name:
 
Title:









Exhibit II-



--------------------------------------------------------------------------------






Schedule I
Short Particulars of U.S. Patent Collateral
United States Issued Patents:
OWNER
PATENT
NUMBER
TITLE
 
 
 



United States Patent Applications:
OWNER
APPLICATION
NUMBER
TITLE
 
 
 











Exhibit II-



--------------------------------------------------------------------------------






EXHIBIT III
FORM OF
TRADEMARK SECURITY AGREEMENT

TRADEMARK SECURITY AGREEMENT, dated as of [__] (this “Agreement”) among the
Persons listed on the signature pages hereof, as Grantors, and JPMORGAN CHASE
BANK, N.A., as collateral agent (in such capacity, the “Collateral Agent”) for
the Secured Parties.
Reference is made to the Security Agreement (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”) dated as of August 13, 2019, among UGI Energy Services, LLC (“the
Company”), as a Grantor, the other Grantors party thereto and the Collateral
Agent. The Secured Parties’ agreements in respect of extensions of credit to the
Borrower are set forth in the Second Amended and Restated Credit Agreement dated
as of February 29, 2016 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the lenders from time to time party thereto (collectively,
the “Lenders” and each, a “Lender”), JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), the
Collateral Agent and the other parties from time to time party thereto. The
Grantors are subsidiaries of the Company, will derive substantial benefits from
the extension of credit to the Company pursuant to the Credit Agreement and the
undersigned Grantors are willing to execute and deliver this Agreement in order
to induce the Lenders and the Issuing Bank to continue extending such credit and
the Hedge Banks to continue entering into the Swap Agreements. Accordingly, the
parties hereto agree as follows:
Section 1.    Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings assigned to such terms in the Security
Agreement. The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement. For purposes of this Agreement,
“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names, trade
dress, logos, designs, business names, fictitious business names and all other
source or business identifiers, and all general intangibles of like nature,
protected under the laws of the United States or any state or political
subdivision thereof, as well as any unregistered trademarks and service marks
used by a Grantor, (b) all goodwill symbolized thereby or associated with each
of them, (c) all registrations and recordings in connection therewith, including
all registration and recording applications filed in the USPTO or any similar
offices in any state of the United States or any political subdivision thereof,
(d) all renewals of any of the foregoing, (e) all claims for, and rights to sue
for, past, present or future infringements or other violations of any of the
foregoing, and (f) all income, royalties, damages and payments now or hereafter
due or payable with respect to any of the foregoing, including damages and
payments for past, present or future infringements or other violations thereof.
Section 2.    Grant of Security Interest. As security for the payment or
performance in full when due of the Obligations, including each Guarantee of the
Obligations, each Grantor hereby pledges to the Collateral Agent, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a continuing security interest in all of its
right, title and interest in or to any and all of the following assets and
properties, whether now owned, or at any time hereafter acquired by or arising
in favor of such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the “Trademark
Collateral”):


Exhibit III-1

--------------------------------------------------------------------------------





(a) All Trademarks, including those listed on Schedule I hereto; and
(b) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing.
Notwithstanding anything to the contrary in (a) or (b) above, this Agreement
shall not constitute a grant of a security interest in any Excluded Property,
including any “intent-to-use” trademark applications prior to the filing and
acceptance of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or
an “Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto to the extent that, and solely during the period in which, a
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable federal law.
Section 3.    Termination. This Trademark Security Agreement and the security
interest granted hereby shall automatically terminate with respect to all of a
Grantor’s Obligations and any Lien arising therefrom shall be automatically
released upon termination of the Security Agreement or release of such Grantor’s
obligations thereunder. The Collateral Agent shall, in connection with any
termination or release herein or under the Security Agreement, execute and
deliver to any Grantor as such Grantor may request, an instrument in writing
releasing the security interest in the Trademark Collateral acquired under this
Agreement. Additionally, upon such termination or release, the Collateral Agent
shall reasonably cooperate with any efforts made by a Grantor to make of record
or otherwise confirm such satisfaction including, but not limited to, the
release and/or termination of this Agreement and any security interest in, to or
under the Trademark Collateral.
Section 4.    Supplement to the Security Agreement. The security interests
granted to the Collateral Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Collateral Agent pursuant
to the Security Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Collateral Agent with respect to the Trademark
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Security Agreement, the terms of the Security Agreement shall govern.
Section 5.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ANY CONFLICTS OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.
Section 6.    Intercreditor Agreement Governs. Notwithstanding anything herein
to the contrary, (i) the liens and security interests granted to the Collateral
Agent pursuant to this Agreement are expressly subject to the Intercreditor
Agreement and (ii) the exercise of any right or remedy by the Collateral Agent
hereunder is subject to the limitations and provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern.


Exhibit III-



--------------------------------------------------------------------------------





Section 7.    Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when it shall have been
executed by the Collateral Agent and when the Collateral Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means (including in .pdf
format) shall be effective as delivery of a manually executed counterpart of
this Agreement.
[Signatures on following page]






Exhibit III-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
[GRANTOR],
 
   as a Grantor
By:
 
 
Name:
 
Title:





Exhibit III-



--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.,
 
   as Collateral Agent
By:
 
 
Name:
 
Title:









Exhibit III-



--------------------------------------------------------------------------------






Schedule I
Short Particulars of U.S. Trademark Collateral
Grantor
Registered Trademark or Service Mark
Date Granted
Registration No. and Jurisdiction
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Grantor
Trademark or Service Mark Application
Date Filed
Application No. and Jurisdiction
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 













Exhibit III-



--------------------------------------------------------------------------------






EXHIBIT IV
FORM OF
COPYRIGHT SECURITY AGREEMENT

COPYRIGHT SECURITY AGREEMENT, dated as of [__] (this “Agreement”) among the
Persons listed on the signature pages hereof, as Grantors, and JPMORGAN CHASE
BANK, N.A., as collateral agent (in such capacity, the “Collateral Agent”) for
the Secured Parties.
Reference is made to the Security Agreement (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”) dated as of August 13, 2019, among UGI Energy Services, LLC (“the
Company”), as a Grantor, the other Grantors party thereto and the Collateral
Agent. The Secured Parties’ agreements in respect of extensions of credit to the
Borrower are set forth in the Second Amended and Restated Credit Agreement dated
as of February 29, 2016 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the lenders from time to time party thereto (collectively,
the “Lenders” and each, a “Lender”), JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), the
Collateral Agent and the other parties from time to time party thereto. The
Grantors are subsidiaries of the Company, will derive substantial benefits from
the extension of credit to the Company pursuant to the Credit Agreement and the
undersigned Grantors are willing to execute and deliver this Agreement in order
to induce the Lenders and the Issuing Bank to continue extending such credit and
the Hedge Banks to continue entering into the Swap Agreements. Accordingly, the
parties hereto agree as follows:
Section 1.    Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings assigned to such terms in the Security
Agreement. The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement. For purposes of this Agreement, (A)
“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to and under the copyright
laws of the United States (whether or not the underlying works of authorship
have been published), whether as author, assignee, transferee, exclusive
licensee or otherwise, (b) all registrations and applications for registration
of any such copyright in the United States, including registrations, recordings,
supplemental registrations and pending applications for registration in the USCO
or in any similar office or agency of the United States, (c) all renewals of any
of the foregoing, (d) all claims for, and rights to sue for, past, present or
future infringements or other violations of any of the foregoing, and (e) all
income, royalties, damages and payments now or hereafter due or payable with
respect to any of the foregoing, including damages and payments for past,
present or future infringements or other violations thereof and (B) “Copyright
License” means any written agreement, now or hereafter in effect, granting any
right to any third party under any Copyright now or hereafter owned by any
Grantor or that such Grantor otherwise has the right to license, or granting any
right to any Grantor under any Copyright now or hereafter owned by any third
party, and all rights of such Grantor under any such agreement.
Section 2.    Grant of Security Interest. As security for the payment or
performance in full when due of the Obligations, including each Guarantee of the
Obligations, each Grantor hereby pledges to the Collateral Agent, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a continuing security interest in all of its
right, title and interest in or to any and all of the following assets and
properties, whether now owned,


Exhibit IV-



--------------------------------------------------------------------------------





or at any time hereafter acquired by or arising in favor of such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Copyright Collateral”):
(a) All Copyrights, including those listed on Schedule I hereto;
(b) all exclusive Copyright Licenses with respect to registered United States
Copyrights under which any Grantor is the licensee, including those listed on
Schedule I hereto; and
(c) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing.
Notwithstanding anything to the contrary in (a) through (c) above, this
Agreement shall not constitute a grant of a security interest in any Excluded
Property.


Section 3.    Termination. This Copyright Security Agreement and the security
interest granted hereby shall automatically terminate with respect to all of a
Grantor’s Obligations and any Lien arising therefrom shall be automatically
released upon termination of the Security Agreement or release of such Grantor’s
obligations thereunder. The Collateral Agent shall, in connection with any
termination or release herein or under the Security Agreement, execute and
deliver to any Grantor as such Grantor may request, an instrument in writing
releasing the security interest in the Copyright Collateral acquired under this
Agreement. Additionally, upon such termination or release, the Collateral Agent
shall reasonably cooperate with any efforts made by a Grantor to make of record
or otherwise confirm such satisfaction including, but not limited to, the
release and/or termination of this Agreement and any security interest in, to or
under the Copyright Collateral.
Section 4.    Supplement to the Security Agreement. The security interests
granted to the Collateral Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Collateral Agent pursuant
to the Security Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Collateral Agent with respect to the Copyright
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Security Agreement, the terms of the Security Agreement shall govern.
Section 5.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ANY CONFLICTS OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.
Section 6.    Intercreditor Agreement Governs. Notwithstanding anything herein
to the contrary, (i) the liens and security interests granted to the Collateral
Agent pursuant to this Agreement are expressly subject to the Intercreditor
Agreement and (ii) the exercise of any right or remedy by the Collateral Agent
hereunder is subject to the limitations and provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern.


Exhibit IV-



--------------------------------------------------------------------------------





Section 7.    Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when it shall have been
executed by the Collateral Agent and when the Collateral Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means (including in .pdf
format) shall be effective as delivery of a manually executed counterpart of
this Agreement.
[Signatures on following page]






Exhibit IV-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
[GRANTOR],
 
   as a Grantor
By:
 
 
Name:
 
Title:





Exhibit IV-



--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., 
   as Collateral Agent
By:
 
 
Name:
 
Title:







Exhibit IV-



--------------------------------------------------------------------------------






Schedule I
Short Particulars of U.S. Copyright Collateral
Copyright Registrations:
OWNER
REGISTRATION
NUMBER
TITLE
 
 
 



Copyright Applications:
OWNER
TITLE
 
 



Exclusive Copyright Licenses:
OWNER / LICENSOR
LICENSEE
REGISTRATION
NUMBER
TITLE
 
 
 
 




















--------------------------------------------------------------------------------






EXHIBIT K
FORM OF PERFECTION CERTIFICATE
[Attached]


    
    

--------------------------------------------------------------------------------







PERFECTION CERTIFICATE
[__], 20[__]
Reference is hereby made to that certain Security Agreement, dated as of August
13, 2019 (the “Security Agreement”), among UGI Energy Services, LLC (the
“Borrower”), the other Grantors from time to time party thereto (collectively
with the Borrower, the “Companies” and each, a “Company”) and JPMorgan Chase
Bank, N.A., as collateral agent (the “Collateral Agent”). Capitalized terms used
but not defined herein have the meanings assigned in the Security Agreement.
I, an undersigned officer of each Company, do hereby certify on behalf of each
Company, solely in my capacity as an officer of each Company and not in my
individual capacity, as follows:
1.Names. (i) The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or comparable organizational document,
is set forth in Schedule 1(a). Each Company is the type of entity disclosed next
to its name in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, Federal Taxpayer Identification
Number of each Company and the jurisdiction of formation of each Company.
(a)    Set forth in Schedule 1(b) hereto are any other corporate or
organizational names that any Company, or any business or organization to which
any Company became the successor by merger, consolidation, acquisition, change
in form, nature or jurisdiction of organization or otherwise at any time in the
past five years, has had in the past five years, together with the date of the
relevant change.
(b)    Set forth in Schedule 1(c) is a list of all other names (including trade
names or similar appellations) currently used by any Company. Also set forth in
Schedule 1(c) is the information required by Section 1 of this certificate for
any other business or organization to which each Company became the successor by
merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time in the past five years. Except as set
forth in Schedule 1(c), no Company has changed its jurisdiction of organization
at any time during the past four months.
2.    Current Locations. (i) The chief executive office of each Company is
located at the address set forth in Schedule 2(a) hereto.
(a)    Set forth in Schedule 2(b) are all locations where each Company maintains
any material books or records relating to any Collateral.
(b)    Set forth in Schedule 2(c) hereto are all the other material places of
business of each Company.
(c)    Set forth in Schedule 2(d) hereto are all other material locations where
each Company maintains any of the Collateral consisting of inventory or
equipment not identified above.
3.    UCC Filings. Financing statements (duly authorized by each Company
constituting the debtor therein), including the indications of the collateral,
attached as Schedule 3 have been prepared for filing in the proper Uniform
Commercial Code filing offices in the jurisdictions identified in Schedule 4
hereof.




    

--------------------------------------------------------------------------------





4.    Schedule of Filings. Attached hereto as Schedule 4 is a schedule of the
appropriate filing offices for the financing statements attached hereto as
Schedule 3.
5.    Real Property. Attached hereto (a) as Schedule 5(a) is a list of all real
property owned by each Company constituting Material Real Property as of the
Effective Date and filing offices for Mortgages as of the Effective Date and (b)
as Schedule 5(b) is a list of all leases, subleases, tenancies, franchise
agreements, licenses or other occupancy arrangements to which any Company is
party as owner, lessor, sublessor, licensor, franchisor or grantor with respect
to any of the real property described on Schedule 5(a).
6.    Termination Statements. Attached hereto as Schedule 6(a) are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 6(b) hereto with respect to each
Lien described therein.
7.    Stock Ownership and Other Equity Interests. Attached hereto as Schedule
7(a) is a true and correct list of each of all of the authorized, and the issued
and outstanding, stock, partnership interests, limited liability company
membership interests or other equity interest of each Company and its
Subsidiaries and the record and beneficial owners of such stock, partnership
interests, membership interests or other equity interests. Also set forth on
Schedule 7(b) is each equity investment of each Company (other than the equity
interest set forth on Schedule 7(a)) setting for the percentage of such equity
interest pledged under the Security Agreement.
8.    Instruments and Tangible Chattel Paper. Attached hereto as Schedule 8 is a
true and correct list of all promissory notes, instruments (other than checks to
be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness held by each Company
as of the Effective Date having an aggregate value or face amount in excess of
$25,000,000, including all intercompany notes between or among any two or more
Companies.
9.    Intellectual Property. Attached hereto as Schedule 9(a) is a schedule
setting forth all of each Company’s Patents, Patent Licenses, Trademarks and
Trademark Licenses (each as defined in the Security Agreement) registered with
the United States Patent and Trademark Office, and all other Patents, Patent
Licenses, Trademarks and Trademark Licenses, including the name of the
registered owner and the registration number of each Patent, Patent License,
Trademark and Trademark License owned by each Company. Attached hereto as
Schedule 9(b) is a schedule setting forth all of each Company’s United States
Copyrights and Copyright Licenses (each as defined in the Security Agreements),
and all other Copyrights and Copyright Licenses, including the name of the
registered owner and the registration number of each Copyright or Copyright
License owned by each Company.
10.    Commercial Tort Claims. Attached hereto as Schedule 10 is a true and
correct list of all Commercial Tort Claims (as defined in the Security
Agreement) held by each Company in excess of $25,000,000, including a brief
description thereof.
11.    Letter-of-Credit Rights. Attached hereto as Schedule 11 is a true and
correct list of all Letters of Credit issued in favor of each Company, as
beneficiary thereunder, having an aggregate value or face amount in excess of
$25,000,000.
12.    Deposit Accounts, Securities Accounts and Commodity Accounts. Attached
hereto as Schedule 12 is a true and complete list of all Deposit Accounts,
Securities Accounts and Commodity Accounts (each as defined in the Security
Agreement) maintained by each Company, including the name of each institution
where each such account is held, the name of each such account and the name of
each entity that holds each account.




    

--------------------------------------------------------------------------------







[The Remainder of this Page has been intentionally left blank]








    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, I have hereunto signed this Perfection Certificate as of the
date first above written.
UGI Energy Services, LLC,
as the Borrower


By:         
    Name:
    Title:


UGI Asset Management, Inc.
Hellertown Pipeline Company
Homestead Holding Company
UGI LNG, Inc.
UGI Storage Company
UGI Development Company
UGI Marcellus, LLC
UGI Mt. Bethel Pipeline Company, LLC
UGI Sunbury, LLC
UGID Holding Company
UGI Hunlock Development Company
UGI Appalachia, LLC
UGI Pennant, LLC
UGI Gibraltar Gathering, LLC,
each as a Grantor


By:         
    Name:
    Title:


UGI PennEast, LLC, as a Grantor
By: UGI Energy Services, LLC, its sole member


By:         
    Name:
    Title:






[Signature Page to Perfection Certificate]

--------------------------------------------------------------------------------






Schedule 1(a)
Legal Names, Etc.
Legal Name
Type of Entity
Registered Organization
(Yes/No)
Organizational Number
Federal Tax Payer Identification Number
State of Formation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







    
    

--------------------------------------------------------------------------------






Schedule 1(b)
Prior Organizational Names
Company
Prior Name
Date of Change
 
 
 
 
 
 
 
 
 





    
    

--------------------------------------------------------------------------------





Schedule 1(c)
Changes in Corporate Identity; Other Names


Name
Jurisdiction/County
 
 
 
 
 
 
 
 
 
 



    

--------------------------------------------------------------------------------





Schedule 2(a)
Chief Executive Offices
[Address]


    

--------------------------------------------------------------------------------





Schedule 2(b)
Location of Books


[Address]








    

--------------------------------------------------------------------------------





Schedule 2(c)
Other Places of Material Business
[Address]


    

--------------------------------------------------------------------------------





Schedule 2(d)
Additional Locations of Equipment and Inventory




[Address]


    

--------------------------------------------------------------------------------





Schedule 3
Copy of Financing Statements To Be Filed
See attached.


    

--------------------------------------------------------------------------------





Schedule 4
Filings/Filing Offices
Type of Filing
Entity
Filing Office
 
 
 
 
 
 







    

--------------------------------------------------------------------------------






Schedule 5(a)
Owned Real Property
Entity of Record
Address
City
County
State
Filing Office
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Schedule 5(b)
Leases
[_____________]






    
    

--------------------------------------------------------------------------------






Schedule 6(a)
Copy of Termination Statements To Be Filed
[__________]
 









--------------------------------------------------------------------------------





Schedule 6(b)
Termination Statement Filings
[__________]





--------------------------------------------------------------------------------





Schedule 7(a)
Equity Interests of Companies and Direct Subsidiaries
Record Owner
Entity Owned
No. of Shares/Units or Percent Owned
Certificate No.
No. of Shares/Units or Percent Pledged
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





Schedule 7(b)
 
Other Equity Interests


Current Legal Entities Owned
Record Owner
No. Shares/Interest
Percent Pledged
 
 
 
 
 
 
 
 












--------------------------------------------------------------------------------





Schedule 8
Instruments and Tangible Chattel Paper
[____________]





--------------------------------------------------------------------------------





Schedule 9(a)
Intellectual Property Filings
Patents and Trademarks
U.S. TRADEMARK REGISTRATIONS
 
Trademark
Registration Number
Registration Date
Owner
1.    
 
 
 
 
2.    
 
 
 
 
3.    
 
 
 
 



U.S. TRADEMARK APPLICATIONS
 
Owner
Title
Application Number
1.    
 
 
 
2.    
 
 
 



TRADEMARK LICENSES
Name of
Agreement
Parties
Licensor/Licensee
Date of
Agreement
Subject
Matter
 
 
 
 
 
 
 
 
 
 
 
 



U.S. PATENTS
 
Patent No.
Issued
Expiration
Title
Owner
1.    
 
 
 
 
 
2.    
 
 
 
 
 



U.S. PATENT APPLICATIONS





--------------------------------------------------------------------------------





Case No.
Serial No.
Date
Filing Title
 
 
 
 
 
 
 
 

PATENT LICENSES
Name of Agreement
Parties
Licensor/Licensee
Date of Agreement
Subject
Matter
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





Schedule 9(b)
Copyrights
U.S. COPYRIGHT REGISTRATIONS
 
Registration No.
Registration Date
Title
Owner
1.    
 
 
 
 
2.    
 
 
 
 



U.S. COPYRIGHT APPLICATIONS
Case No.
Serial No.
Date
Filing Title
 
 
 
 
 
 
 
 





COPYRIGHT LICENSES
Name of
Agreement
Parties
Licensor/Licensee
Date of
Agreement
Subject
Matter
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------







Schedule 10
Commercial Tort Claims
[_____________]









--------------------------------------------------------------------------------





Schedule 11
Letter of Credit Rights
[______________]







--------------------------------------------------------------------------------





Schedule 12
Deposit Accounts, Securities Accounts and Commodity Accounts
Owner
Type of Account
Bank or Intermediary
Account Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
















--------------------------------------------------------------------------------







EXHIBIT L
FORM OF PERFECTION CERTIFICATE SUPPLEMENT
Reference is hereby made to (a) that certain Third Amended and Restated Credit
Agreement, dated as of March 6, 2020 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among UGI Energy Services, LLC (the “Borrower”), the lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent and (b) that certain Security Agreement, dated as August 13, 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”), among the Borrower, the other Grantors
from time to time party thereto (collectively with the Borrower, the “Companies”
and each, a “Company”) and JPMorgan Chase Bank, N.A., as collateral agent (the
“Collateral Agent”). Capitalized terms used but not defined herein have the
meanings assigned in the Security Agreement.
I, an undersigned officer of each Company, do hereby certify on behalf of each
Company, solely in my capacity as an officer of each Company and not in my
individual capacity, as follows:
1.    Names. (i) The exact legal name of each Company, as such name appears in
its respective certificate of incorporation or comparable organizational
document, is set forth in Schedule 1(a). Each Company is the type of entity
disclosed next to its name in Schedule 1(a). Also set forth in Schedule 1(a) is
the organizational identification number, if any, Federal Taxpayer
Identification Number of each Company and the jurisdiction of formation of each
Company.
(a)    Set forth in Schedule 1(b) hereto are any other corporate or
organizational names that any Company, or any business or organization to which
any Company became the successor by merger, consolidation, acquisition, change
in form, nature or jurisdiction of organization or otherwise at any time in the
past five years, has had in the past five years, together with the date of the
relevant change.
(b)    Set forth in Schedule 1(c) is a list of all other names (including trade
names or similar appellations) currently used by any Company. Also set forth in
Schedule 1(c) is the information required by Section 1 of this certificate for
any other business or organization to which each Company became the successor by
merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time in the past five years. Except as set
forth in Schedule 1(c), no Company has changed its jurisdiction of organization
at any time during the past four months.
2.    Current Locations. (i) The chief executive office of each Company is
located at the address set forth in Schedule 2(a) hereto.
(a)    Set forth in Schedule 2(b) are all locations where each Company maintains
any material books or records relating to any Collateral.
(b)    Set forth in Schedule 2(c) hereto are all the other material places of
business of each Company.
(c)    Set forth in Schedule 2(d) hereto are all other material locations where
each Company maintains any of the Collateral consisting of inventory or
equipment not identified above.





--------------------------------------------------------------------------------





3.    UCC Filings. Financing statements (duly authorized by each Company
constituting the debtor therein), including the indications of the collateral,
attached as Schedule 3 have been prepared for filing in the proper Uniform
Commercial Code filing offices in the jurisdictions identified in Schedule 4
hereof.
4.    Schedule of Filings. Attached hereto as Schedule 4 is a schedule of the
appropriate filing offices for the financing statements attached hereto as
Schedule 3.
5.    Real Property. Attached hereto (a) as Schedule 5(a) is a list of all real
property owned by each Company constituting Material Real Property as of the
Effective Date and filing offices for Mortgages as of the Effective Date and (b)
as Schedule 5(b) is a list of all leases, subleases, tenancies, franchise
agreements, licenses or other occupancy arrangements to which any Company is
party as owner, lessor, sublessor, licensor, franchisor or grantor with respect
to any of the real property described on Schedule 5(a).
6.    Termination Statements. Attached hereto as Schedule 6(a) are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 6(b) hereto with respect to each
Lien described therein.
7.    Stock Ownership and Other Equity Interests. Attached hereto as Schedule
7(a) is a true and correct list of each of all of the authorized, and the issued
and outstanding, stock, partnership interests, limited liability company
membership interests or other equity interest of each Company and its
Subsidiaries and the record and beneficial owners of such stock, partnership
interests, membership interests or other equity interests. Also set forth on
Schedule 7(b) is each equity investment of each Company (other than the equity
interest set forth on Schedule 7(a)) setting for the percentage of such equity
interest pledged under the Security Agreement.
8.    Instruments and Tangible Chattel Paper. Attached hereto as Schedule 8 is a
true and correct list of all promissory notes, instruments (other than checks to
be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness held by each Company
as of the Effective Date having an aggregate value or face amount in excess of
$25,000,000, including all intercompany notes between or among any two or more
Companies.
9.    Intellectual Property. Attached hereto as Schedule 9(a) is a schedule
setting forth all of each Company’s Patents, Patent Licenses, Trademarks and
Trademark Licenses (each as defined in the Security Agreement) registered with
the United States Patent and Trademark Office, and all other Patents, Patent
Licenses, Trademarks and Trademark Licenses, including the name of the
registered owner and the registration number of each Patent, Patent License,
Trademark and Trademark License owned by each Company. Attached hereto as
Schedule 9(b) is a schedule setting forth all of each Company’s United States
Copyrights and Copyright Licenses (each as defined in the Security Agreements),
and all other Copyrights and Copyright Licenses, including the name of the
registered owner and the registration number of each Copyright or Copyright
License owned by each Company.
10.    Commercial Tort Claims. Attached hereto as Schedule 10 is a true and
correct list of all Commercial Tort Claims (as defined in the Security
Agreement) held by each Company in excess of $25,000,000, including a brief
description thereof.
11.    Letter-of-Credit Rights. Attached hereto as Schedule 11 is a true and
correct list of all Letters of Credit issued in favor of each Company, as
beneficiary thereunder, having an aggregate value or face amount in excess of
$25,000,000.





--------------------------------------------------------------------------------





12.    Deposit Accounts, Securities Accounts and Commodity Accounts. Attached
hereto as Schedule 12 is a true and complete list of all Deposit Accounts,
Securities Accounts and Commodity Accounts (each as defined in the Security
Agreement) maintained by each Company, including the name of each institution
where each such account is held, the name of each such account and the name of
each entity that holds each account.


[The Remainder of this Page has been intentionally left blank]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, I have hereunto signed this Perfection Certificate
Supplement as of the date first above written.
UGI Energy Services, LLC,
as the Borrower


By:         
    Name:
    Title:


[•],
as a Grantor


By:         
    Name:
    Title:






[Signature Page to Perfection Certificate Supplement]
    

--------------------------------------------------------------------------------






Schedule 1(a)
Legal Names, Etc.
Legal Name
Type of Entity
Registered Organization
(Yes/No)
Organizational Number
Federal Tax Payer Identification Number
State of Formation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







    
    
    

--------------------------------------------------------------------------------






Schedule 1(b)
Prior Organizational Names
Company
Prior Name
Date of Change
 
 
 
 
 
 
 
 
 





    
    
    

--------------------------------------------------------------------------------





Schedule 1(c)
Changes in Corporate Identity; Other Names


Name
Jurisdiction/County
 
 
 
 
 
 
 
 
 
 



    

--------------------------------------------------------------------------------





Schedule 2(a)
Chief Executive Offices
[Address]


    

--------------------------------------------------------------------------------





Schedule 2(b)
Location of Books


[Address]








    

--------------------------------------------------------------------------------





Schedule 2(c)
Other Places of Material Business
[Address]


    

--------------------------------------------------------------------------------





Schedule 2(d)
Additional Locations of Equipment and Inventory




[Address]


    

--------------------------------------------------------------------------------





Schedule 3
Copy of Financing Statements To Be Filed
See attached.


    

--------------------------------------------------------------------------------





Schedule 4
Filings/Filing Offices
Type of Filing
Entity
Filing Office
 
 
 
 
 
 





    

--------------------------------------------------------------------------------









Schedule 5(a)
Owned Real Property
Entity of Record
Address
City
County
State
Filing Office
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Schedule 5(b)
Leases
[_____________]


    
    
    

--------------------------------------------------------------------------------






Schedule 6(a)


Copy of Termination Statements To Be Filed
[__________]


 









--------------------------------------------------------------------------------





Schedule 6(b)
Termination Statement Filings
[__________]


    

--------------------------------------------------------------------------------





Schedule 7(a)
Equity Interests of Companies and Direct Subsidiaries
Record Owner
Entity Owned
No. of Shares/Units or Percent Owned
Certificate No.
No. of Shares/Units or Percent Pledged
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





    

--------------------------------------------------------------------------------





Schedule 7(b)
 
Other Equity Interests


Current Legal Entities Owned
Record Owner
No. Shares/Interest
Percent Pledged
 
 
 
 
 
 
 
 









    

--------------------------------------------------------------------------------





Schedule 8
Instruments and Tangible Chattel Paper
[____________]


    

--------------------------------------------------------------------------------





Schedule 9(a)
Intellectual Property Filings
Patents and Trademarks
U.S. TRADEMARK REGISTRATIONS
 
Trademark
Registration Number
Registration Date
Owner
1.    
 
 
 
 
2.    
 
 
 
 
3.    
 
 
 
 



U.S. TRADEMARK APPLICATIONS
 
Owner
Title
Application Number
1.    
 
 
 
2.    
 
 
 



TRADEMARK LICENSES
Name of
Agreement
Parties
Licensor/Licensee
Date of
Agreement
Subject
Matter
 
 
 
 
 
 
 
 
 
 
 
 



U.S. PATENTS
 
Patent No.
Issued
Expiration
Title
Owner
1.    
 
 
 
 
 
2.    
 
 
 
 
 



U.S. PATENT APPLICATIONS


    

--------------------------------------------------------------------------------





Case No.
Serial No.
Date
Filing Title
 
 
 
 
 
 
 
 

PATENT LICENSES
Name of Agreement
Parties
Licensor/Licensee
Date of Agreement
Subject
Matter
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





    

--------------------------------------------------------------------------------





Schedule 9(b)
Copyrights
U.S. COPYRIGHT REGISTRATIONS
 
Registration No.
Registration Date
Title
Owner
3.    
 
 
 
 
4.    
 
 
 
 



U.S. COPYRIGHT APPLICATIONS
Case No.
Serial No.
Date
Filing Title
 
 
 
 
 
 
 
 





COPYRIGHT LICENSES
Name of
Agreement
Parties
Licensor/Licensee
Date of
Agreement
Subject
Matter
 
 
 
 
 
 
 
 





    

--------------------------------------------------------------------------------







Schedule 10
Commercial Tort Claims
[_____________]






    

--------------------------------------------------------------------------------





Schedule 11
Letter of Credit Rights
[______________]




    

--------------------------------------------------------------------------------





Schedule 12
Deposit Accounts, Securities Accounts and Commodity Accounts
Owner
Type of Account
Bank or Intermediary
Account Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











    

--------------------------------------------------------------------------------







EXHIBIT M

FORM OF DEED OF TRUST
[Attached]


    

--------------------------------------------------------------------------------






THIS IS AN OPEN-END MORTGAGE UNDER 42 Pa.C.S.A §8143 WHICH SECURES FUTURE
ADVANCES. THE MAXIMUM AMOUNT SECURED BY THIS MORTGAGE IS $520,000,000, PLUS
ACCRUED BUT UNPAID INTEREST, FEES, COSTS EXPENSES, AND ADVANCES MADE AS PROVIDED
HEREIN. All notices required to be given to Mortgagee pursuant to 42 Pa.C.S.A.
§8143 shall be given as set forth in Section 10.1 of this Open-End Mortgage.
253598777



--------------------------------------------------------------------------------



OPEN-END MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES, FIXTURE
FILING, AND FINANCING STATEMENT
by and from
UGI DEVELOPMENT COMPANY, a Pennsylvania corporation and HUNLOCK ENERGY, LLC, a
Delaware limited liability company,
“Mortgagor”
to
JPMORGAN CHASE BANK, N.A., in its capacity as Collateral Agent,
“Mortgagee”
Dated as of January 29, 2020
Effective as of ____________, 2020
Location: 390 State Route 11
Municipality: Township of Hunlock/Hunlock Creek
County: Luzerne
State: Commonwealth of Pennsylvania
Tax Parcel No.: 29-J6-00A-005-000 (Parcel A) and 29-J6-00A-05B-000 (Parcel B)
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:


Sidley Austin LLP
One South Dearborn Street
Chicago, Illinois 60603
Attn: Elizabeth McCloy





--------------------------------------------------------------------------------





    

--------------------------------------------------------------------------------






OPEN-END MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES, FIXTURE
FILING, AND FINANCING STATEMENT

THIS IS AN OPEN-END MORTGAGE AND SECURES FUTURE ADVANCES


THIS OPEN-END MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES,
FIXTURE FILING, AND FINANCING STATEMENT, dated as of January 29, 2020, effective
as of _______________, 2020 (as it may be amended, supplemented or otherwise
modified from time to time, this “Mortgage”), is by and from UGI Development
Company, a Pennsylvania corporation and Hunlock Energy, LLC, a Delaware limited
liability company (collectively, “Mortgagor”), as Mortgagor, whose address for
notice hereunder is 460 North Gulph Road, King of Prussia, Pennsylvania 19406,
Attention: Treasurer (Facsimile No. (610) 992-3259; Telephone No. (610)
337-1000; Email Address: UGI-TREASURY@ugicorp.com), in favor of JPMorgan Chase
Bank, N.A., in its capacity as Collateral Agent for the benefit of the Secured
Parties as identified in the Credit Agreement (as hereinafter defined), and any
successor administrative agent appointed pursuant to the Credit Agreement (in
such capacity being sometimes referred to herein as “Mortgagee”), as Mortgagee,
whose address for notice hereunder is, for any credit-related matters, 10 South
Dearborn, 9th Floor, Mail Code IL1-0364, Chicago, IL 60603, Attention: Helen D.
Davis (Telephone No. (312) 732-1759; Email Address: helen.d.davis@jpmorgan.com),
with a copy to large.corporate.agency@jpmorgan.com, and for any loan-related
matters, 10 S. Dearborn St., L2 Floor, Chicago, IL 60603, Attention: Leonida
Mischke (Facsimile No. (844) 490-5665; Telephone No. (312) 383-7055; Email
Address: Leonida.G.Mischke@jpmorgan.com and/or
JPM.Agency.Servicing.1@jpmorgan.com).
RECITALS:
WHEREAS, reference is made to that certain Second Amended and Restated Credit
Agreement, dated as of February 29, 2016 (as amended by that certain First
Amendment to Second Amended and Restated Credit Agreement dated August 13, 2019,
and as the same may be further amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement” which term shall also include
and refer to any increase in the amount of indebtedness permitted under the
Credit Agreement and any refinancing or replacement of the Credit Agreement or
(whether under a bank facility, securities offering or otherwise) or one or more
successor or replacement facilities whether or not with a different group of
agents or lenders (whether under a bank facility, securities offering or
otherwise) and whether or not with different obligors in each case pursuant to
and in accordance with the terms of the Credit Agreement) by and among UGI
ENERGY SERVICES, LLC, a Pennsylvania limited liability company (the “Borrower”),
each of the Lenders from time to time party thereto (the “Lenders”), JPMORGAN
CHASE BANK, N.A., as Administrative Agent (the “Administrative Agent”), and the
other agents from time to time party thereto;
WHEREAS, reference is made to that certain Third Amended and Restated Guaranty
dated as of August 13, 2019 by the Initial Guarantors party thereto (including
Mortgagor) in favor of Mortgagee;
WHEREAS, Mortgagor will receive substantial benefits from the execution,
delivery of and performance of the obligations under the Credit Agreement and
the other Loan Documents and is, therefore, willing to enter into this Mortgage;


    

--------------------------------------------------------------------------------





WHEREAS, this Mortgage is given by Mortgagor to Mortgagee as Administrative
Agent for the benefit of the Secured Parties to secure the payment and
performance of all of the Secured Obligations (as hereinafter defined); and
WHEREAS, it is a condition to the obligations of the Lenders to make the Loans
under the Credit Agreement that Mortgagor execute and deliver the applicable
Loan Documents, including this Mortgage;
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Mortgagee and Mortgagor agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01.    Definitions. Capitalized terms used herein (including the
recitals hereto) not otherwise defined herein shall have the meanings ascribed
thereto in the Credit Agreement. In addition, as used herein, the following
terms shall have the following meanings:
“Loan Parties” means, collectively, the Mortgagor, the Borrower and the other
Guarantors.
“Mortgaged Property” means all of Mortgagor’s right, title and interest in (i)
all real property together with all right, title, interest and privilege of
Mortgagor unto all fee simple title or absolute ownership rights, leaseholds,
leasehold estates, easements, rights-of-way and licenses in and to that certain
real property in which Mortgagor has an interest and located in the county in
which this Mortgage is recorded, including, without limitation, the real
property and oil, gas and/or other mineral properties and oil, gas and/or
mineral leases or other agreements further described in Exhibit A, together with
any greater or additional estate therein as hereafter may be acquired by
Mortgagor, without regard to any limitations as to specific interests, lands or
depths that may be set forth in Exhibit A or in any of the leases or other
agreements described in Exhibit A (the “Land”); (ii) all improvements now owned
or hereafter acquired by Mortgagor, now or at any time situated, placed or
constructed upon the Land (which for the avoidance of doubt, as of the date
hereof, shall not include (a) that certain liquid propane air building and (b)
that certain 8 foot by 10 foot shed adjacent to the propane plant, each located
on the Land and owned by the Borrower) (the “Improvements”; the Land and
Improvements are collectively referred to as the “Premises”); (iii) all
materials, supplies, equipment, apparatus, systems and other items of personal
property now owned or hereafter acquired by Mortgagor and now or hereafter
attached to, installed in or used primarily in connection with any of the
Improvements or the Land, and water, gas, electrical, telephone, storm and
sanitary sewer facilities and all other utilities whether or not situated in
easements (the “Fixtures”); (iv) all structures, buildings, processing plants,
compressor sites, treating facilities, fractionation stations, storage tanks,
pump stations, meter sites, pipes and pipelines below the ground as well as on
the surface, gathering systems for the transportation and delivery of oil,
natural gas, other gas products, other hydrocarbons and other liquids, wells,
pumping units, wellhead equipment, tanks, flow lines, gathering lines,
compressors, dehydration units, separators, meters, injection facilities, salt
water disposal facilities, platforms, drilling and other rigs, and all other
improvements, all related fixtures and equipment, constructed or to be
constructed, located or to be located on, over or across the Land, including,
without limitation, all loops, laterals, mains, lines, gauges, drips, valves,
fittings, meters, controls, tanks, vessels, separators, corrosion equipment,
headers, aerial suspension river crossings, connections, parts, tools, cathodic
or electrical protection units, by-passes, regulators, pumps, compressors, water
lines, chemical lines, gate valves, fire


    

--------------------------------------------------------------------------------





hydrants and measuring stations so constructed, located, used or related (all of
the foregoing described in this clause (iv) are herein collectively referred to
as the “Facility”); (v) all right, title and interest of Mortgagor in and to all
goods, accounts, general intangibles, instruments, documents, contracts,
agreements (including all oil, natural gas, other gas products, other
hydrocarbon and other liquid sales, purchase, exchange, transmission,
transportation, treating and/or processing contracts, operating agreements,
equipment leases, production sales contracts, farmout and/or farm-in agreements,
oil, gas and/or mineral unitization, pooling and/or communitization agreements,
declarations and/or orders and the units created thereby, including units formed
under orders, rules, regulations or other official acts of any federal, state or
other authority having jurisdiction, all hedge or swap agreements, cap, floor,
collar, exchange, forward or other hedge or protection agreements or
transactions relating to crude oil, natural gas or other hydrocarbons, or any
option with respect to any such agreement or transaction, and all geological,
geophysical, engineering, title and other technical data) and other agreements
entered into by Mortgagor and in each case relating to the Facility, the
Premises, inventory, accounts or other personal property, such properties, and
all other contracts and agreements, whether now in existence or hereafter made,
which are entered into by Mortgagor and which relate to the Premises, the
Facility, inventory and accounts (together with any and all renewals,
extensions, substitutions, ratifications, supplements, amendments and
replacements of or for any such contracts and agreements), chattel paper and all
other personal property of any kind or character, including such items of
personal property as defined in the UCC (defined below), now owned or hereafter
acquired by Mortgagor and now or hereafter affixed to, placed upon, used in
connection with, arising from or otherwise related to the Premises (the
“Personalty”); (vi) all production and inventory, of whatever kind, type or
nature, including specifically but without limitation, all oil, natural gas,
other gas products, other hydrocarbons and other liquids now, or which may at
any time hereafter, be produced from or allocated to the Premises (the
“Production”), and any products processed or obtained therefrom, together with
all other as-extracted collateral related thereto, and together with all liens
and security interests securing payment of the proceeds thereof, or owned by
Mortgagor and which may be placed in or is in the process of being passed
through, any part of the Facility; (vii) all reserves, escrows or impounds
required under the Credit Agreement and all deposit accounts maintained by
Mortgagor with respect to the Premises (the “Deposit Accounts”); (viii) all
leases, licenses, permits, franchises, concessions, occupancy agreements or
other agreements (written or oral, now or at any time in effect) which grant to
any Person (other than Mortgagor) a possessory interest in, or the right to use,
all or any part of the Premises, together with all related security and other
deposits subject to depositors’ rights and requirements of law (the “Leases”);
(ix) all of the rents, revenues, royalties, income, proceeds, profits, security,
payments in lieu of production, including “take or pay” payments and similar
payments, payments received in settlement of or pursuant to a judgment rendered
with respect to take or pay obligations or other obligations under a production
sales contract, payments received in buyout or buydown or other settlement of a
production sales contract, and payments received under a gas balancing agreement
as a result of Mortgagor’s rights as a result of Mortgagor taking or having
taken less gas from the Premises than its ownership thereof would entitle it to
receive and other types of deposits subject to depositors’ rights and
requirements of law, and other benefits paid or payable by parties to the Leases
for using, leasing, licensing, possessing, operating from, residing in, selling
or otherwise enjoying the Premises (the “Rents”); (x) all other agreements, such
as construction contracts, architects’ agreements, engineers’ contracts, utility
contracts, maintenance agreements, management agreements, service contracts,
listing agreements, guaranties, warranties, permits, licenses, certificates and
entitlements in any way relating to the construction, use, occupancy, operation,
maintenance, enjoyment or ownership of the Premises (the “Property Agreements”);
(xi) all rights, privileges, tenements, hereditaments, rights of way, easements,
servitudes, permits, surface and subsurface leases, appendages and appurtenances
appertaining to the Land, the Facility,


    

--------------------------------------------------------------------------------





Improvements, Fixtures or Personalty; (xii) all property tax refunds payable to
Mortgagor in respect of the Land (the “Tax Refunds”); (xiii) all accessions,
replacements and substitutions for any of the foregoing and all proceeds
thereof, in each case to the extent they relate to the Land, the Facility,
Improvements, Fixtures or Personalty (the “Proceeds”); (xiv) all insurance
policies, unearned premiums therefor and proceeds from such policies covering
any of the Land, the Facility, Improvements, Fixtures or Personalty (the
“Insurance”); and (xv) all awards, damages, remunerations, reimbursements,
settlements or compensation heretofore made or hereafter to be made by any
governmental authority pertaining to the Land, the Facility, Improvements,
Fixtures or Personalty (the “Condemnation Awards”); provided that in no event
shall the Mortgaged Property include any Excluded Property. As used in this
Mortgage, the term “Mortgaged Property” shall mean all or, where the context
permits or requires, any portion of the above or any interest therein.
“Secured Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Restricted Subsidiaries to any of the Lenders, the
Administrative Agent or any indemnified party, individually or collectively,
existing on the “Restatement Effective Date” (as defined in the Credit
Agreement) or arising thereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under the Credit Agreement or any of the other Loan Documents or in
respect of any of the Loans made or reimbursement or other obligations incurred
or any of the other instruments at any time evidencing any thereof; provided
that the definition of “Secured Obligations” shall not create or include any
guarantee by any Loan Party of (or grant of security interest by any Loan Party
to support, as applicable) any Excluded Swap Obligations of such Loan Party for
purposes of determining any obligations of any Loan Party.
SECTION 10.02.    Interpretation. References to “Sections” shall be to Sections
of this Mortgage unless otherwise specifically provided. Section headings in
this Mortgage are included herein for convenience of reference only and shall
not constitute a part of this Mortgage for any other purpose or be given any
substantive effect. Section 1.03 and Section 1.04 of the Credit Agreement shall
be applicable to this Mortgage mutatis mutandis. If any conflict or
inconsistency exists between this Mortgage and the Credit Agreement, the Credit
Agreement shall govern.
ARTICLE II
GRANT
In consideration of the sum of Ten Dollars ($10.00) to Mortgagor in hand paid,
and in order to secure the full and timely payment of the Secured Obligations
and the full and timely performance and discharge of the obligations of the Loan
Parties under the Loan Documents, Mortgagor does hereby GRANT, BARGAIN, SELL,
MORTGAGE, CONVEY, TRANSFER, ASSIGN AND SET OVER unto Mortgagee for the benefit
of the Secured Parties and grant to Mortgagee for the benefit of the Secured
Parties a right of entry and possession (pursuant to this Mortgage and as
allowed by applicable law) with mortgage covenants, and upon the condition for
the breach of which this Mortgage may be subject to foreclosure as provided by
law, all of the Mortgaged Property to the extent the same are not granted to
Mortgagee for the benefit of the Secured Parties.


    

--------------------------------------------------------------------------------





ARTICLE III
WARRANTIES, REPRESENTATIONS AND COVENANTS
Mortgagor warrants, represents and covenants to Mortgagee as follows:
SECTION 3.01.    Title. Mortgagor has, and Mortgagor covenants to maintain, good
and defensible title to the Mortgaged Property, free and clear of all liens,
claims, interests and encumbrances except for Permitted Encumbrances. This
Mortgage creates valid, enforceable liens and security interests against the
Mortgaged Property. Mortgagor will warrant and defend title to the Mortgaged
Property, subject to Permitted Encumbrances, against the claims and demands of
all persons claiming or to claim the same or any part thereof.
SECTION 3.02.    Lien Status. Mortgagor shall preserve and protect the lien
priority and security interest status of this Mortgage. If any lien or security
interest other than a Permitted Encumbrance is asserted against the Mortgaged
Property, Mortgagor shall promptly after obtaining knowledge of such lien or
security interest, and at its expense, (a) give Mortgagee written notice of such
lien or security interest, and (b) either (i) pay the underlying claim in full
or take such other action so as to cause it to be released or (ii) contest the
same as permitted by and in compliance with applicable law and any requirement
of providing cash reserves relating to such lien to the extent required by GAAP.
SECTION 3.03.    Payment and Performance. Mortgagor will make due and punctual
payment of the Secured Obligations as required by the terms and provisions of
the Credit Agreement and the other Loan Documents to which it is a Party.
Mortgagor will timely and properly perform and comply with all of the covenants,
agreements and conditions imposed upon it by this Mortgage.
SECTION 3.04.    Replacement of Fixtures and Personalty. Except as otherwise
permitted in the Credit Agreement, Mortgagor shall not, without the prior
written consent of Mortgagee, permit any of the Fixtures or Personalty to be
removed at any time from the Land or Improvements, unless the removed item is
removed temporarily for maintenance and repair or, if removed permanently, is no
longer needed in connection with the operation of the Premises or is obsolete
and is replaced by an article of equal or better suitability and value, owned or
leased by Mortgagor subject to the liens and security interests of this Mortgage
and the other Loan Documents, and free and clear of any other lien or security
interest except such as may be permitted under the Credit Agreement or first
approved in writing by Mortgagee.
SECTION 3.05.    Intentionally Omitted.
SECTION 3.06.    Covenants Running with the Land. All Secured Obligations are
intended by Mortgagor and Mortgagee to be, and shall be construed as, covenants
running with the Mortgaged Property. As used herein, until the release of this
Mortgage, “Mortgagor” shall refer to the party named in the first paragraph of
this Mortgage and to any subsequent owner of all or any portion of the Mortgaged
Property. All Persons who may have or acquire an interest in the Mortgaged
Property shall be deemed to have notice of, and be bound by, the terms of the
Credit Agreement and the other Loan Documents; however, no such party shall be
entitled to any rights thereunder without the prior written consent of
Mortgagee. In addition, all of the covenants of Mortgagor in any Loan Document
to which it is a party are incorporated herein by reference.


    

--------------------------------------------------------------------------------





SECTION 3.07.    Condemnation Awards and Insurance Proceeds. Mortgagor shall
notify Mortgagee promptly of any threatened or pending proceeding of which
Mortgagor becomes aware for condemnation, eminent domain or expropriation
affecting the Mortgaged Property or arising out of damage to the Mortgaged
Property, and Mortgagor shall, at Mortgagor’s expense, diligently prosecute any
such proceedings. During the continuance of an Event of Default, Mortgagee shall
have the right (but not the obligation) to participate in any such proceeding
and to be represented therein by counsel of its own choice. Mortgagor assigns
all awards and compensation to which it is entitled for any condemnation or
other taking, or any purchase or private sale in lieu thereof, to Mortgagee and
authorizes Mortgagee to collect and receive such awards and compensation and to
give proper receipts and acquittances therefor, subject to the terms of the
Credit Agreement. Mortgagor assigns to Mortgagee all proceeds of any insurance
policies insuring against loss or damage to the Mortgaged Property, subject to
the terms of the Credit Agreement. During the continuance of an Event of
Default, Mortgagor authorizes Mortgagee to collect and receive such proceeds and
authorizes and directs the issuer of each of such insurance policies to make
payment for all such losses directly to Mortgagee, instead of to Mortgagor and
Mortgagee jointly, subject to the terms of the Credit Agreement.
SECTION 3.08.    Intentionally Omitted.
SECTION 3.09.    Prohibited Transfers. Except as expressly permitted by the
Credit Agreement, Mortgagor shall not, without the prior written consent of
Mortgagee, Dispose of, or abandon, the Mortgaged Property.
ARTICLE IV
DEFAULT AND FORECLOSURE
SECTION 4.01.    Remedies. If an Event of Default has occurred and is
continuing, subject to the limitations set forth in the Loan Documents,
Mortgagee may, at Mortgagee’s election, to the extent allowed by applicable law,
exercise any or all of the following rights, remedies and recourses:
(a)    Acceleration. Declare, by notice of Mortgagor, the Secured Obligations to
be immediately due and payable, without further notice, presentment, protest,
notice of intent to accelerate, notice of acceleration, demand or action of any
nature whatsoever (each of which hereby is expressly waived by Mortgagor),
whereupon the same shall become immediately due and payable.
(b)    Entry on Property. With prior written notice, enter the Mortgaged
Property and take exclusive possession thereof and of all books, records and
accounts relating thereto or located thereon.
(c)    Operation of Mortgaged Property. Hold, lease, develop, manage, operate or
otherwise use the Mortgaged Property upon such terms and conditions as Mortgagee
may deem reasonable under the circumstances (making such repairs, alterations,
additions and improvements and taking other actions, from time to time, as
Mortgagee deems reasonably necessary or desirable), and apply all Rents and
other amounts collected by Mortgagee in connection therewith in accordance with
the provisions hereof.
(d)    Foreclosure and Sale. Institute proceedings for the complete foreclosure
of this Mortgage by judicial action, in which case the Mortgaged Property may be
sold for cash or


    

--------------------------------------------------------------------------------





credit in one or more parcels. With respect to any notices required or permitted
under the UCC, Mortgagor agrees that fifteen (15) Business Days’ prior written
notice shall be deemed commercially reasonable. At any such sale by virtue of
any judicial proceedings, or any other legal right, remedy or recourse, the
title to and right of possession of any such property shall pass to the
purchaser thereof, and to the fullest extent permitted by law, Mortgagor shall
be completely and irrevocably divested of all of its right, title, interest,
claim, equity, equity of redemption and demand whatsoever, either at law or in
equity, in and to the property sold, and such sale shall be a perpetual bar both
at law and in equity against Mortgagor, and against all other Persons claiming
or to claim the property sold or any part thereof, by, through or under
Mortgagor. Mortgagee or any of the Secured Parties may be a purchaser at such
sale, and, if Mortgagee is the highest bidder, Mortgagee shall credit the
portion of the purchase price that would be distributed to Mortgagee against the
Secured Obligations in lieu of paying cash. In connection with any such
foreclosure sale: (i) Mortgagee shall have no obligation to clean up, repair or
otherwise prepare the Mortgaged Property for sale; (ii) Mortgagor waives any
right it may have to require Mortgagee to pursue any third party for any of the
Secured Obligations; (iii) Mortgagee shall comply with any applicable state or
federal law requirements in connection with a disposition of the Mortgaged
Property; (iv) Mortgagee may specifically disclaim any warranties of title or
the like; and (v) Mortgagee may apply any non-cash proceeds of a disposition of
the Mortgaged Property in any commercially reasonable manner selected by
Mortgagee. Compliance by Mortgagee with the standards set forth in the foregoing
sentence shall not be deemed to adversely affect the commercial reasonableness
of any sale of the Mortgaged Property or portion thereof.
(e)    Receiver. In the event this Mortgage is foreclosed by judicial action,
appraisement of the Mortgaged Property is waived; Mortgagee or any Secured Party
may make application to a court of competent jurisdiction for, and obtain from
such court as a matter of strict right and without notice to Mortgagor or regard
to the adequacy of the Mortgaged Property for the repayment of the Secured
Obligations, the appointment of a receiver of the Mortgaged Property, and
Mortgagor irrevocably consents to such appointment. Any such receiver shall have
all the usual and customary powers and duties of receivers in similar cases,
including the full power to rent, maintain and otherwise operate the Mortgaged
Property upon such terms as may be approved by the court, and shall apply such
Rents in accordance with the provisions hereof.
(f)    Other. Mortgagee may exercise all other rights, remedies and recourses
granted under the Loan Documents or otherwise available at law or in equity
(including an action for specific performance of any covenant contained in the
Loan Documents before, during or after any proceeding to enforce this Mortgage).
SECTION 4.02.    Separate Sales. If an Event of Default has occurred and is
continuing, subject to the limitations set forth in the Loan Documents,
Mortgagee may, at Mortgagee’s election, to the extent allowed by applicable law,
sell the Mortgaged Property in one or more parcels and in such manner and order
as Mortgagee in its sole discretion may elect; the right of sale arising out of
any Event of Default shall not be exhausted by any one or more sales.
SECTION 4.03.    Remedies Cumulative, Concurrent and Nonexclusive. Mortgagee
shall have all rights, remedies and recourses granted in the Loan Documents and
available at law or equity (including the UCC), which rights (a) shall be
cumulative and concurrent, (b) may be pursued separately, successively or
concurrently against Mortgagor or others obligated under the Loan Documents, or
against the Mortgaged Property, or against any one or more of them, at the sole
discretion of Mortgagee or the Secured Parties, (c) may be exercised as often as
occasion therefor


    

--------------------------------------------------------------------------------





shall arise, and the exercise or failure to exercise any of them shall not be
construed as a waiver or release thereof or of any other right, remedy or
recourse, and (d) are intended to be, and shall be, nonexclusive. Subject to the
terms of the Loan Documents, including, without limitation, Section 4.9 hereof,
no action by Mortgagee or any Secured Party in the enforcement of any rights,
remedies or recourses under the Loan Documents or otherwise at law or equity
shall be deemed to cure any Event of Default.
SECTION 4.04.    Release of and Resort to Collateral. Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien and the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interest
created in or evidenced by the Loan Documents or their status as a lien and
security interest holder in and to the Mortgaged Property. For payment of the
Secured Obligations, Mortgagee may resort to any other security in such order
and manner as Mortgagee may elect.
SECTION 4.05.    Waiver of Redemption, Notice and Marshalling of Assets. To the
fullest extent permitted by law, Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefit that might accrue to
Mortgagor by virtue of any present or future law or judicial decision exempting
the Mortgaged Property from attachment, levy or sale on execution or providing
for any appraisement, valuation, stay of execution, exemption from civil
process, redemption or extension of time for payment; (b) except as otherwise
provided in the Loan Documents, all notices of Mortgagee’s election to exercise
or the actual exercise of any right, remedy or recourse provided for under the
Loan Documents; and (c) any right to a marshalling of assets or a sale in
inverse order of alienation. Borrower waives the statutory right of redemption
and equity of redemption.
SECTION 4.06.    Discontinuance of Proceedings. If Mortgagee or the Secured
Parties shall have proceeded to invoke any right, remedy or recourse permitted
under the Loan Documents and shall thereafter elect to discontinue or abandon it
for any reason, Mortgagee or the Secured Parties shall have the unqualified
right to do so, but no such discontinuance or abandonment shall waive any Event
of Default which may then exist or the right of Mortgagee or the Secured Parties
thereafter to exercise any right, remedy or recourse under the Loan Documents
for such Event of Default.
SECTION 4.07.    Application of Proceeds. The proceeds of any sale of, and the
Rents and other amounts generated by the holding, leasing, management, operation
or other use of the Mortgaged Property, shall be applied by Mortgagee (or the
receiver, if one is appointed) in accordance with the Credit Agreement.
SECTION 4.08.    Occupancy After Foreclosure. Any sale of the Mortgaged Property
or any part thereof will divest all right, title and interest of Mortgagor in
and to the property sold. Subject to applicable law, any purchaser at a
foreclosure sale will receive immediate possession of the property purchased. If
Mortgagor retains possession of the Mortgaged Property or any applicable part
thereof subsequent to such sale, Mortgagor will be considered a tenant at
sufferance of the purchaser, and will, if Mortgagor remains in possession after
demand to remove, be subject to eviction and removal, forcible or otherwise, in
accordance with applicable law.
SECTION 4.09.    Additional Advances and Disbursements; Costs of Enforcement. If
any Event of Default exists, Mortgagee and each of the Secured Parties shall
have


    

--------------------------------------------------------------------------------





the right, but not the obligation, to cure such Event of Default in the name and
on behalf of Mortgagor in accordance with the Credit Agreement. All sums
advanced and expenses incurred at any time by Mortgagee or any Secured Party
under this Section, or otherwise under this Mortgage or any of the other Loan
Documents, shall bear interest from the date that such sum is advanced or
expense incurred if not repaid within fifteen (15) days after demand therefor,
to and including the date of reimbursement, computed at the rate or rates at
which interest is then computed on the Secured Obligations, and all such sums,
together with interest thereon, shall be secured by this Mortgage. Mortgagor
shall pay all expenses (including reasonable attorneys’ fees and expenses) of or
incidental to the perfection and enforcement of this Mortgage and the other Loan
Documents, or the enforcement, compromise or settlement of the Secured
Obligations or any claim under this Mortgage and the other Loan Documents, and
for the curing thereof, or for defending or asserting the rights and claims of
Mortgage or the Secured Parties in respect thereof, by litigation or otherwise.
SECTION 4.10.    No Mortgagee in Possession. Neither the enforcement of any of
the remedies under this Section, the assignment of the Rents, Leases and
Production under Section 5, the security interests under Section 6, nor any
other remedies afforded to Mortgagee or the Secured Parties under the Loan
Documents, at law or in equity, shall cause Mortgagee or any Secured Parties to
be deemed or construed to be a mortgagee in possession of the Mortgaged
Property, to obligate Mortgagee or any Secured Party to lease the Mortgaged
Property or attempt to do so, or to take any action, incur any expense, or
perform or discharge any obligation, duty or liability whatsoever under any of
the Leases or otherwise.
SECTION 4.11.    Effective as Mortgage. As to the Mortgaged Property, this
Mortgage shall be effective as a mortgage as well as a deed of trust and during
the continuance of an Event of Default may be foreclosed as to the Mortgaged
Property, or any portion thereof, in any manner permitted by applicable law, and
any foreclosure suit may be brought by Mortgagee. To the extent, if any,
required to cause this Mortgage to be so effective as a mortgage as well as a
deed of trust, Mortgagor hereby mortgages the Mortgaged Property to Mortgagee.
In the event a foreclosure hereunder as to the Mortgaged Property, or any part
thereof, shall be commenced, Mortgagee may at any time before the sale of such
properties abandon the sale, and may then institute suit for the foreclosure of
this Mortgage as to such properties. It is agreed that if Mortgagee should
institute a suit for the foreclosure of this Mortgage, Mortgagee may at any time
before the entry of a final judgment in said suit dismiss the same, and sell the
Mortgaged Property, or any part thereof, in accordance with the provisions of
this Mortgage.
SECTION 4.12.    No Fiduciary Duty. Mortgagee and Secured Parties owe no
fiduciary or other special duty to Mortgagor.
SECTION 4.13.    Release of Mortgage. This lien of this Mortgage shall
automatically be released upon the earliest to occur of (a) the payment in full
of the principal and interest on the Loans, the fees, expenses and other amounts
payable under the Loan Documents and the other Obligations (other than other
Obligations expressly stated to survive such payment and termination) and the
termination of the Commitments, (b) the release of Mortgagor as a Subsidiary
Guarantor, (c) the Disposition of Collateral to any Person other than a Loan
Party pursuant to a transaction not restricted by the Credit Agreement (or
permitted pursuant to a waiver or consent of a transaction otherwise prohibited
thereby), (d) the date a release is approved by the Required Lenders (or all
Lenders, as applicable) as described in Section 9.14 of the Credit Agreement, or
(e) as expressly provided in any Collateral Document. If requested by Mortgagor,
at Mortgagor’s expense, Mortgagee shall execute and deliver for recordation in
the appropriate real property records any instrument


    

--------------------------------------------------------------------------------





reasonably requested by Mortgagor releasing or evidencing the release of the
Mortgagee’s interest therein.
ARTICLE V
ASSIGNMENT OF RENTS, LEASES AND PRODUCTION
SECTION 5.01.    Assignment. In furtherance of and in addition to the assignment
made by Mortgagor herein, Mortgagor hereby absolutely and unconditionally
assigns, sells, transfers and conveys to Mortgagee all of its right, title and
interest in and to all Leases, whether now existing or hereafter entered into,
and all of its right, title and interest in and to all Rents and Production and
proceeds thereof. This assignment is an absolute assignment and not an
assignment for additional security only. So long as no Event of Default shall
have occurred and be continuing, Mortgagor shall have a revocable license from
Mortgagee to exercise all rights extended to the landlord under the Leases, and
with respect to the Production and proceeds thereof, including the right to
receive and collect all Rents and all proceeds of Production and to hold the
Rents and proceeds of Production in trust for use in the payment and performance
of the Secured Obligations and to otherwise use the same. The foregoing license
is granted subject to the conditional limitation that no Event of Default shall
have occurred and be continuing. Upon the occurrence and during the continuance
of an Event of Default, whether or not legal proceedings have commenced, and
without regard to waste, adequacy of security for the Secured Obligations or
solvency of Mortgagor, the license herein granted shall automatically expire and
terminate, without notice by Mortgagee (any such notice being hereby expressly
waived by Mortgagor). Upon the cure or discontinuance of an Event of Default,
the foregoing license shall be automatically reinstated.
SECTION 5.02.    Perfection Upon Recordation. Mortgagor acknowledges that
Mortgagee has taken all reasonable actions necessary to obtain, and that upon
recordation of this Mortgage, Mortgagee shall have, to the extent permitted
under applicable law, a valid and fully perfected, present assignment of the
Rents arising out of the Leases and all security for such Leases, and the
Production and the proceeds thereof, subject to the Permitted Encumbrances and
in the case of security deposits, rights of depositors and requirements of law.
Mortgagor acknowledges and agrees that upon recordation of this Mortgage,
Mortgagee’s interest in the Rents, Production and proceeds thereof shall be
deemed to be fully perfected, “choate” and enforced as to Mortgagor and all
third parties, including, without limitation, any subsequently appointed trustee
in any case under Title 11 of the United States Code (the “Bankruptcy Code”),
without the necessity of commencing a foreclosure action with respect to this
Mortgage, making formal demand for the Rents, Production or proceeds thereof,
obtaining the appointment of a receiver or taking any other affirmative action.
SECTION 5.03.    Bankruptcy Provisions. Without limitation of the absolute
nature of the assignment of the Rents, Production and proceeds thereof
hereunder, Mortgagor and Mortgagee agree that (a) this Mortgage shall constitute
a “security agreement” for purposes of Section 552(6) of the Bankruptcy Code,
(b) the security interest created by this Mortgage extends to property of
Mortgagor acquired before the commencement of a case in bankruptcy and to all
amounts paid as Rents, or proceeds of Production, and (c) such security interest
shall extend to all Rents, Production or proceeds thereof acquired by the estate
after the commencement of any case in bankruptcy.


    

--------------------------------------------------------------------------------





ARTICLE XI
SECURITY AGREEMENT
SECTION 6.01.    Grant. Mortgagor does hereby GRANT, BARGAIN, SELL, MORTGAGE,
CONVEY, TRANSFER, ASSIGN AND SET OVER a security interest unto Mortgagee for the
benefit of the Secured Parties with respect to all of the Mortgaged Property
which can be perfected by the filing of a UCC-1 financing statement (“UCC
Collateral”).
SECTION 6.02.    Security Interest. This Mortgage constitutes a “security
agreement” within the meaning of the UCC and other applicable law and with
respect to the Personalty, the Facility (where applicable), Fixtures, Leases,
Rents, Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance,
Condemnation Awards, Production and other as-extracted collateral. To this end,
Mortgagor grants to Mortgagee a security interest in the Personalty, the
Facility (where applicable), Fixtures, Leases, Rents, Deposit Accounts, Property
Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards, Production,
other as-extracted collateral and all other Mortgaged Property which is personal
property to secure the payment and performance of the Secured Obligations
subject to the Permitted Encumbrances, and agrees that Mortgagee shall have all
the rights and remedies of a secured party under the UCC with respect to such
property. Any notice of sale, disposition or other intended action by Mortgagee
with respect to the Personalty, the Facility (where applicable), Fixtures,
Leases, Rents, Deposit Accounts, Property Agreements, Tax Refunds, Proceeds,
Insurance, Condemnation Awards, Production and other as-extracted collateral
sent to Mortgagor at least fifteen (15) Business Days prior to any action under
the UCC shall constitute reasonable notice to Mortgagor.
SECTION 6.03.    Financing Statements. Mortgagor hereby authorizes Mortgagee to
file, in form and substance satisfactory to Mortgagee, such financing statements
as Mortgagee may, from time to time, reasonably consider necessary to perfect
and preserve Mortgagee’s security interest hereunder, and Mortgagee may cause
such statements and assurances to be recorded and filed, at such times and
places as may be required or permitted by law to so perfect and preserve such
security interest.
SECTION 6.04.    Fixture Filing. This Mortgage shall also constitute a “fixture
filing” for the purposes of the UCC against all of the Mortgaged Property which
is or is to become fixtures. Information concerning the security interest herein
granted may be obtained at the addresses of Debtor (Mortgagor) and Secured Party
(Mortgagee) as set forth in the first paragraph of this Mortgage.
ARTICLE VII
ATTORNEY IN FACT
Mortgagor hereby irrevocably appoints Mortgagee and its successors and assigns,
as its attorney in fact, which agency is coupled with an interest and with full
power of substitution, (a) to execute and/or record any notices of completion,
cessation of labor or any other notices that Mortgagee reasonably deems
necessary to protect Mortgagee’s interest, if Mortgagor shall fail to do so
within ten (10) days after written request by Mortgagee, (b) upon the issuance
of a deed pursuant to the foreclosure of this Mortgage or the delivery of a deed
in lieu of foreclosure, to execute all Mortgages of assignment, conveyance or
further assurance with respect to the Leases, Rents, Deposit Accounts, the
Facility (where applicable), Fixtures, Personalty, Property Agreements, Tax
Refunds, Proceeds, Insurance and Condemnation Awards in favor of the grantee of
any such deed


    

--------------------------------------------------------------------------------





and as may be necessary or desirable for such purpose, (c) to prepare, execute
and file or record financing statement, continuation statements, applications
for registration and like papers necessary to perfect or preserve Mortgagee’s
security interests and rights in or to any of the Mortgaged Property, and (d)
while any Event of Default exists, to perform any obligation of Mortgagor
hereunder; provided, (i) Mortgagee shall not under any circumstances be
obligated to perform any obligation of Mortgagor; (ii) any sums advanced by
Mortgagee in such performance shall be added to and included in the Secured
Obligations and shall bear interest at the post-default rate as provided in
Section 2.13(c) of the Credit Agreement provided that from the date incurred
said advance is not repaid within fifteen (15) days demand therefor; (iii)
Mortgagee as such attorney in fact shall only be accountable for such funds as
are actually received by Mortgagee; and (iv) Mortgagee shall not be liable to
Mortgagor or any other person or entity for any failure to take any action which
it is empowered to take under this Section.
ARTICLE VIII
MORTGAGEE AS AGENT
Mortgagee has been appointed to act as Mortgagee hereunder by the Lenders and,
by their acceptance of the benefits hereof, the Secured Parties. Mortgagee shall
have the right hereunder to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking any
action (including the release or substitution of all or part of the Mortgaged
Property), in accordance with this Mortgage and the Credit Agreement; provided,
Mortgagee shall exercise, or refrain from exercising, any remedies provided for
herein in accordance with the instructions of (a) the Required Lenders or (b)
after payment in full of all obligations under the Credit Agreement and the
other Loan Documents, or as otherwise required by the Credit Agreement; and
further provided that in no event shall a third party or parties dealing with
the Mortgaged Property or any part thereof be required to inquire as to the
authority of Mortgagee to execute a release of such property, any such release
to be deemed conclusive as between any such third party or parties and all
parties whose rights or interests are secured hereby. In furtherance of the
foregoing provisions of this Section, each Secured Party, by its acceptance of
the benefits hereof, agrees that it shall have no right individually to realize
upon any of the Mortgaged Property, it being understood and agreed by such
Secured Party that all rights and remedies hereunder may be exercised solely by
Mortgagee for the benefit of the Lenders and the Secured Parties in accordance
with the terms of this Section. Mortgagee shall at all times be the same Person
that is Administrative Agent under the Credit Agreement. Written notice of
resignation by Administrative Agent pursuant to terms of the Credit Agreement
shall also constitute notice of resignation as Mortgagee under this Agreement;
removal of Administrative Agent pursuant to the terms of the Credit Agreement
shall also constitute removal as Mortgagee under this Agreement; and appointment
of a successor Administrative Agent pursuant to the terms of the Credit
Agreement shall also constitute appointment of a successor Mortgagee under this
Agreement. Upon the acceptance of any appointment as Administrative Agent under
the terms of the Credit Agreement by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Mortgagee under this Agreement, and the retiring or removed Mortgagee under this
Agreement shall promptly (i) transfer to such successor Mortgagee all sums,
securities and other items of Mortgaged Property held hereunder, together with
all records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Mortgagee under this Mortgage, and
(ii) execute and deliver to such successor Mortgagee such amendments to
financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Mortgagee of the
security interests created hereunder, whereupon such retiring or removed
Mortgagee shall be discharged from its duties and obligations under this
Mortgage thereafter


    

--------------------------------------------------------------------------------





accruing. After any retiring or removed Administrative Agent’s resignation or
removal hereunder as Mortgagee, the provisions of this Mortgage shall continue
to inure to its benefit as to any actions taken or omitted to be taken by it
under this Mortgage while it was Mortgagee hereunder.
ARTICLE IX
LOCAL LAW PROVISIONS
SECTION 9.01.    Inconsistencies. In the event of any conflict or
inconsistencies between this Section 9 and any other terms and provisions of
this Mortgage, the terms and provisions of this Section 9 shall control and be
binding.
SECTION 9.02.    Local Law Provisions.
Mortgagor and Mortgagee intend that this Mortgage be an Open-End Mortgage as
described in 42 Pa.C.S.A. § 8143 and as such be entitled to all benefits under
42 Pa.C.S.A. § 8141, as amended. If Mortgagor sends a written notice to
Mortgagee which purports to limit the indebtedness secured by this Mortgage and
to release the obligation of Mortgagee to make any additional advance to or for
the benefit of Mortgagor, such a notice shall be ineffective as to any future
advances made: (A) to pay taxes, assessment, maintenance charges and insurance
premiums; (B) for costs incurred for the protection of the Mortgaged Property or
the lien of this Mortgage; (C) on account of expenses incurred by Mortgagee by
reason of a default of Mortgagor hereunder or under the Pledged Securities (as
defined in the Credit Agreement); and (D) on account of any other costs incurred
by Mortgagee to protect and preserve the Mortgaged Property or the lien of this
Mortgage. It is the intention of the parties hereto that any such advance made
by Mortgagee after any such notice by Mortgagor shall be secured by the lien of
this Mortgage on the Mortgaged Property.
This Mortgage secures the obligation of Mortgagor to repay any advances made
after the date hereof for payment of taxes, assessments, maintenance charges,
insurance premiums, costs incurred for the protection of the Property or the
lien of this Mortgage and costs incurred by Mortgagee by reason of the
occurrence of an Event of Default.
Mortgagor agrees that any notice given by Mortgagor to Mortgagee purportedly
pursuant to 42 Pa.C.S.A. § 8143 shall be given as set forth in Section 10.1.
IF ANY PAYMENT DUE HEREUNDER OR UNDER ANY LOAN DOCUMENT IS NOT PAID WHEN DUE,
EITHER AT STATED MATURITY OR UPON ACCELERATION, OR PURSUANT TO ANY OF THE TERMS
THEREOF, MORTGAGOR SHALL PAY INTEREST THEREON IN ACCORDANCE WITH THE TERMS OF
THE CREDIT AGREEMENT. AFTER THE ENTRY OF A JUDGMENT ON ANY OF THE SECURED
OBLIGATIONS OR A JUDGMENT IN MORTGAGE FORECLOSURE HEREUNDER, INTEREST SHALL
CONTINUE TO ACCRUE AT THE RATES SET FORTH IN THE CREDIT AGREEMENT. SOLELY FOR
THE PURPOSE OF DETERMINING INTEREST PAYABLE ON THE LOAN AFTER A JUDGMENT IN
MORTGAGE FORECLOSURE IS ENTERED, THIS MORTGAGE SHALL NOT MERGE INTO SUCH
JUDGMENT.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, FOR THE PURPOSE OF OBTAINING
POSSESSION OF THE MORTGAGED PROPERTY DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, MORTGAGOR HEREBY


    

--------------------------------------------------------------------------------





AUTHORIZES AND EMPOWERS ANY ATTORNEY OF ANY COURT OF RECORD IN THE COMMONWEALTH
OF PENNSYLVANIA, AS ATTORNEY FOR MORTGAGOR AND ALL PERSONS CLAIMING UNDER OR
THROUGH MORTGAGOR, TO APPEAR FOR AND CONFESS JUDGMENT AGAINST MORTGAGOR, AND
AGAINST ALL PERSONS CLAIMING UNDER OR THROUGH MORTGAGOR, IN AN ACTION IN
EJECTMENT FOR POSSESSION OF THE MORTGAGED PROPERTY, IN FAVOR OF MORTGAGEE, FOR
WHICH THIS MORTGAGE, OR A COPY THEREOF VERIFIED BY AFFIDAVIT, SHALL BE A
SUFFICIENT WARRANT; AND THEREUPON A WRIT OF POSSESSION MAY IMMEDIATELY ISSUE FOR
POSSESSION OF THE MORTGAGED PROPERTY, WITHOUT ANY PRIOR WRIT OR PROCEEDING
WHATSOEVER AND WITHOUT ANY STAY OF EXECUTION. IF FOR ANY REASON AFTER SUCH
ACTION HAS BEEN COMMENCED IT SHALL BE DISCONTINUED, OR POSSESSION OF THE
MORTGAGED PROPERTY SHALL REMAIN IN OR BE RESTORED TO MORTGAGOR, MORTGAGEE SHALL
HAVE THE RIGHT FOR THE SAME EVENT OF DEFAULT OR ANY SUBSEQUENT EVENTS OF DEFAULT
TO BRING ONE OR MORE FURTHER ACTIONS AS ABOVE PROVIDED TO RECOVER POSSESSION OF
THE MORTGAGED PROPERTY. MORTGAGEE MAY CONFESS JUDGMENT IN AN ACTION IN EJECTMENT
BEFORE OR AFTER THE INSTITUTION OF PROCEEDINGS TO FORECLOSE THIS MORTGAGE, OR
AFTER ENTRY OF JUDGMENT THEREIN, OR AFTER A SHERIFF'S SALE OR JUDICIAL SALE OR
OTHER FORECLOSURE SALE OF THE MORTGAGED PROPERTY IN WHICH MORTGAGEE IS THE
SUCCESSFUL BIDDER, IT BEING THE UNDERSTANDING OF THE PARTIES THAT THE
AUTHORIZATION TO PURSUE SUCH PROCEEDINGS FOR CONFESSION OF JUDGMENT THEREIN IS
AN ESSENTIAL PART OF THE REMEDIES FOR ENFORCEMENT OF THE MORTGAGE, AND SHALL
SURVIVE ANY EXECUTION SALE TO MORTGAGEE.
Upon release of the lien of this Mortgage as described in Section 4.13,
Mortgagee shall execute and deliver a satisfaction of this Mortgage and take all
such further actions that Mortgagor shall reasonably request to evidence such
termination or release. The recitals in such satisfaction of any matters or
facts shall be conclusive proof of the truthfulness thereof.
To the extent of any conflict between the provisions of this Section 9.2 and the
other provisions of this Mortgage, the provisions of this Section 9.2 shall
control.
ARTICLE X
MISCELLANEOUS
SECTION 10.01.    Notice. Any notice required or permitted to be given under
this Mortgage shall be given in accordance with Section 9.01 of the Credit
Agreement. No failure or delay on the part of Mortgagee or any Secured Party in
the exercise of any power, right or privilege hereunder or under any other Loan
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. All rights and
remedies existing under this Mortgage or the other Loan Documents are cumulative
to, and not exclusive of, any rights or remedies otherwise available. In case
any provision in or obligation under this Mortgage shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired


    

--------------------------------------------------------------------------------





thereby. All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists. This
Mortgage shall be binding upon and inure to the benefit of Mortgagee and
Mortgagor and their respective successors and assigns. Except as permitted in
the Credit Agreement, Mortgagor shall not, without the prior written consent of
Mortgagee, assign any rights, duties or obligations hereunder. This Mortgage and
the other Loan Documents embody the entire agreement and understanding between
Mortgagee and Mortgagor and supersede all prior agreements and understandings
between such parties relating to the subject matter hereof. Accordingly, the
Loan Documents may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties.
SECTION 10.02.    Governing Law. THE PROVISIONS OF THIS MORTGAGE REGARDING THE
CREATION, PERFECTION AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS HEREIN
GRANTED SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OR
COMMONWEALTH IN WHICH THE MORTGAGED PROPERTY IS LOCATED; ALL OTHER PROVISIONS OF
THIS MORTGAGE AND THE RIGHTS AND OBLIGATIONS OF MORTGAGOR AND MORTGAGEE SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF.
SECTION 10.03.    Conflicts. In the event of any conflict or inconsistency with
the terms of this Mortgage and the terms of the Credit Agreement, the Credit
Agreement shall control.
SECTION 10.04.    Counterparts. This Mortgage may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute one Mortgage.
SECTION 10.05.    Time of Essence. Time is of the essence of this Mortgage.
SECTION 10.06.    WAIVER OF JURY TRIAL. MORTGAGOR AND MORTGAGEE EACH WAIVE ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS
MORTGAGE. ANY SUCH DISPUTES SHALL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
SECTION 10.07.    Intercreditor Agreement. Notwithstanding anything herein to
the contrary, the lien and security interest granted to the Administrative
Agent, for the benefit of the Secured Parties, pursuant to this Agreement and
the exercise of any right or remedy by the Administrative Agent and the other
Secured Parties hereunder are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict or inconsistency between the provisions
of the Intercreditor Agreement and this Agreement regarding the priority of the
liens and the security interests granted to the Administrative Agent and the
other Secured Parties or the exercise of any rights or remedies by the
Administrative agent, the provisions of the Intercreditor Agreement shall
control; provided that the terms of the Intercreditor Agreement shall not be
binding on the Mortgagor who is not a party to such agreement. This mortgage is
intended to be a pari passu mortgage with


    

--------------------------------------------------------------------------------





the mortgage granted to CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as provided in
the aforesaid Intercreditor Agreement.


[SIGNATURES FOLLOW ON NEXT PAGE]






    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.
UGI DEVELOPMENT COMPANY,
a Pennsylvania corporation




By:
_______________________________
 
 
Name:
Title:



ACKNOWLEDGMENT
STATE OF                 )
                    ) ss:
COUNTY OF                 )
On this the ___ day of _______________, 2020, before me, the undersigned
officer, a Notary Public in and for the State and County aforesaid, personally
appeared ___________________________, who acknowledged himself to be the
________________________ and authorized signatory of UGI DEVELOPMENT COMPANY, a
Delaware corporation, and that he, as such officer, being authorized to do so,
executed the foregoing instrument for the purposes therein contained, by signing
the name of the corporation by himself as such officer.
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
_________________________________
Notary Public

[Notarial Seal]
My Commission Expires:




    

--------------------------------------------------------------------------------








HUNLOCK ENERGY, LLC,
a Delaware limited liability company




By:
_______________________________
 
 
Name:
Title:



ACKNOWLEDGMENT
STATE OF                 )
                    ) ss:
COUNTY OF                 )
On this the ___ day of _______________, 2020, before me, the undersigned
officer, a Notary Public in and for the State and County aforesaid, personally
appeared ___________________________, who acknowledged himself to be the
________________________ and authorized signatory of HUNLOCK ENERGY, LLC, a
Delaware limited liability company, and that he, as such officer, being
authorized to do so, executed the foregoing instrument for the purposes therein
contained, by signing the name of the limited liability company by himself as
such officer.
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
_________________________________
Notary Public

[Notarial Seal]
My Commission Expires:




    

--------------------------------------------------------------------------------






The undersigned hereby certifies that the correct address of the within named
Mortgagee is as follows:

    JPMorgan Chase Bank, N.A.
10 South Dearborn,
Chicago, Illinois 60603




On behalf of the Mortgagee:
By:______________________________
Name:
Title:




    

--------------------------------------------------------------------------------






Exhibit A


Legal Description


PARCEL A:
ALL THAT CERTAIN lot or tract of land situate in the Township of Hunlock, County
of Luzerne and Commonwealth of Pennsylvania, being known as Lot No. 1, as shown
on a certain plan entitled “Final Minor Subdivision Plan - Revision, UGI
Development Co. - Hunlock, for UGI Development Company, Hunlock TWP., Luzerne
County, PA.”, as recorded in the Office of the Recorder of Deeds of Luzerne
County, Pennsylvania in Map Book 139 Page 48.
CONTAINING 75.2587 acres more or less.
PARCEL B LAND:
ALL THAT CERTAIN lot or tract of land situate in the Township of Hunlock, County
of Luzerne and Commonwealth of Pennsylvania, being more particularly bounded and
described as follows:
BEGINNING at a corner located on the Northerly bank of Susquehanna River, then
from said beginning corner and along line of land conveyed to Benjamin F. Croop
by deed dated April 18, 1902, North 25 degrees, 43 minutes West, one thousand
eighteen and seventy-seven hundredths (1,018.77) feet to a corner located in a
line parallel to the Northerly right-of-way line of the State Highway (S.R.
0011) leading from West Nanticoke to Shickshinny offset thirty-three (33) feet
in a Southerly direction; then, along the offset line in said highway
right-of-way the next four courses, (1) South 66 degrees, 42 minutes, 19 seconds
West, one hundred ninety-nine and fifty-nine hundredths (199.59) feet, (2) South
65 degrees, 50 minutes, 10 seconds West, ninety-five and seventy-six hundredths
(95.76) feet, (3) one thousand three hundred thirty and two hundredths (1330.02)
feet along a curve to the left having a radius of 5,729.65 feet and a chord
course of South 59 degrees, 11 minutes, 10 seconds West, one thousand three
hundred twenty-seven and four hundredths (1327.04) feet, (4) South 52 degrees,
32 minutes, 10 seconds West, nine hundred ninety-three and twenty-one hundredths
(993.21) feet to a corner; then along the land of the former Central Poor
District, now Pennsylvania Game Commission, State Game Lands No. 224, South 19
degrees, 56 minutes, 39 seconds East, one hundred twenty-five and fifty-five
hundredths (125.55) feet to a corner located on the Southerly side of the
right-of-way conveyed by agreement dated October 18, 1853, to the predecessors
in title of The Delaware, Lackawanna and Western Railroad Company; then along
the Southerly side of said right-of-way, South 52 degrees, 42 minutes, 33
seconds West, sixty-five and ninety-four hundredths (65.94) feet; South 37
degrees, 17 minutes, 25 seconds East, ten (10.00) feet; South 53 degrees, 34
minutes, 57 seconds West, six hundred fifty-three and eighty hundredths (653.80)
feet to a corner, then along Parcel #1 of this deed South 38 degrees, 32
minutes, 45 seconds East, fifty-eight and fifty hundredths (58.50) feet to a
corner located on the Northerly bank of the Susquehanna River; then, along the
Northerly bank of the Susquehanna River, the following four courses and
distances, (1) North 73 degrees, 50 minutes, 45 seconds East, six hundred
ninety-five and twenty hundredths (695.20) feet, (2) North 88 degrees, 44
minutes, 15 seconds East, eight hundred, ninety-five and sixty-four hundredths
(895.64) feet, (3) North 62 degrees, 49 minutes, 20 seconds East, one thousand
three hundred forty-two and sixty-seven hundredths (1,342.67) feet; then (4)
North 55 degrees, 37 minutes, 10 seconds East, four hundred fifty- six and
thirteen hundredths (456.13) feet, to a corner located on the North bank of the
Susquehanna River and in the line along the land of the aforesaid Benjamin F.
Croop, the place of BEGINNING. All courses are Magnetic Bearings of the year
1924.





--------------------------------------------------------------------------------





CONTAINING 59.9052 acres of land, more or less.
BEING known as Lot No. 2, as shown on a certain plan entitled “Final Minor
Subdivision Plan - Revision, UGI Development Co. - Hunlock, for UGI Development
Company, Hunlock TWP., Luzerne County, PA.”, as recorded in the Office of the
Recorder of Deeds of Luzerne County, Pennsylvania in Map Book 139 Page 48.
EXCEPTING AND RESERVING, however, from Parcel B those rights-of-way and parcels
previously conveyed, including the right-of-way of the Delaware, Lackawanna and
Western Railroad Company, the right-of-way of the State Highway from West
Nanticoke to Shickshinny and a strip of land 20 feet wide conveyed by R.R.
VanHorn and Emily, his wife, to the Delaware, Lackawanna and Western Railroad
Company.
PARCEL B UNIT 3 IMPROVEMENTS:
ALL IMPROVEMENTS, buildings, structures, and other improvements and all
fixtures, systems and facilities described as Unit 3, which improvements
include, without limitation, a 48 MW coal-fired steam electric generation
facility, in that certain Easement Agreement dated as of March 1, 2006, recorded
in the Office of Recorder of Deeds of Luzerne County in Record Book 3006, page
64094, and re-recorded in Record Book 3006, page 101794 located on the real
property lying and being situate in the Township of Hunlock, Luzerne County,
Pennsylvania, bounded and described as set forth herein.
PARCEL B UNIT 4 IMPROVEMENTS:
ALL IMPROVEMENTS, buildings, structures, and other improvements and all
fixtures, systems and facilities described as Unit 4, which improvements
include, without limitation, a 44 MW combustion turbine electric generation
facility, in that certain Easement Agreement dated as of March 1, 2006, recorded
in the Office of Recorder of Deeds of Luzerne County in Record Book 3006, page
64094, and re- recorded in Record Book 3006, page 101794 located on the real
property lying and being situate in the Township of Hunlock, Luzerne County,
Pennsylvania, bounded and described as set forth herein.
BEING PIN NOS. 29-J6-00A-005-000 (Parcel A), and 29-J6-00A-05B-000 (Parcel B)
AS TO PARCEL A:
BEING PART OF the same premises which UGI Utilities, Inc., a Pennsylvania
corporation, by Deed dated 10/01/1999 and recorded 11/05/1999 in Luzerne County
at Deed Book 2700 Page 206, granted and conveyed unto UGI Development Company, a
Pennsylvania corporation, in fee.
AS TO PARCEL B LAND:
BEING PART OF the same premises which Hunlock Creek Energy Ventures, a
Pennsylvania general partnership, by Deed dated 03/01/2006 and recorded
03/10/2006 in Luzerne County at Record Book 3006 Page 64085, granted and
conveyed unto UGI Development Company, a Pennsylvania corporation, in fee.
ALSO BEING PART OF the same premises which Allegheny Energy Supply Company, LLC,
a Delaware limited liability company, successor by merger to Allegheny Energy
Hunlock Creek, LLC, a Delaware limited liability company and successor to
Hunlock Creek Energy Ventures, a Pennsylvania general partnership, by
Confirmatory Deed dated 10/05/2017 and recorded 12/15/2017 in Luzerne County at
Record


    

--------------------------------------------------------------------------------





Book 3017 Page 251317, granted and conveyed unto UGI Development Company, a
Pennsylvania corporation, in fee.
AS TO PARCEL B UNIT 3 IMPROVEMENTS:
BEING PART OF the same premises which Allegheny Energy Supply Company, LLC, a
Delaware limited liability company, successor by merger to Allegheny Energy
Hunlock Creek, LLC, a Delaware limited liability company and successor to
Hunlock Creek Energy Ventures, a Pennsylvania general partnership, by
Confirmatory Deed dated 10/05/2017 and recorded 12/15/2017 in Luzerne County at
Record Book 3017 Page 251317, granted and conveyed unto UGI Development Company,
a Pennsylvania corporation, in fee.
AS TO PARCEL B UNIT 4 IMPROVEMENTS:
BEING PART OF the same premises which UGI Development Company, a Pennsylvania
corporation, by Confirmatory Deed dated 10/05/2017 and recorded 12/15/2017 in
Luzerne County at Record Book 3017 Page 251317, granted and conveyed unto
Allegheny Energy Supply Company, LLC, a Delaware limited liability company,
successor by merger to Allegheny Energy Hunlock Creek, LLC, a Delaware limited
liability company and successor to Hunlock Creek Energy Ventures, a Pennsylvania
general partnership, in fee.
ALSO BEING the same premises which Allegheny Energy Supply Company, LLC, a
Delaware limited liability company, by Deed dated 12/11/2017, effective
12/13/2017 and recorded 12/15/2017 in Luzerne County at Record Book 3017 Page
251331, granted and conveyed unto Hunlock Energy, LLC, a Delaware limited
liability company, in fee.
Property Address: 390 State Route 11, Hunlock Creek, PA








    